Exhibit 10.6

 

29903 AGOURA ROAD, AGOURA HILLS, CALIFORNIA

 

LEASE

 

This Lease (the “Lease”), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the “Summary”), below, is made by and
between FORCE-AGOURA ROAD, LLC, a California limited liability company, and
DENNIS D. JACOBSEN FAMILY HOLDINGS II, LLC, a California limited liability
company ( collectively, “Landlord”), and THQ INC., a Delaware corporation
(“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

DESCRIPTION

 

 

1.

Date:

December 22, 2004

 

 

 

2.

Premises
(Article 1).

 

 

 

 

2.1

Building:

29903 Agoura Road, Agoura Hills, California

 

 

 

 

2.2

Premises:

Approximately 103,394 rentable square feet of space consisting of the entire
Building, as further depicted on Exhibit A to the Lease.

 

 

 

3.

Lease Term
(Article 2).

 

 

 

 

 

 

3.1

Length of Term:

10 years.

 

 

 

 

 

3.2

Lease Commencement

 

 

 

Date:

The later to occur of (i) the “Substantial Completion” of both the “Exterior
Improvements”, as defined in Section 1.3,  and the “Improvements” in the
Premises (as defined in Exhibit “B”), and (ii) April 1, 2005 (subject to the
terms of Exhibit “B”).

 

 

 

 

 

3.3

Lease Expiration Date:

If the Lease Commencement Date shall be the first day of a calendar month, then
the day immediately preceding the 10th anniversary of the Lease Commencement
Date; or, if the Lease Commencement Date shall be other than the first day of a
calendar month, then the last day of the month in which the 10th anniversary of
the Lease Commencement Date occurs.

 

 

 

 

4.

Base Rent (Article 3):

 

 

Lease Year

 

 

Annual
Base Rent

 

Monthly Installment
of Base Rent

 

 

 

 

 

 

 

 

 

 

1

 

 

 

$

2,853,672

 

$

237,806

 

2

 

 

 

$

2,939,280

 

$

244,940

 

3

 

 

 

$

3,027,456

 

$

252,288

 

4

 

 

 

$

3,118,284

 

$

259,857

 

5

 

 

 

$

3,211,836

 

$

267,653

 

6

 

 

 

$

3,308,196

 

$

275,683

 

7

 

 

 

$

3,407,436

 

$

283,953

 

8

 

 

 

$

3,509,664

 

$

292,472

 

9

 

 

 

$

3,614,952

 

$

301,246

 

10

 

 

 

$

3,723,396

 

$

310,283

 

 

--------------------------------------------------------------------------------


 

5.

Base Year

 

 

(Article 4):

Calendar year 2005.

 

 

 

6.

Tenant’s Share of the Building

 

 

(Article 4):

100%.

 

 

7.

Permitted Use

 

 

(Article 5):

General office use and production of video games.

 

 

 

8.

Security Deposit

 

 

(Article 21):

$237,806.

 

 

 

9.

Parking Pass Ratio

 

 

(Article 28):

414 unreserved parking spaces (i.e., 4 unreserved parking spaces for every 1,000
rentable square feet of the Premises).

 

 

 

10.

Address of Tenant
(Section 29.17):

27001 Agoura Road
Suite 325
Calabasas Hills, CA  91301
Attention: Bill Goodmen, EVP of Human Resources &
Administration
(Prior to Lease Commencement Date)

 

 

 

 

 

and

 

 

 

 

 

29903 Agoura Road
Agoura Hills, CA  91301
Attention: Bill Goodmen, EVP of Human Resources &
Administration
and
Jim Kennedy, EVP of Business and Legal Affairs
(After Lease Commencement Date)

 

 

 

11.

Address of Landlord

 

 

(Section 29.17):

See Section 29.18 of the Lease.

 

 

 

12.

Broker(s)

 

 

(Section 29.24):

CB Richard Ellis, Inc.
15303 Ventura Boulevard, Suite 200
Sherman Oaks, California 91403

 

 

 

 

 

and

 

 

 

 

 

Julien J. Studley, Inc.
10960 Wilshire Boulevard
Suite 1700
Los Angeles, California  90024

 

 

 

13.

Tenant Improvement Allowance (Exhibit B):

$4,135,760, $40.00 for each rentable square foot of the Premises.

 

2

--------------------------------------------------------------------------------


 


ARTICLE 1


 


PREMISES, BUILDING, PROJECT, AND COMMON AREAS;
RIGHT OF FIRST OFFER; EXTERIOR IMPROVEMENTS


 


1.1                                 PREMISES, BUILDING, PROJECT AND COMMON
AREAS.


 


1.1.1                        THE PREMISES.  LANDLORD HEREBY LEASES TO TENANT AND
TENANT HEREBY LEASES FROM LANDLORD THE PREMISES SET FORTH IN SECTION 2.2 OF THE
SUMMARY (THE “PREMISES”).  THE OUTLINE OF THE PREMISES IS SET FORTH IN EXHIBIT A
ATTACHED HERETO AND THE PREMISES HAS THE NUMBER OF RENTABLE SQUARE FEET AS SET
FORTH IN SECTION 2.2 OF THE SUMMARY (WHICH SHALL NOT BE SUBJECT TO
RE-MEASUREMENT OR MODIFICATION).  THE PARTIES HERETO AGREE THAT THE LEASE OF THE
PREMISES IS UPON AND SUBJECT TO THE TERMS, COVENANTS AND CONDITIONS HEREIN SET
FORTH, AND LANDLORD AND TENANT COVENANT AS A MATERIAL PART OF THE CONSIDERATION
FOR THIS LEASE TO KEEP AND PERFORM EACH AND ALL OF SUCH TERMS, COVENANTS AND
CONDITIONS BY EACH PARTY TO BE KEPT AND PERFORMED AND THAT THIS LEASE IS MADE
UPON THE CONDITION OF SUCH PERFORMANCE.  THE PARTIES HERETO HEREBY ACKNOWLEDGE
THAT THE PURPOSE OF EXHIBIT A IS TO SHOW THE APPROXIMATE LAYOUT OF THE PREMISES,
AND SUCH EXHIBIT IS NOT MEANT TO CONSTITUTE A REPRESENTATION OR WARRANTY AS TO
THE EXACT DIMENSIONS OF THE PREMISES.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS
LEASE AND IN THE TENANT WORK LETTER ATTACHED HERETO AS EXHIBIT B (THE “TENANT
WORK LETTER”), LANDLORD SHALL NOT BE OBLIGATED TO PROVIDE OR PAY FOR ANY
IMPROVEMENT WORK OR SERVICES RELATED TO THE IMPROVEMENT OF THE PREMISES.  TENANT
ALSO ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY AGENT OF LANDLORD HAS MADE ANY
REPRESENTATION OR WARRANTY REGARDING THE CONDITION OF THE PREMISES, THE BUILDING
OR THE PROJECT OR WITH RESPECT TO THE SUITABILITY OF ANY OF THE FOREGOING FOR
THE CONDUCT OF TENANT’S BUSINESS, EXCEPT AS SPECIFICALLY SET FORTH IN THIS LEASE
AND THE TENANT WORK LETTER.


 


1.1.2                        THE BUILDING AND THE PROJECT.  THE PREMISES CONSIST
OF THE ENTIRE BUILDING SET FORTH IN SECTION 2.1 OF THE SUMMARY (THE
“BUILDING”).  THE BUILDING IS PART OF AN OFFICE PROJECT CONSISTING OF
APPROXIMATELY 12 ACRES.  THE TERM “PROJECT,” AS USED IN THIS LEASE, SHALL MEAN
(I) THE BUILDING AND THE COMMON AREAS, (II) THE OFFICE BUILDING LOCATED AT 29901
AGOURA ROAD (THE “29901 BUILDING”), (III) THE LAND UPON WHICH THE BUILDING, THE
ADJACENT BUILDING AND THE COMMON AREAS ARE LOCATED, AND (IV) AT LANDLORD’S
DISCRETION, ANY ADDITIONAL REAL PROPERTY, AREAS, LAND, BUILDINGS OR OTHER
IMPROVEMENTS ADDED THERETO OUTSIDE OF THE PROJECT, BUT ONLY IF SUCH ADDITIONAL
REAL PROPERTY, AREAS, LAND, BUILDINGS OR OTHER IMPROVEMENTS ARE CONTIGUOUS TO
THE PROJECT.


 


1.1.3                        COMMON AREAS.  TENANT SHALL HAVE THE NON-EXCLUSIVE
RIGHT TO USE IN COMMON WITH OTHER TENANTS IN THE PROJECT, AND SUBJECT TO THE
RULES AND REGULATIONS REFERRED TO IN ARTICLE 5 OF THIS LEASE, THOSE PORTIONS OF
THE PROJECT WHICH ARE PROVIDED, FROM TIME TO TIME, FOR USE IN COMMON BY
LANDLORD, TENANT AND ANY OTHER TENANTS OF THE PROJECT (SUCH AREAS, TOGETHER WITH
SUCH OTHER PORTIONS OF THE PROJECT DESIGNATED BY LANDLORD, IN ITS REASONABLE
DISCRETION, ARE COLLECTIVELY REFERRED TO HEREIN AS THE “COMMON AREAS”).  THE
MANNER IN WHICH THE COMMON AREAS ARE MAINTAINED AND OPERATED SHALL BE AS SET
FORTH IN SECTION 6.1.6 OF THIS LEASE AND THE USE THEREOF SHALL BE SUBJECT TO
SUCH REASONABLE RULES, REGULATIONS AND RESTRICTIONS AS LANDLORD MAY MAKE FROM
TIME TO TIME (THE “RULES AND REGULATIONS”).  THE RULES AND REGULATIONS OF THE
PROJECT, ATTACHED TO AND MADE A PART OF THE LEASE AS EXHIBIT D, SHALL NOT BE
CHANGED OR REVISED OR ENFORCED IN ANY UNREASONABLE WAY BY LANDLORD, NOR ENFORCED
OR CHANGED BY LANDLORD IN SUCH A WAY AS TO SUBSTANTIALLY INTERFERE WITH TENANT’S
USE OF OR ACCESS TO THE PREMISES.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS
LEASE AND THE RULES AND REGULATIONS, THIS LEASE SHALL PREVAIL AND CONTROL AND
THE INCONSISTENT PROVISIONS OF THE RULES AND REGULATIONS SHALL NOT BE APPLICABLE
TO TENANT.  EXCEPT WHEN AND WHERE TENANT’S RIGHT OF ACCESS IS SPECIFICALLY
EXCLUDED AS THE RESULT OF (I) AN EMERGENCY, (II) A REQUIREMENT BY “APPLICABLE
LAWS,” AS THAT TERM IS DEFINED IN ARTICLE 24 OF THIS LEASE, OR (III) A SPECIFIC
PROVISION SET FORTH IN THIS LEASE, TENANT SHALL HAVE THE RIGHT OF ACCESS TO THE
PREMISES, THE BUILDING, AND THE PROJECT PARKING FACILITY TWENTY-FOUR (24) HOURS
PER DAY, SEVEN (7) DAYS PER WEEK DURING THE “LEASE TERM,” AS THAT TERM IS
DEFINED IN SECTION 2.1 OF THIS LEASE.


 


1.1.4                        LANDLORD MODIFICATION OF THE PROJECT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION 1.1.3, THE RULES
AND REGULATIONS OR ELSEWHERE IN THE LEASE, LANDLORD SHALL NOT MODIFY THE COMMON
AREAS OR ANY OTHER PORTION OF THE PROJECT IN SUCH A MANNER WHICH SHALL
(I) MATERIALLY DIMINISH THE AMOUNT OF VISITOR PARKING AVAILABLE TO THE BUILDING
FOR ANY SUSTAINED PERIOD; OR (II) UNREASONABLY OBSTRUCT OR INTERFERE WITH THE
ACCESSIBILITY OF THE PREMISES, THE BUILDING OR THE PARKING AREAS, THE VISIBILITY
OF TENANT’S SIGNAGE, OR TENANT’S USE AND ENJOYMENT OF THE PREMISES, THE BUILDING
OR THE PARKING AREAS.


 


1.2                                 RIGHT OF FIRST OFFER.  LANDLORD HEREBY
GRANTS TO THE TENANT ORIGINALLY NAMED IN THIS LEASE (THE “ORIGINAL TENANT”) AND
ITS AFFILIATES AND PERMITTED ASSIGNEES (AS HEREINAFTER DEFINED) AN ONGOING RIGHT
OF FIRST OFFER WITH RESPECT ALL OF THE SPACE IN THE 29901 BUILDING AND ANY OTHER
BUILDING DEVELOPED BY LANDLORD AT THE PROJECT (“FIRST OFFER SPACE”). 
NOTWITHSTANDING THE FOREGOING (I) SUCH FIRST OFFER RIGHT OF TENANT SHALL
COMMENCE ONLY FOLLOWING THE EXPIRATION OR EARLIER TERMINATION OF ANY EXISTING
LEASE PERTAINING TO THE FIRST OFFER SPACE (THE “SUPERIOR LEASES”), INCLUDING ANY
RENEWAL OR EXTENSION OF SUCH EXISTING LEASE; AND (II) SUCH FIRST OFFER RIGHT
SHALL BE SUBORDINATE AND SECONDARY TO ALL RIGHTS OF EXPANSION, FIRST REFUSAL,
FIRST OFFER OR SIMILAR RIGHTS IN EXISTENCE AS OF THE DATE OF THIS LEASE TO
(A) THE TENANTS OF THE SUPERIOR LEASES AND (B) ANY OTHER TENANT OF THE PROJECT
(THE RIGHTS DESCRIBED IN ITEMS (I) AND (II), ABOVE TO BE KNOWN COLLECTIVELY AS
“SUPERIOR RIGHTS”).  LANDLORD HEREBY REPRESENTS TO TENANT THAT THE ONLY HOLDER
OF SUPERIOR RIGHTS IS: LINE 6, INC. (THE CURRENT TENANT IN THE 29901 BUILDING),
WHOSE LEASE EXPIRES IN APRIL, 2006, WITH ONE OPTION TO EXTEND THE LEASE TERM FOR
AN ADDITIONAL FIVE (5) YEARS.  TENANT’S RIGHT OF FIRST OFFER SHALL BE ON THE
TERMS AND CONDITIONS SET FORTH IN THIS SECTION 1.2.


 


1.2.1                        PROCEDURE FOR OFFER.  LANDLORD SHALL NOTIFY TENANT
(THE “FIRST OFFER NOTICE”) FROM TIME TO TIME WHEN LANDLORD DETERMINES THAT
LANDLORD SHALL COMMENCE THE MARKETING OF ANY FIRST OFFER SPACE BECAUSE SUCH
SPACE SHALL BECOME AVAILABLE FOR LEASE TO THIRD PARTIES, WHERE NO HOLDER OF A
SUPERIOR RIGHT DESIRES TO LEASE SUCH SPACE.  THE FIRST OFFER NOTICE SHALL
DESCRIBE THE SPACE SO OFFERED TO TENANT AND SHALL SET FORTH LANDLORD’S PROPOSED
ECONOMIC TERMS AND CONDITIONS APPLICABLE TO TENANT’S LEASE OF SUCH SPACE
(COLLECTIVELY, THE “ECONOMIC TERMS”),

 

3

--------------------------------------------------------------------------------


 


INCLUDING THE PROPOSED TERM OF LEASE, THE PROPOSED RENT PAYABLE FOR THE FIRST
OFFER SPACE AND THE PROPOSED IMPROVEMENT ALLOWANCES (IF ANY).  IN THE EVENT THAT
THE FIRST OFFER SPACE CONSISTS OF A PROPOSED NEW BUILDING ON THE PROPERTY, THE
FIRST OFFER NOTICE SHALL INCLUDE LANDLORD’S DEVELOPMENT PLANS FOR THE NEW
BUILDING, A CONSTRUCTION SCHEDULE, SITE PLANS, SPACE PLANS AND RENTAL RATES. 
NOTWITHSTANDING THE FOREGOING, THE TERM OF TENANT’S LEASE OF THE FIRST OFFER
SPACE SHALL BE CO-TERMINOUS WITH THE TERM OF TENANT’S LEASE OF THE ORIGINAL
PREMISES.   LANDLORD’S OBLIGATION TO DELIVER THE FIRST OFFER NOTICE SHALL APPLY
DURING THE LAST TWENTY-FOUR (24) MONTHS OF THE INITIAL TERM PROVIDED THAT IF
TENANT DESIRES TO EXERCISE ITS FIRST OFFER RIGHT DURING THE LAST TWENTY-FOUR
(24) MONTHS OF THE INITIAL TERM, TENANT SHALL CONCURRENTLY DELIVER TO LANDLORD
THE “OPTION EXERCISE NOTICE,” AS DEFINED IN SECTION 2.2.3 BELOW.  LANDLORD’S
OBLIGATION TO DELIVER THE FIRST OFFER NOTICE SHALL NOT APPLY DURING THE LAST
TWELVE (12) MONTHS OF THE LEASE TERM IF TENANT FAILS TO DELIVER THE OPTION
EXERCISE NOTICE; AND LANDLORD’S OBLIGATION TO DELIVER THE FIRST OFFER NOTICE
SHALL NOT APPLY DURING THE LAST TWENTY-FOUR (24) MONTHS OF THE “OPTION TERM”.


 


1.2.2                        PROCEDURE FOR ACCEPTANCE.  IF TENANT WISHES TO
EXERCISE TENANT’S RIGHT OF FIRST OFFER WITH RESPECT TO THE SPACE DESCRIBED IN
THE FIRST OFFER NOTICE, THEN WITHIN FIFTEEN (15) CALENDAR DAYS AFTER DELIVERY OF
THE FIRST OFFER NOTICE TO TENANT, TENANT SHALL DELIVER NOTICE TO LANDLORD OF
TENANT’S EXERCISE OF ITS RIGHT OF FIRST OFFER WITH RESPECT TO THE SPACE
DESCRIBED IN THE FIRST OFFER NOTICE, IN WHICH CASE THE ECONOMIC TERMS SHALL BE
AS SET FORTH IN THE FIRST OFFER NOTICE.  IF TENANT DOES NOT EXERCISE ITS RIGHT
OF FIRST OFFER WITHIN THE FIFTEEN (15) DAY PERIOD, THEN LANDLORD SHALL BE FREE
TO LEASE THE SPACE DESCRIBED IN THE FIRST OFFER NOTICE TO ANYONE TO WHOM
LANDLORD DESIRES; PROVIDED, HOWEVER, THAT IF LANDLORD INTENDS TO ENTER INTO A
LEASE FOR MATERIALLY LESS SPACE, OR UPON ECONOMIC TERMS WHICH ARE “MORE
FAVORABLE” (AS DEFINED BELOW) TO A THIRD (3RD) PARTY TENANT THAN THOSE ECONOMIC
TERMS PROPOSED BY LANDLORD IN THE FIRST OFFER NOTICE, LANDLORD SHALL FIRST
DELIVER WRITTEN NOTICE TO TENANT (“SECOND CHANCE NOTICE”) PROVIDING TENANT WITH
THE OPPORTUNITY TO LEASE SUCH REDUCED SPACE, OR SUCH FIRST OFFER SPACE ON SUCH
MORE FAVORABLE ECONOMIC TERMS AS APPLICABLE.  FOR PURPOSES OF THIS SECTION 1.2,
“MORE FAVORABLE” SHALL BE DEFINED AS A LEASE WHOSE NET EFFECTIVE RENTAL RATE,
TAKING INTO CONSIDERATION ALL CONCESSIONS, IS AT LEAST 5% LOWER THAN THE NET
EFFECTIVE RENTAL RATE SPECIFIED IN THE FIRST OFFER NOTICE.  TENANT’S FAILURE TO
ELECT TO LEASE THE FIRST OFFER SPACE UPON SUCH MORE FAVORABLE ECONOMIC TERMS BY
WRITTEN NOTICE TO LANDLORD WITHIN SEVEN (7) CALENDAR DAYS AFTER TENANT’S RECEIPT
OF SUCH SECOND CHANCE NOTICE FROM LANDLORD SHALL BE DEEMED TO CONSTITUTE
TENANT’S ELECTION NOT TO LEASE SUCH SPACE UPON SUCH MORE FAVORABLE ECONOMIC
TERMS, IN WHICH CASE LANDLORD SHALL BE ENTITLED TO LEASE SUCH SPACE TO ANY THIRD
(3RD) PARTY ON TERMS NO MORE FAVORABLE TO THE THIRD (3RD) PARTY THAN THOSE SET
FORTH IN THE SECOND CHANCE NOTICE.  IF LANDLORD DOES LEASE SUCH FIRST OFFER
SPACE TO A THIRD (3RD) PARTY TENANT PURSUANT TO THE TERMS AND CONDITIONS OF THIS
SECTION 1.2, SUCH LEASE AND THE RIGHTS THEREIN SHALL BE SUPERIOR RIGHTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TENANT MUST ELECT TO
EXERCISE ITS RIGHT OF FIRST OFFER, IF AT ALL, WITH RESPECT TO ALL OF THE SPACE
OFFERED BY LANDLORD TO TENANT AT ANY PARTICULAR TIME, AND TENANT MAY NOT ELECT
TO LEASE ONLY A PORTION THEREOF, EXCEPT THAT IF THE FIRST OFFER SPACE CONSISTS
OF MORE THAN ONE (1) FULL FLOOR OF OFFICE SPACE, TENANT MAY ELECT TO LEASE ONE
(1) OR MORE FULL FLOORS OF THE FIRST OFFER SPACE PROVIDED THAT (I) IF TENANT
ELECTS TO LEASE MORE THAN ONE FLOOR, THEY MUST BE CONTIGUOUS, AND (II) TENANT
PAYS 100% OF THE REASONABLE COSTS INCURRED BY LANDLORD TO CONVERT THE BUILDING
CONTAINING THE FIRST OFFER SPACE TO A MULTI-TENANT BUILDING, INCLUDING WITHOUT
LIMITATION, COSTS OF MODIFYING THE BUILDING AND BUILDING SYSTEMS AND EQUIPMENT,
AND ADDING UTILITY METERS.


 


1.2.3                        LEASE OF FIRST OFFER SPACE.  IF TENANT TIMELY
EXERCISES TENANT’S RIGHT TO LEASE THE FIRST OFFER SPACE AS SET FORTH HEREIN,
LANDLORD AND TENANT SHALL EXECUTE AN AMENDMENT ADDING SUCH FIRST OFFER SPACE TO
THIS LEASE UPON THE SAME NON-ECONOMIC TERMS AND CONDITIONS AS APPLICABLE TO THE
INITIAL PREMISES, AND THE ECONOMIC TERMS AND CONDITIONS AS PROVIDED IN THIS
SECTION 1.2.   THE USABLE SQUARE FOOTAGE OF THE FIRST OFFER SPACE SHALL BE
MEASURED IN ACCORDANCE WITH THE “BOMA STANDARD” (AS DEFINED IN SECTION 1.5
BELOW) AND THE RENTABLE SQUARE FOOTAGE SHALL BE REASONABLY DETERMINED BY
LANDLORD.


 


1.2.4                        NO DEFAULTS.  THE RIGHTS CONTAINED IN THIS
SECTION 1.2 SHALL BE PERSONAL TO THE ORIGINAL TENANT AND ITS AFFILIATES AND
PERMITTED ASSIGNEES AND MAY ONLY BE EXERCISED BY THE ORIGINAL TENANT AND ITS
AFFILIATES AND PERMITTED ASSIGNEES (AND NOT ANY OTHER ASSIGNEE, SUBLESSEE OR
OTHER TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST IN THIS LEASE) IF TENANT
OCCUPIES AT LEAST SEVENTY PERCENT (70%) OF THE PREMISES AS OF THE DATE OF THE
FIRST OFFER NOTICE.  TENANT SHALL NOT HAVE THE RIGHT TO LEASE FIRST OFFER SPACE
AS PROVIDED IN THIS SECTION 1.2 IF, AS OF THE DATE OF THE FIRST OFFER NOTICE,
OR, AT LANDLORD’S OPTION, AS OF THE SCHEDULED DATE OF DELIVERY OF SUCH FIRST
OFFER SPACE TO TENANT, (I) TENANT IS IN DEFAULT UNDER THIS LEASE AFTER
EXPIRATION OF ANY APPLICABLE CURE PERIOD; OR (II) LANDLORD (OR AN AFFILIATE) NO
LONGER OWNS THE BUILDING CONTAINING THE APPLICABLE PORTION OF THE FIRST OFFER
SPACE.


 


1.3                                 EXTERIOR IMPROVEMENTS TO THE BUILDING. 
LANDLORD SHALL, AT LANDLORD’S COST (SUBJECT TO THE REMAINING TERMS OF THIS
SECTION 1.3) PERFORM THE IMPROVEMENTS TO THE EXTERIOR OF THE BUILDING (THE
“EXTERIOR IMPROVEMENTS”) SPECIFIED ON THAT CERTAIN LETTER DATED DECEMBER 16,
2004 TO DOUGLAS JACOBSEN FROM BRIAN POLIQUIN OF POLIQUIN KELLOGG DESIGN GROUP
(THE “APPROVED LETTER”) AS SET FORTH ON EXHIBIT J-1 ATTACHED HERETO AND EXTERIOR
RENDERING AS SET FORTH ON EXHIBIT J-2 ATTACHED HERETO, EXCEPT FOR THE FOLLOWING:
(A) THE ENTRY WALLS SHALL BE DELETED AND SEVEN (7) SKYLIGHTS SHALL BE ADDED; (B)
THE REAR CORNER MODIFICATIONS (WHICH ARE SHOWN ON EXHIBIT J-3 ATTACHED HERETO
AND ARE ESTIMATED TO ADD $69,000 TO THE COST OF THE EXTERIOR IMPROVEMENTS) MAY
NEED TO BE DELETED; AND (C) EVEN AFTER POSSIBLE SAVINGS FROM VALUE ENGINEERING,
ADDITIONAL DELETIONS OR COST-SAVING REVISIONS (THE “COST SAVING REVISIONS”) MAY
BE NECESSARY IN ORDER TO REDUCE THE ESTIMATED COST OF THE EXTERIOR IMPROVEMENTS
FROM THE CURRENT ESTIMATE OF $1,250,000 - $1,325,000 (BASED ON THE APPROVED
LETTER) TO THE $1,200,000 AMOUNT AGREED UPON AS THE CUMULATIVE COST TO BE BORNE
BY LANDLORD AND TENANT.  LANDLORD MAY PRESENT COST SAVING REVISIONS TO TENANT
AND TENANT SHALL NOT UNREASONABLY WITHHOLD OR DELAY ITS CONSENT THERETO.   
LANDLORD SHALL OBTAIN A GUARANTEED MAXIMUM PRICE CONTRACT FOR THE EXTERIOR
IMPROVEMENTS BASED ON THE APPROVED LETTER THAT WILL NOT EXCEED $1,200,000. 
LANDLORD SHALL BID THE EXTERIOR IMPROVEMENT WORK TO THREE (3) QUALIFIED
SUBCONTRACTORS FOR EACH MAJOR TRADE ON AN “OPEN BOOK” BASIS, SHALL USE ITS
REASONABLE EFFORTS TO UTILIZE THE LOW BIDDER FOR EACH TRADE, AND SHALL PROVIDE
TENANT WITH DOCUMENTATION THEREOF UPON REQUEST.  TENANT SHALL HAVE THE RIGHT TO
REQUEST CHANGES TO THE EXTERIOR IMPROVEMENTS (WHICH CHANGES SHALL BE SUBJECT TO
LANDLORD’S APPROVAL), PROVIDED THAT ANY SUCH CHANGES SHALL BE CONSIDERED A
“TENANT DELAY” TO THE EXTENT SO PROVIDED PURSUANT TO THE TERMS OF SECTION 5.2 OF
THE TENANT WORK LETTER.  TO THE EXTENT THAT THE TOTAL COST OF THE EXTERIOR
IMPROVEMENTS EXCEEDS $1,000,000 (THE “EXCESS COST”), THEN

 

4

--------------------------------------------------------------------------------


 


TENANT SHALL BE RESPONSIBLE FOR PAYMENT OF SUCH EXCESS COST TO LANDLORD WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN INVOICE, BUT TENANT SHALL NOT BE
RESPONSIBLE FOR EXCESS COSTS IN EXCESS OF $1,200,000 EXCEPT TO THE EXTENT THAT
THE COST OF THE EXTERIOR IMPROVEMENTS EXCEEDS $1,200,000 DUE TO CHANGES
REQUESTED BY TENANT. TO THE EXTENT THAT THE TOTAL COST OF THE EXTERIOR
IMPROVEMENTS IS LESS THAN $1,000,000 (THE “EXTERIOR IMPROVEMENTS UNDERAGE”),
THEN TENANT SHALL BE ENTITLED TO AN INCREASE IN THE “IMPROVEMENT ALLOWANCE” (AS
THAT TERM IS DEFINED IN SECTION 2.1 OF THE TENANT WORK LETTER ATTACHED HERETO AS
EXHIBIT B) IN THE AMOUNT OF THE EXTERIOR IMPROVEMENTS UNDERAGE.


 


1.4                                 EXTERIOR COMMON AREAS.  LANDLORD SHALL USE
ITS GOOD FAITH, COMMERCIALLY REASONABLE EFFORTS, AT LANDLORD’S SOLE COST AND
EXPENSE, TO CAUSE THE COMMON AREAS OF THE PROJECT TO BE FURTHER IMPROVED BY THE
ADDITION OF AN OUTDOOR LANDSCAPED RECREATIONAL AREA INCLUDING OUTDOOR, SHADED
EATING AREAS, AND RECREATION AREAS (THE “NEW OUTDOOR AREAS”).  SUCH NEW OUTDOOR
AREAS SHALL BE COMMON AREAS, AVAILABLE FOR USE BY TENANT AND ITS EMPLOYEES AND
VISITORS, AND BY OTHER TENANTS OF THE PROJECT.  LANDLORD SHALL KEEP TENANT
REASONABLY APPRISED OF LANDLORD’S EFFORTS TO CONSTRUCT THE NEW OUTDOOR AREAS. 
NOTWITHSTANDING THE FOREGOING, LANDLORD SHALL NOT BE IN BREACH OF THIS LEASE,
AND TENANT SHALL NOT HAVE THE RIGHT TO ABATE ANY RENT DUE HEREUNDER, IF LANDLORD
DOES NOT CAUSE THE NEW OUTDOOR AREAS TO BE BUILT OR IF THE NEW OUTDOOR AREAS
DEVIATE FROM THE DESCRIPTION ABOVE.


 


1.5                                 VERIFICATION OF RENTABLE SQUARE FEET OF
PREMISES.  THE RENTABLE AND USABLE AREA OF THE PREMISES SHALL BE DETERMINED IN
ACCORDANCE WITH THE STANDARDS SET FORTH IN ANSI Z65.1-1996, AS PROMULGATED BY
THE BUILDING OWNERS AND MANAGERS ASSOCIATION (THE “BOMA STANDARD”).  LANDLORD
AND TENANT SHALL EACH HAVE THE RIGHT, UPON NOTICE (THE “REMEASUREMENT NOTICE”)
DELIVERED TO THE OTHER PARTY WITHIN SIXTY (60) DAYS FOLLOWING THE LEASE
COMMENCEMENT DATE, TO REMEASURE THE USABLE SQUARE FOOTAGE OF THE PREMISES IN
ACCORDANCE WITH THE BOMA STANDARD.  IN THE EVENT THAT SUCH REMEASUREMENT
INDICATES THAT THE USABLE SQUARE FOOTAGE MEASUREMENT SET FORTH IN THIS LEASE IS
IN EXCESS OF OR LOWER THAN THE USABLE SQUARE FOOTAGE NUMBER WHICH WOULD HAVE
RESULTED HAD THE BOMA STANDARD BEEN PROPERLY UTILIZED, ANY PAYMENTS DUE EITHER
PARTY (OR OTHER RIGHTS BETWEEN LANDLORD AND TENANT) BASED UPON THE AMOUNT OF
RENTABLE AND USABLE SQUARE FEET CONTAINED IN THE PREMISES (INCLUDING, WITHOUT
LIMITATION, THE BASE RENT, TENANT’S SHARE, THE SECURITY DEPOSIT AMOUNT, AND THE
IMPROVEMENT ALLOWANCE), SHALL BE PROPORTIONALLY, RETROACTIVELY AND PROSPECTIVELY
REDUCED OR INCREASED, AS APPROPRIATE, TO REFLECT THE ACTUAL NUMBER OF RENTABLE
AND USABLE SQUARE FEET AS PROPERLY DERIVED FROM THE REMEASURED USABLE SQUARE
FOOTAGE UNDER THE BOMA STANDARD.  IF EITHER PARTY DISAGREES WITH THE OTHER
PARTY’S REMEASUREMENT AND IF A DISPUTE OCCURS REGARDING THE FINAL ACCURACY OF
THE USABLE SQUARE FOOTAGE MEASUREMENT OF THE PREMISES IN ACCORDANCE WITH THE
BOMA STANDARD, SUCH DISPUTE WILL BE CONCLUSIVELY RESOLVED BY AN ARCHITECT
SELECTED BY LANDLORD AND APPROVED BY TENANT, IN TENANT’S REASONABLE DISCRETION. 
IN THE EVENT THAT A REMEASUREMENT NOTICE IS NOT TIMELY DELIVERED IN ACCORDANCE
WITH THE TERMS OF THIS SECTION 1.5, THE SQUARE FOOTAGE OF THE PREMISES SHALL NOT
BE SUBJECT TO REMEASUREMENT, AND THE RENTABLE SQUARE FOOTAGE SET FORTH IN
SECTION 2.2 OF THE SUMMARY ABOVE SHALL BE BINDING AND CONCLUSIVE.


 


1.6                                 RECORDATION OF MEMORANDUM OF LEASE. 
CONCURRENTLY WITH THE MUTUAL EXECUTION OF THIS LEASE, LANDLORD AND TENANT SHALL
EXECUTE AND ACKNOWLEDGE A MEMORANDUM OF LEASE IN THE FORM ATTACHED HERETO AS
EXHIBIT G-1 FOR RECORDATION AGAINST THE BUILDING AND TENANT AND LANDLORD’S
AFFILIATE THAT OWNS THE ADJACENT PARCEL THAT COMPRISES THE PORTION OF THE
PROJECT ON WHICH THE 29901 BUILDING IS LOCATED (THE “29901 PARCEL”) SHALL
EXECUTE AND ACKNOWLEDGE A MEMORANDUM OF LEASE ALSO IN THE FORM ATTACHED HERETO
AS EXHIBIT G-2 FOR RECORDATION AGAINST THE ADJACENT PARCEL (EACH, A “MEMO OF
LEASE”).  WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF FULL EXECUTION AND
DELIVERY OF THIS LEASE, LANDLORD SHALL CAUSE EACH MEMO OF LEASE TO BE
APPROPRIATELY RECORDED WITH THE LOS ANGELES COUNTY RECORDER’S OFFICE AND SHALL
PROVIDE TENANT WITH REASONABLE EVIDENCE THEREOF.   UPON A SALE OF THE 29901
PARCEL, TENANT SHALL, UPON REQUEST OF LANDLORD, EXECUTE A TERMINATION OF THE
MEMO OF LEASE FOR THE 29901 PARCEL PROVIDED THAT LANDLORD PROVIDES TENANT WITH
ALTERNATE ASSURANCE (SUCH AS AN EASEMENT AGREEMENT OR SIMILAR UNDERTAKING FROM
THE BUYER) THAT SUCH BUYER WILL NOT INTERFERE WITH TENANT’S RIGHTS WITH RESPECT
TO THE 29901 PARCEL.


 


ARTICLE 2


 


LEASE TERM; OPTION TERM


 


2.1                                 IN GENERAL.  THE TERMS AND PROVISIONS OF
THIS LEASE SHALL BE EFFECTIVE AS OF THE DATE OF THIS LEASE.  THE TERM OF THIS
LEASE (THE “LEASE TERM”) SHALL BE AS SET FORTH IN SECTION 3.1 OF THE SUMMARY. 
THE TERM OF TENANT’S LEASE OF THE PREMISES SHALL COMMENCE ON THE DATE SET FORTH
IN SECTION 3.2 OF THE SUMMARY (THE “LEASE COMMENCEMENT DATE”), AND SHALL
TERMINATE ON THE DATE SET FORTH IN SECTION 3.3 OF THE SUMMARY (THE “LEASE
EXPIRATION DATE”), UNLESS THIS LEASE IS SOONER TERMINATED OR EXTENDED AS
HEREINAFTER PROVIDED.  FOR PURPOSES OF THIS LEASE, THE TERM “LEASE YEAR” SHALL
MEAN EACH CONSECUTIVE TWELVE (12) MONTH PERIOD DURING THE LEASE TERM, PROVIDED
THAT THE LAST LEASE YEAR SHALL END ON THE LEASE EXPIRATION DATE.  AT ANY TIME
DURING THE FIRST SIX (6) MONTHS OF THE LEASE TERM, LANDLORD MAY DELIVER TO
TENANT A NOTICE IN THE FORM AS SET FORTH IN EXHIBIT C, ATTACHED HERETO, AS A
CONFIRMATION ONLY OF THE INFORMATION SET FORTH THEREIN, WHICH, PROVIDED THE SAME
IS FACTUALLY ACCURATE, TENANT SHALL EXECUTE AND RETURN TO LANDLORD WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT THEREOF.


 


2.2                                 OPTION TERM.


 


2.2.1                        OPTION RIGHT.  LANDLORD HEREBY GRANTS THE ORIGINAL
TENANT, ITS AFFILIATES OR AN ASSIGNEE PERMITTED OR APPROVED PURSUANT TO THE
TERMS OF ARTICLE 14 OF THIS LEASE (A “PERMITTED ASSIGNEE”), AS THE CASE MAY BE,
ONE (1) OPTION TO EXTEND THE LEASE TERM (THE “OPTION”) FOR A PERIOD OF FIVE (5)
YEARS (THE “OPTION TERM”), WHICH OPTION SHALL BE EXERCISABLE ONLY BY WRITTEN
NOTICE DELIVERED BY TENANT TO LANDLORD AS PROVIDED BELOW, PROVIDED THAT, AS OF
THE DATE OF DELIVERY OF SUCH NOTICE, TENANT IS NOT IN DEFAULT UNDER THIS LEASE
FOLLOWING THE EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIOD.  UPON THE
PROPER EXERCISE OF SUCH OPTION, THE LEASE TERM, AS IT APPLIES TO THE PREMISES,
SHALL BE EXTENDED FOR A PERIOD OF FIVE (5) YEARS.  THE RIGHTS CONTAINED IN THIS
SECTION 2.2 SHALL BE PERSONAL TO THE ORIGINAL TENANT, ITS AFFILIATES OR A
PERMITTED ASSIGNEE (AND NOT ANY OTHER ASSIGNEE, OR ANY SUBLESSEE OR OTHER
TRANSFEREE OF TENANT’S INTEREST IN THIS LEASE).

 

5

--------------------------------------------------------------------------------


 


2.2.2                        OPTION RENT.  THE RENT PAYABLE BY TENANT DURING THE
OPTION TERM (THE “OPTION RENT”) SHALL BE EQUAL TO THE “FAIR MARKET RENT RATE;”
PROVIDED, HOWEVER, IN NO EVENT SHALL THE MONTHLY BASE RENT FOR THE FIRST YEAR OF
THE OPTION TERM BE LESS THAN THE MONTHLY BASE RENT PAYABLE DURING THE 4TH LEASE
YEAR.  THE “FAIR MARKET RENT RATE” SHALL BE EQUAL TO THE RENT (INCLUDING
ADDITIONAL RENT AND CONSIDERING ANY “BASE YEAR” OR “EXPENSE STOP” APPLICABLE
THERETO), INCLUDING ALL ESCALATIONS, AT WHICH TENANTS, AS OF THE COMMENCEMENT OF
THE OPTION TERM ARE, PURSUANT TO TRANSACTIONS COMPLETED WITHIN THE FIFTEEN (15)
MONTH PERIOD PRIOR TO THE COMMENCEMENT DATE OF THE OPTION TERM, LEASING
NON-SUBLEASE, NON-ENCUMBERED, NON-EQUITY, NON-RENEWAL, NON-EXPANSION SPACE
REASONABLY COMPARABLE IN SIZE, LOCATION AND QUALITY TO THE PREMISES FOR A
SIMILAR LEASE TERM, IN AN ARMS LENGTH TRANSACTION, WHICH COMPARABLE SPACE IS
LOCATED IN “COMPARABLE BUILDINGS,” AS THAT TERM IS DEFINED BELOW (“COMPARABLE
TRANSACTIONS”), IN EITHER CASE TAKING INTO CONSIDERATION THE FOLLOWING
CONCESSIONS (“CONCESSIONS”): (A) RENTAL ABATEMENT CONCESSIONS, IF ANY, BEING
GRANTED SUCH TENANTS IN CONNECTION WITH SUCH COMPARABLE SPACE, (B) TENANT
IMPROVEMENTS OR ALLOWANCES PROVIDED OR TO BE PROVIDED FOR SUCH COMPARABLE SPACE,
TAKING INTO ACCOUNT, AND DEDUCTING THE VALUE OF, THE EXISTING IMPROVEMENTS IN
THE PREMISES, SUCH VALUE TO BE BASED UPON THE AGE, DESIGN, QUALITY OF FINISHES,
AND LAYOUT OF THE IMPROVEMENTS (BUT NOT EXISTING IMPROVEMENTS WHICH WERE PAID
FOR BY TENANT IN EXCESS OF THE IMPROVEMENT ALLOWANCE), (C) PARKING RIGHTS AND
CHARGES BEING PROVIDED FOR TENANTS IN CONNECTION WITH SUCH COMPARABLE SPACE, AND
(D) ALL OTHER MONETARY AND NON-MONETARY CONCESSIONS, IF ANY, BEING GRANTED SUCH
TENANTS IN CONNECTION WITH SUCH COMPARABLE SPACE.  FOR PURPOSES OF THIS LEASE,
“COMPARABLE BUILDINGS” SHALL MEAN BUILDINGS OF COMPARABLE AGE, QUALITY OF
CONSTRUCTION, APPEARANCE AND QUALITY OF COMMON AREA IMPROVEMENTS LOCATED IN
CALABASAS, WESTLAKE AND AGOURA HILLS, CALIFORNIA.  THE BASE YEAR FOR THE OPTION
TERM SHALL BE THE CALENDAR YEAR THAT CONTAINS THE FIRST DAY OF THE OPTION TERM. 
IN THE DETERMINATION OF THE OPTION RENT, IF CONCESSIONS ARE GRANTED TO TENANT,
LANDLORD MAY, AT LANDLORD’S SOLE OPTION, ELECT ANY OR A PORTION OF THE
FOLLOWING:  (1) TO GRANT THE CONCESSIONS TO TENANT IN THE FORM AS DESCRIBED
ABOVE (I.E., AS FREE RENT OR AS AN IMPROVEMENT OR OTHER ALLOWANCE), OR (2) IN
THE EVENT THE VALUE OF THE CONCESSIONS EXCEEDS $5.00 PER RENTABLE SQUARE FOOT OF
THE PREMISES, TO GRANT ONLY THE FIRST $5.00 PER RENTABLE SQUARE FOOT IN THE
MANNER AS SET FORTH IN ITEM (1), AND TO ADJUST THE RENTAL RATE COMPONENT OF THE
OPTION RENT TO BE AN EFFECTIVE RENTAL RATE WHICH TAKES INTO CONSIDERATION THE
TOTAL DOLLAR VALUE OF SUCH CONCESSIONS IN EXCESS OF $5.00 PER RENTABLE SQUARE
FOOT OF THE PREMISES (IN WHICH CASE THE CONCESSIONS IN EXCESS OF $5.00 PER
RENTABLE SQUARE FOOT OF THE PREMISES EVIDENCED IN THE EFFECTIVE RENTAL RATE
SHALL NOT BE GRANTED TO TENANT).  THE FAIR MARKET RENT RATE SHALL ADDITIONALLY
INCLUDE A DETERMINATION, BASED UPON THE FINANCIAL CONDITION OF TENANT AT THE
TIME SUCH DETERMINATION IS MADE, AS TO WHETHER, AND IF SO TO WHAT EXTENT, TENANT
MUST PROVIDE LANDLORD WITH FINANCIAL SECURITY, SUCH AS A LETTER OF CREDIT OR
GUARANTY, FOR TENANT’S RENT OBLIGATIONS DURING THE OPTION TERM.  SUCH
DETERMINATION SHALL BE MADE BY REVIEWING THE EXTENT OF FINANCIAL SECURITY THEN
GENERALLY BEING IMPOSED IN COMPARABLE TRANSACTIONS FROM TENANTS OF COMPARABLE
FINANCIAL CONDITION AND CREDIT HISTORY TO THE THEN EXISTING FINANCIAL CONDITION
AND CREDIT HISTORY OF TENANT (WITH APPROPRIATE ADJUSTMENTS TO ACCOUNT FOR
DIFFERENCES IN THE THEN-EXISTING FINANCIAL CONDITION OF TENANT AND SUCH OTHER
TENANTS).  NOTWITHSTANDING THE FOREGOING, TENANT SHALL NOT BE REQUIRED TO
PROVIDE ADDITIONAL FINANCIAL SECURITY IF TENANT’S FINANCIAL CONDITION AT THE
TIME OF EXERCISE OF THE OPTION IS COMPARABLE TO ITS FINANCIAL CONDITION AS OF
THE DATE HEREOF.


 


2.2.3                        EXERCISE OF OPTION.  THE OPTION CONTAINED IN THIS
SECTION 2.2 SHALL BE EXERCISED BY TENANT, IF AT ALL, ONLY IN THE FOLLOWING
MANNER:  (I) TENANT SHALL DELIVER WRITTEN NOTICE (THE “INTEREST NOTICE”) TO
LANDLORD NOT MORE THAN TWENTY-FOUR (24) MONTHS NOR LESS THAN TWELVE (12) MONTHS
PRIOR TO THE EXPIRATION OF THE INITIAL LEASE TERM, STATING THAT TENANT MAY BE
INTERESTED IN EXERCISING ITS OPTION; (II) LANDLORD, AFTER RECEIPT OF TENANT’S
NOTICE, SHALL DELIVER NOTICE (THE “OPTION RENT NOTICE”) TO TENANT NOT LESS THAN
TEN (10) MONTHS PRIOR TO THE EXPIRATION OF THE INITIAL LEASE TERM, SETTING FORTH
THE OPTION RENT; AND (III) IF TENANT WISHES TO EXERCISE SUCH OPTION, TENANT
SHALL, ON OR BEFORE THE DATE OCCURRING NINE (9) MONTHS PRIOR TO THE EXPIRATION
OF THE INITIAL LEASE TERM, EXERCISE THE OPTION BY DELIVERING WRITTEN NOTICE (THE
“OPTION EXERCISE NOTICE”) THEREOF TO LANDLORD, AND UPON, AND CONCURRENT WITH,
SUCH EXERCISE, TENANT MAY, AT ITS OPTION, OBJECT TO THE OPTION RENT CONTAINED IN
THE OPTION RENT NOTICE, IN WHICH CASE THE PARTIES SHALL FOLLOW THE PROCEDURE,
AND THE OPTION RENT FOR THE OPTION TERM SHALL BE DETERMINED, AS SET FORTH IN
SECTION 2.2.4 BELOW.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT TENANT
SHALL FAIL TO DELIVER THE INTEREST NOTICE, TENANT SHALL NONETHELESS HAVE THE
RIGHT TO DELIVER THE OPTION EXERCISE NOTICE WITHIN THE TIME PERIOD SET FORTH
ABOVE, IN WHICH CASE THE PARTIES SHALL FOLLOW THE PROCEDURE, AND THE OPTION RENT
SHALL BE DETERMINED, AS SET FORTH IN SECTION 2.2.4, BELOW.


 


2.2.4                        DETERMINATION OF OPTION RENT.  IN THE EVENT TENANT
TIMELY AND APPROPRIATELY OBJECTS TO LANDLORD’S DETERMINATION OF THE OPTION RENT,
OR TENANT DELIVERS THE OPTION EXERCISE NOTICE WITHOUT HAVING DELIVERED THE
INTEREST NOTICE, LANDLORD AND TENANT SHALL ATTEMPT TO AGREE UPON THE SAME USING
THEIR BEST GOOD-FAITH EFFORTS.  IF LANDLORD AND TENANT FAIL TO REACH AGREEMENT
WITHIN TEN (10) BUSINESS DAYS FOLLOWING TENANT’S OBJECTION TO THE OPTION RENT,
OR THE DELIVERY OF THE OPTION EXERCISE NOTICE IF NO INTEREST NOTICE WAS
DELIVERED (IN EITHER EVENT, THE “OUTSIDE AGREEMENT DATE”), THEN EACH PARTY SHALL
SUBMIT ITS DETERMINATION OF THE OPTION RENT, WITHIN FIVE (5) BUSINESS DAYS,  TO
ARBITRATION IN ACCORDANCE WITH SECTIONS 2.2.4.1 THROUGH 2.2.4.7 BELOW.


 

2.2.4.1               LANDLORD AND TENANT SHALL EACH APPOINT ONE ARBITRATOR WHO
SHALL BY PROFESSION BE A COMMERCIAL REAL ESTATE BROKER WHO SHALL HAVE BEEN
ACTIVE OVER THE FIVE (5) YEAR PERIOD ENDING ON THE DATE OF SUCH APPOINTMENT IN
THE APPRAISAL OF COMMERCIAL PROPERTIES IN THE VICINITY OF THE BUILDING.  THE
DETERMINATION OF THE ARBITRATORS SHALL BE LIMITED SOLELY TO THE ISSUE AREA OF
WHETHER LANDLORD’S OR TENANT’S SUBMITTED OPTION RENT FOR THE OPTION TERM IS THE
CLOSEST TO THE ACTUAL OPTION RENT FOR THE OPTION TERM, AS DETERMINED BY THE
ARBITRATORS, TAKING INTO ACCOUNT THE REQUIREMENTS OF SECTION 2.2.2 OF THIS
LEASE.  EACH SUCH ARBITRATOR SHALL BE APPOINTED WITHIN FIFTEEN (15) DAYS AFTER
THE APPLICABLE OUTSIDE AGREEMENT DATE.

 

2.2.4.2               THE TWO ARBITRATORS SO APPOINTED SHALL WITHIN TEN (10)
DAYS OF THE DATE OF THE APPOINTMENT OF THE LAST APPOINTED ARBITRATOR AGREE UPON
AND APPOINT A THIRD ARBITRATOR WHO SHALL BE QUALIFIED UNDER THE SAME CRITERIA
SET FORTH HEREINABOVE FOR QUALIFICATION OF THE INITIAL TWO ARBITRATORS.

 

6

--------------------------------------------------------------------------------


 

2.2.4.3               THE THREE ARBITRATORS SHALL WITHIN THIRTY (30) DAYS OF THE
APPOINTMENT OF THE THIRD ARBITRATOR REACH A DECISION AS TO WHETHER THE PARTIES
SHALL USE LANDLORD’S OR TENANT’S SUBMITTED OPTION RENT FOR THE OPTION TERM, AND
SHALL NOTIFY LANDLORD AND TENANT THEREOF.

 

2.2.4.4               THE DECISION OF THE MAJORITY OF THE THREE (3) ARBITRATORS
SHALL BE BINDING UPON LANDLORD AND TENANT.

 

2.2.4.5               IF EITHER LANDLORD OR TENANT FAILS TO APPOINT AN
ARBITRATOR WITHIN FIFTEEN (15) DAYS AFTER THE APPLICABLE OUTSIDE AGREEMENT DATE,
THE ARBITRATOR APPOINTED BY ONE OF THEM SHALL REACH A DECISION, NOTIFY LANDLORD
AND TENANT THEREOF, AND SUCH ARBITRATOR’S DECISION SHALL BE BINDING UPON
LANDLORD AND TENANT.

 

2.2.4.6               IF THE TWO ARBITRATORS FAIL TO AGREE UPON AND APPOINT A
THIRD ARBITRATOR, OR BOTH PARTIES FAIL TO APPOINT AN ARBITRATOR, THEN THE
APPOINTMENT OF THE THIRD ARBITRATOR OR ANY ARBITRATOR SHALL BE DISMISSED AND THE
MATTER TO BE DECIDED SHALL BE FORTHWITH SUBMITTED TO BINDING, FINAL,
NON-APPLICABLE ARBITRATION BEFORE A J.A.M.S. ARBITRATOR MUTUALLY AGREED UPON BY
LANDLORD AND TENANT.  IF LANDLORD AND TENANT CANNOT AGREE ON THE ARBITRATOR, THE
PARTIES WILL SO INFORM J.A.M.S., WHO WILL THEN BE AUTHORIZED TO SELECT A
J.A.M.S. JUDGE TO ARBITRATE THE MATTER.  EACH PARTY SHALL HAVE THE RIGHT OF
DISCOVERY PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE AND EVIDENTIARY
HEARINGS SHALL BE GOVERNED BY THE CALIFORNIA EVIDENCE CODE, BUT SUBJECT TO THE
INSTRUCTION SET FORTH IN THIS SECTION 2.2.4.

 

2.2.4.7               THE COST OF ARBITRATION SHALL BE PAID BY LANDLORD AND
TENANT EQUALLY.

 


2.3                                 OCCURRENCE OF LEASE COMMENCEMENT DATE.  IN
THE EVENT THAT LANDLORD HAS FAILED TO CAUSE THE LEASE COMMENCEMENT DATE TO HAVE
OCCURRED ON OR BEFORE SEPTEMBER 1, 2005 (THE “FIRST OUTSIDE DATE”) AND TENANT IS
NOT REASONABLY ABLE TO AVOID PAYING A HOLDOVER PENALTY UNDER ITS CURRENT LEASE,
THEN LANDLORD SHALL BE RESPONSIBLE FOR PAYING FIFTY PERCENT (50%) OF SUCH
HOLDOVER PENALTY ACCRUING AFTER SEPTEMBER 1, 2005, PROVIDED THAT LANDLORD’S
CONTRIBUTION SHALL NOT EXCEED $1,000 PER DAY (LANDLORD’S COLLECTIVE CONTRIBUTION
SHALL BE REFERRED TO AS “LANDLORD’S HOLDOVER CONTRIBUTION”).  THE FIRST OUTSIDE
DATE SHALL BE SUBJECT TO EXTENSION TO THE EXTENT OF ANY “TENANT DELAY” (AS
DEFINED IN SECTION 5.2 OF THE TENANT WORK LETTER) AND/OR ANY DELAY CAUSED BY
FORCE MAJEURE.  IN THE EVENT THAT LANDLORD HAS FAILED TO CAUSE THE LEASE
COMMENCEMENT DATE TO HAVE OCCURRED ON OR BEFORE JANUARY 1, 2006 (THE “SECOND
OUTSIDE DATE”), TENANT SHALL HAVE THE RIGHT, EXERCISABLE BY DELIVERY OF WRITTEN
NOTICE TO LANDLORD WITHIN TEN (10) DAYS AFTER THE SECOND OUTSIDE DATE, TO
TERMINATE THIS LEASE BY DELIVERING WRITTEN NOTICE TO LANDLORD OF SUCH
TERMINATION.  THE SECOND OUTSIDE DATE SHALL BE SUBJECT TO EXTENSION TO THE
EXTENT OF ANY TENANT DELAY AND/OR ANY DELAY CAUSED BY FORCE MAJEURE (NOT TO
EXCEED 3 MONTHS FOR FORCE MAJEURE).  IF TENANT ELECTS TO TERMINATE THIS LEASE
PURSUANT TO THE TERMS OF THIS SECTION 2.3, THEN TENANT SHALL REPAY TO LANDLORD
LANDLORD’S HOLDOVER CONTRIBUTION ON THE DATE THAT TENANT DELIVERS THE
TERMINATION NOTICE TO LANDLORD.  THE REMEDIES OF TENANT PROVIDED FOR IN THIS
SECTION 2.3 SHALL BE TENANT’S SOLE AND EXCLUSIVE REMEDIES FOR LANDLORD’S FAILURE
TO TIMELY CAUSE THE LEASE COMMENCEMENT DATE TO OCCUR AND TENANT HEREBY WAIVES
ANY AND ALL OTHER REMEDIES, RECOURSE, CLAIMS OR CAUSES OF ACTION, UNDER THIS
LEASE, AT LAW OR IN EQUITY, FOR SUCH FAILURE TO TIMELY PERFORM BY LANDLORD. 


 


ARTICLE 3


 


BASE RENT


 


3.1                                 IN GENERAL.  TENANT SHALL PAY, WITHOUT PRIOR
NOTICE OR DEMAND, TO LANDLORD OR LANDLORD’S AGENT AT THE MANAGEMENT OFFICE OF
THE PROJECT, OR, AT LANDLORD’S OPTION, AT SUCH OTHER PLACE AS LANDLORD MAY FROM
TIME TO TIME DESIGNATE IN WRITING, BY A CHECK FOR CURRENCY WHICH, AT THE TIME OF
PAYMENT, IS LEGAL TENDER FOR PRIVATE OR PUBLIC DEBTS IN THE UNITED STATES OF
AMERICA, BASE RENT (“BASE RENT”) AS SET FORTH IN SECTION 4 OF THE SUMMARY,
PAYABLE IN EQUAL MONTHLY INSTALLMENTS AS SET FORTH IN SECTION 4 OF THE SUMMARY
IN ADVANCE ON OR BEFORE THE FIRST DAY OF EACH AND EVERY CALENDAR MONTH DURING
THE LEASE TERM, WITHOUT ANY SETOFF OR DEDUCTION WHATSOEVER, EXCEPT AS SET FORTH
IN THIS LEASE.  THE BASE RENT FOR THE FIRST FULL MONTH OF THE LEASE TERM WHICH
OCCURS AFTER THE EXPIRATION OF ANY FREE RENT PERIOD SHALL BE PAID AT THE TIME OF
TENANT’S EXECUTION OF THIS LEASE.  IF ANY “RENT,” AS THAT TERM IS DEFINED IN
SECTION 4.1, BELOW, PAYMENT DATE (INCLUDING THE LEASE COMMENCEMENT DATE) FALLS
ON A DAY OF THE MONTH OTHER THAN THE FIRST DAY OF SUCH MONTH OR IF ANY PAYMENT
OF RENT IS FOR A PERIOD WHICH IS SHORTER THAN ONE MONTH, THE RENT FOR ANY
FRACTIONAL MONTH SHALL ACCRUE ON A DAILY BASIS FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS DUE TO THE END OF SUCH CALENDAR MONTH OR TO THE END OF THE LEASE TERM
AT A RATE PER DAY WHICH IS EQUAL TO 1/365 OF THE APPLICABLE ANNUAL RENT.  ALL
OTHER PAYMENTS OR ADJUSTMENTS REQUIRED TO BE MADE UNDER THE TERMS OF THIS LEASE
THAT REQUIRE PRORATION ON A TIME BASIS SHALL BE PRORATED ON THE SAME BASIS.


 


3.2                                 FREE RENT.  NOTWITHSTANDING ANYTHING IN
SECTION 3.1, ABOVE, TO THE CONTRARY, PROVIDED TENANT IS NOT THEN IN DEFAULT
BEYOND THE APPLICABLE NOTICE AND CURE PERIOD PROVIDED IN THIS LEASE, TENANT
SHALL NOT BE OBLIGATED TO PAY THE MONTHLY BASE RENT ATTRIBUTABLE TO THE PREMISES
FOR THE FIRST NINE (9) MONTHS OF THE INITIAL LEASE TERM COMMENCING ON THE LEASE
COMMENCEMENT DATE.


 


ARTICLE 4


 


ADDITIONAL RENT


 


4.1                                 GENERAL TERMS.  BEGINNING ON JANUARY 1,
2006, IN ADDITION TO PAYING THE BASE RENT SPECIFIED IN ARTICLE 3 OF THIS LEASE,
TENANT SHALL PAY “TENANT’S SHARE” OF THE ANNUAL “DIRECT EXPENSES,” AS THOSE
TERMS ARE DEFINED IN SECTIONS 4.2.6 AND 4.2.2 OF THIS LEASE, RESPECTIVELY, WHICH
ARE IN EXCESS OF THE AMOUNT OF DIRECT EXPENSES APPLICABLE TO THE “BASE YEAR,” AS
THAT TERM IS DEFINED IN SECTION 4.2.1, BELOW; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL ANY DECREASE IN DIRECT EXPENSES FOR ANY “EXPENSE YEAR,” AS THAT TERM
IS DEFINED IN SECTION 4.2.3 BELOW, BELOW DIRECT EXPENSES FOR THE BASE YEAR
ENTITLE TENANT TO ANY DECREASE IN BASE RENT OR ANY CREDIT AGAINST SUMS DUE UNDER

 

7

--------------------------------------------------------------------------------


 


THIS LEASE.  SUCH PAYMENTS BY TENANT, TOGETHER WITH ANY AND ALL OTHER AMOUNTS
PAYABLE BY TENANT TO LANDLORD PURSUANT TO THE TERMS OF THIS LEASE, ARE
HEREINAFTER COLLECTIVELY REFERRED TO AS THE “ADDITIONAL RENT”, AND THE BASE RENT
AND THE ADDITIONAL RENT ARE HEREIN COLLECTIVELY REFERRED TO AS “RENT.”  EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH HEREIN, ALL AMOUNTS DUE UNDER THIS ARTICLE 4 AS
ADDITIONAL RENT SHALL BE PAYABLE FOR THE SAME PERIODS AND IN THE SAME MANNER AS
THE BASE RENT.  WITHOUT LIMITATION ON OTHER OBLIGATIONS OF TENANT WHICH SURVIVE
THE EXPIRATION OF THE LEASE TERM, THE OBLIGATIONS OF TENANT TO PAY THE
ADDITIONAL RENT PROVIDED FOR IN THIS ARTICLE 4 SHALL SURVIVE THE EXPIRATION OF
THE LEASE TERM BUT SHALL BE PAYABLE ONLY FOR PERIODS INCLUDED WITHIN THE LEASE
TERM.  NOTWITHSTANDING THE FOREGOING, OTHER THAN TAX EXPENSES AND COSTS INCURRED
FOR UTILITIES (THE “EXCLUDED EXPENSES”), TENANT SHALL NOT BE RESPONSIBLE FOR
TENANT’S SHARE OF ANY DIRECT EXPENSES WHICH ARE FIRST BILLED TO TENANT MORE THAN
TWO (2) CALENDAR YEARS AFTER THE END OF THE EXPENSE YEAR TO WHICH SUCH DIRECT
EXPENSES RELATE, PROVIDED THAT TENANT SHALL BE RESPONSIBLE FOR EXCLUDED EXPENSES
FIRST BILLED TO TENANT MORE THAN TWO (2) CALENDAR YEARS AFTER THE END OF THE
EXPENSE YEAR TO WHICH SUCH EXCLUDED EXPENSES RELATE ONLY TO THE EXTENT THAT
LANDLORD BECOMES AWARE OF SUCH INCREASED EXCLUDED EXPENSES FOLLOWING SUCH TWO
(2) YEAR PERIOD DUE TO GOVERNMENTAL REVISION, SUPPLEMENTATION OR OTHER
GOVERNMENTAL ACTION WHICH RESULTS IN THE ADJUSTMENT OF THE EXCLUDED EXPENSES.


 


4.2                                 DEFINITIONS OF KEY TERMS RELATING TO
ADDITIONAL RENT.  AS USED IN THIS ARTICLE 4, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS HEREINAFTER SET FORTH:


 


4.2.1                        “BASE YEAR” SHALL MEAN THE PERIOD SET FORTH IN
SECTION 5 OF THE SUMMARY.


 


4.2.2                        “DIRECT EXPENSES” SHALL MEAN “OPERATING EXPENSES”
AND “TAX EXPENSES.”


 


4.2.3                        “EXPENSE YEAR” SHALL MEAN EACH CALENDAR YEAR IN
WHICH ANY PORTION OF THE LEASE TERM FALLS, THROUGH AND INCLUDING THE CALENDAR
YEAR IN WHICH THE LEASE TERM EXPIRES.


 


4.2.4                        “OPERATING EXPENSES” SHALL MEAN ALL EXPENSES, COSTS
AND AMOUNTS OF EVERY KIND AND NATURE WHICH LANDLORD PAYS OR ACCRUES DURING ANY
EXPENSE YEAR BECAUSE OF OR IN CONNECTION WITH THE MANAGEMENT, MAINTENANCE,
SECURITY, REPAIR, OR OPERATION OF THE BUILDING, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS LEASE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
OPERATING EXPENSES SHALL SPECIFICALLY INCLUDE ANY AND ALL OF THE FOLLOWING:  (I)
THE COST OF OPERATING, REPAIRING AND MAINTAINING THE UTILITY, TELEPHONE,
MECHANICAL, SANITARY, STORM DRAINAGE, AND ELEVATOR SYSTEMS, AND THE REASONABLE
COST OF MAINTENANCE AND SERVICE CONTRACTS IN CONNECTION THEREWITH; (II) THE COST
OF LICENSES, CERTIFICATES, PERMITS AND INSPECTIONS AND THE REASONABLE COST OF
CONTESTING ANY GOVERNMENTAL ENACTMENTS WHICH MAY AFFECT OPERATING EXPENSES, AND
THE COSTS INCURRED IN CONNECTION WITH ANY GOVERNMENTALLY MANDATED TRANSPORTATION
SYSTEM MANAGEMENT PROGRAM OR SIMILAR PROGRAM; (III) THE REASONABLE COST OF ALL
INSURANCE CARRIED BY LANDLORD IN CONNECTION WITH THE BUILDING; (IV) THE
REASONABLE COST OF LANDSCAPING, RELAMPING, AND ALL SUPPLIES, TOOLS, EQUIPMENT
AND MATERIALS USED IN THE OPERATION, REPAIR AND MAINTENANCE OF THE BUILDING; (V)
REASONABLE COSTS INCURRED IN CONNECTION WITH THE PARKING AREAS SERVICING THE
BUILDING (INCLUDING COSTS OF PAINTING, RESTRIPING AND RESURFACING THE PARKING
AREAS SERVICING THE PROJECT); (VI) REASONABLE FEES AND OTHER COSTS, INCLUDING
MANAGEMENT AND/OR INCENTIVE FEES, CONSULTING FEES, LEGAL FEES AND ACCOUNTING
FEES, OF ALL CONTRACTORS AND CONSULTANTS IN CONNECTION WITH THE MANAGEMENT,
OPERATION, MAINTENANCE AND REPAIR OF THE BUILDING; (VII) PAYMENTS UNDER ANY
EQUIPMENT RENTAL AGREEMENTS; (VIII) REASONABLE WAGES, SALARIES AND OTHER
COMPENSATION AND BENEFITS, INCLUDING TAXES LEVIED THEREON, OF ALL PERSONS
ENGAGED IN THE OPERATION, MAINTENANCE AND SECURITY OF THE BUILDING; (IX)
REASONABLE COSTS UNDER ANY INSTRUMENT PERTAINING TO THE SHARING OF COSTS BY THE
PROJECT; (X) OPERATION, REPAIR AND MAINTENANCE OF ALL SYSTEMS AND EQUIPMENT AND
COMPONENTS THEREOF OF THE BUILDING; (XI) THE REASONABLE COST OF JANITORIAL,
ALARM, SECURITY AND OTHER SERVICES, REASONABLE REPLACEMENT OF WALL AND FLOOR
COVERINGS, CEILING TILES AND FIXTURES IN COMMON AREAS WITH SIMILAR ITEMS,
MAINTENANCE OF CURBS AND WALKWAYS, REPAIR TO ROOFS; (XII) AMORTIZATION
(INCLUDING INTEREST ON THE UNAMORTIZED COST) OVER SUCH PERIOD OF TIME AS
LANDLORD SHALL REASONABLY DETERMINE, OF THE COST OF ACQUIRING OR THE RENTAL
EXPENSE OF PERSONAL PROPERTY USED IN THE MAINTENANCE, OPERATION AND REPAIR OF
THE BUILDING, OR ANY PORTION THEREOF (PRO-RATED BASED ON ITS USE AT THE BUILDING
AND OTHER BUILDINGS OR PROJECTS; (XIII) THE COST OF CAPITAL IMPROVEMENTS OR
OTHER COSTS INCURRED IN CONNECTION WITH THE PROJECT (A) WHICH ARE REASONABLY
INTENDED TO EFFECT ECONOMIES IN THE OPERATION OR MAINTENANCE OF THE BUILDING,
BUT ONLY TO THE EXTENT OF REASONABLY INTENDED COST SAVINGS, OR (B) THAT ARE
REQUIRED UNDER ANY GOVERNMENTAL LAW OR REGULATION ENACTED AFTER THE LEASE
COMMENCEMENT DATE, OR (C) WHICH ARE INCURRED TO UPGRADE OR REPLACE HVAC UNITS
SERVING THE BUILDING WITH COMPARABLE HVAC UNITS IF SUCH HVAC UNITS CANNOT BE
REPAIRED AT A REASONABLE COST (“HVAC CAPITAL COSTS”); PROVIDED, HOWEVER, THAT
ANY CAPITAL EXPENDITURE SHALL BE AMORTIZED (INCLUDING MARKET-RATE INTEREST ON
THE AMORTIZED COST) OVER ITS USEFUL LIFE (WITH SUCH USEFUL LIFE DETERMINED IN A
MANNER CONSISTENT WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES), PROVIDED
FURTHER THAT HVAC CAPITAL COSTS SHALL BE AMORTIZED OVER A TEN (10) YEAR PERIOD;
(XIV) COSTS, FEES, CHARGES OR ASSESSMENTS IMPOSED BY, OR RESULTING FROM ANY
MANDATE CURRENTLY IN FORCE IMPOSED ON LANDLORD BY, ANY FEDERAL, STATE OR LOCAL
GOVERNMENT FOR FIRE AND POLICE PROTECTION, TRASH REMOVAL, COMMUNITY SERVICES, OR
OTHER SERVICES WHICH DO NOT CONSTITUTE “TAX EXPENSES” AS THAT TERM IS DEFINED IN
SECTION 4.2.5, BELOW; (XV) PAYMENTS UNDER ANY EASEMENT, LICENSE, OPERATING
AGREEMENT, DECLARATION, RESTRICTIVE COVENANT, OR INSTRUMENT PERTAINING TO THE
SHARING OF COSTS BY THE BUILDING IN EFFECT AS OF THE DATE OF THIS LEASE; AND
(XVI) WINDOW CLEANING OF THE BUILDING.  ANY OF THE SERVICES WHICH MAY BE
INCLUDED IN THE COMPUTATION OF THE OPERATING EXPENSES OF THE BUILDING MAY BE
PERFORMED BY DIVISIONS, SUBSIDIARIES OR AFFILIATES OF LANDLORD, PROVIDED THAT
THE CONTRACTS FOR THE PERFORMANCE OF SUCH SERVICES SHALL BE MATERIALLY
CONSISTENT (IN TERMS OF PRICE AND QUALITY OF WORK) WITH SIMILAR CONTRACTS AND
TRANSACTIONS WITH UNAFFILIATED ENTITIES FOR THE PERFORMANCE OF SUCH SERVICES IN
COMPARABLE OFFICE BUILDINGS WITHIN THE GREATER LOS ANGELES METROPOLITAN AREA. 
NOTWITHSTANDING THE FOREGOING, FOR PURPOSES OF THIS LEASE, OPERATING EXPENSES
SHALL NOT, HOWEVER, INCLUDE:


 

(A)                                  LANDLORD’S BROKERAGE FEES OR COMMISSIONS,
FINDER’S FEES, SPACE PLANNING COSTS, ATTORNEYS’ FEES AND OTHER COSTS INCURRED BY
LANDLORD IN LEASING OR ATTEMPTING TO LEASE SPACE OR OPERATE CONCESSIONS IN THE
PROJECT, INCLUDING DESIGN, CONSTRUCTION AND CONSTRUCTION MANAGEMENT COSTS
RELATING TO TENANT IMPROVEMENTS OF OTHER TENANTS;

 

8

--------------------------------------------------------------------------------


 

(B)                                 COSTS OF DESIGN, ENTITLEMENT, SITE
PREPARATION, PLANNING, MARKETING, CONSTRUCTION, AND/ OR ACQUISITION OF NEW
BUILDINGS, ADDITIONAL LAND OR ANY EXPANSION OF OR MAJOR PHYSICAL CHANGE TO THE
BUILDING OR THE PROJECT;

 

(C)                                  EXCEPT AS SET FORTH IN SECTION 4.2.4 (XII)
AND SECTION 4.2.4 (XIII), COSTS OF ITEMS CONSIDERED CAPITAL REPAIRS,
REPLACEMENTS, IMPROVEMENTS AND EQUIPMENT, OR AMORTIZATION OR DEPRECIATION UNDER
SOUND REAL ESTATE ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED OR OTHERWISE;

 

(D)                                 EXCEPT AS SET FORTH IN SECTION 4.2.4 (XII)
AND SECTION 4.2.4 (XIII), INTEREST, PRINCIPAL, POINTS AND FEES ON DEBT OR
AMORTIZATION ON ANY MORTGAGE, DEED OF TRUST OR OTHER DEBT SECURED, OR UNSECURED,
BY THE PROJECT;

 

(E)                                  AMOUNTS PAID FOR GOODS OR SERVICES TO ANY
PERSONS OR ENTITIES RELATED TO LANDLORD IN EXCESS OF THE PREVAILING COST OF SUCH
GOODS OR SERVICES FROM COMPETITIVE UNRELATED SOURCES;

 

(F)                                    ANY FEE TO OR CHARGE BY LANDLORD (OR ANY
PERSON AND/OR ENTITY RELATED TO LANDLORD) FOR MANAGEMENT, SUPERVISION, EMPLOYEE
COSTS, PROFIT AND/OR GENERAL OVERHEAD, AND ANY BOOKKEEPING AND ACCOUNTING COSTS
OR EXPENSES, EXCEPT TO THE EXTENT (A) INCURRED IN CONNECTION WITH LANDLORD’S
IN-HOUSE ACCOUNTANT, OR (B) INCLUDED IN THE MANAGEMENT FEE PERMITTED HEREUNDER;

 

(G)                                 ANY COST WHICH IS THE RESPONSIBILITY OF ANY
UTILITY COMPANY, GOVERNMENTAL AGENCY, OR OTHER THIRD PARTY TO THE EXTENT SUCH
COST IS REIMBURSED TO LANDLORD FROM SUCH COMPANY, AGENCY OR OTHER THIRD PARTY
(PROVIDED THAT LANDLORD SHALL USE REASONABLE EFFORTS TO COLLECT ANY SUCH COSTS
FROM SUCH THIRD PARTIES);

 

(H)                                 RESERVES FOR FUTURE EXPENSES BEYOND CURRENT
YEAR ANTICIPATED EXPENSES;

 

(I)                                     ANY COSTS OR EXPENSES FOR WHICH LANDLORD
IS PAID OR REIMBURSED BY INSURANCE OR A PAST OR PRESENT TENANT OF THE PROJECT,
OR AS TO WHICH LANDLORD HAD A CLAIM FOR REIMBURSEMENT WHICH LANDLORD FAILED TO
DILIGENTLY PURSUE, OR AS TO WHICH LANDLORD WOULD HAVE HAD A CLAIM FOR
REIMBURSEMENT HAD LANDLORD CARRIED THE INSURANCE REQUIRED TO BE CARRIED BY
LANDLORD UNDER THIS LEASE;

 

(J)                                     ALL INTEREST AND PENALTIES INCURRED AS A
RESULT OF LANDLORD’S FAILURE TO PAY ANY AMOUNTS (INCLUDING TAX EXPENSES) AS THE
SAME BECOME DUE;

 

(K)                                  CHARITABLE OR POLITICAL CONTRIBUTIONS;

 

(L)                                     ACCOUNTANTS’ FEES, ARBITRATION FEES, AND
OTHER COSTS AND EXPENSES INCURRED IN CONNECTION WITH ANY AUDITS CONDUCTED BY
LANDLORD OR ANY PAST OR PRESENT TENANT OR ANY EXISTING OR PROSPECTIVE LEASING,
LEASE RENEWAL, LEASE TERMINATION, LEASE MODIFICATION OR OTHER NEGOTIATIONS OR
DISPUTES WITH EMPLOYEES OR CONTRACTORS, PRESENT OR PROSPECTIVE TENANTS OR OTHER
OCCUPANTS OF THE PROJECT, OR THEIR ASSIGNEES OR SUBLESSEES, OR LENDERS OR GROUND
LESSORS;

 

(M)                               COSTS ASSOCIATED WITH THE OPERATION OF THE
BUSINESS OF THE ENTITY WHICH CONSTITUTES LANDLORD AS THE SAME ARE DISTINGUISHED
FROM THE COSTS OF OPERATION OF THE PROJECT, INCLUDING ACCOUNTING AND LEGAL
MATTERS, COSTS OF SELLING, SYNDICATING, FINANCING, MORTGAGING OR HYPOTHECATING
ANY OF LANDLORD’S INTEREST IN THE PROJECT OR THE ENTITY CONSTITUTING LANDLORD,
AND COSTS INCURRED BY LANDLORD, IN WHOLE OR IN PART, IN CONNECTION WITH OR AS A
RESULT OF LANDLORD’S OWNERSHIP, OPERATION OR MANAGEMENT OF ANY PROPERTIES OTHER
THAN THE PROJECT;

 

(N)                                 COSTS INCURRED TO COMPLY WITH LAWS RELATING
TO THE REMOVAL, REMEDIATION, CONTAINMENT OR TREATMENT OF HAZARDOUS MATERIAL (AS
DEFINED UNDER APPLICABLE LAW) WHICH WAS IN EXISTENCE IN, ON OR UNDER THE
BUILDING OR ON THE PROJECT PRIOR TO THE LEASE COMMENCEMENT DATE OR IS BROUGHT
ONTO THE PROJECT AFTER THE LEASE COMMENCEMENT DATE BY ANY PARTY OTHER THAN
TENANT;

 

(O)                                 ADVERTISING AND PROMOTIONAL EXPENDITURES,
COSTS OF INSTALLING, LIGHTING OR MAINTAINING SIGNS IN OR ON THE PROJECT
IDENTIFYING THE OWNER, MANAGER, LEASING AGENT OR TENANTS OF THE PROJECT;

 

(P)                                 ANY COMPENSATION PAID OR COSTS INCURRED IN
CONNECTION WITH COMMERCIAL CONCESSIONS OPERATED BY LANDLORD OR THIRD PARTY
OPERATORS;

 

(Q)                                 COSTS ARISING FROM THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD’S AGENTS OR TENANTS OF THE PROJECT, AND COSTS INCURRED
DUE TO THE VIOLATION BY LANDLORD OF ANY LAW OR THE TERMS AND CONDITIONS OF ANY
LEASE OF SPACE IN THE PROJECT;

 

(R)                                    COSTS INCURRED FOR THE REPAIR OF DAMAGE
OR DESTRUCTION OR EMINENT DOMAIN/TAKING GOVERNED BY THE DESTRUCTION AND
CONDEMNATION PROVISIONS OF THE LEASE;

 

(S)                                  AUTOMOBILE OR TRAVEL EXPENSES FOR LANDLORD
OR ITS AGENTS;

 

(T)                                    ANY BAD DEBT LOSS, RENT LOSS OR RESERVES
FOR BAD DEBTS OR RENT LOSS;

 

9

--------------------------------------------------------------------------------


 

(U)                                 COSTS FOR ACQUISITION AND REFURBISHMENT (AS
OPPOSED TO ORDINARY REPAIR) OF SCULPTURE, MURALS, PAINTINGS OR OTHER OBJECTS OF
ART;

 

(V)                                 EXCEPT AS SPECIFICALLY PERMITTED IN SECTIONS
4.2.4 (II), (IV), (IX) AND (XV), FEES AND PAYMENTS TO OBTAIN OR ARISING UNDER
ANY REA OR ANY RECORDED EASEMENTS, DEVELOPMENT AGREEMENTS, PARTICIPATION
AGREEMENTS, COVENANTS, CONDITIONS OR RESTRICTING CONDITIONAL USE PERMITS,
TRAFFIC MANAGEMENT PROGRAMS, MITIGATION FEES, CONSERVATION FEES, HOUSING
REPLACEMENT OR LINKAGE FEES, OR SIMILAR FEES;

 

(W)                               “MONTHLY UTILITY COSTS” (AS DEFINED IN
SECTION 6.3 BELOW); ANY OTHER COSTS PAID DIRECTLY BY TENANT TO LANDLORD OR ANY
THIRD PARTY; OR ELECTRICAL COSTS ATTRIBUTABLE TO ANY OTHER BUILDING AT THE
PROJECT ;

 

(X)                                   ANY MANAGEMENT FEES WHETHER PAID TO
LANDLORD OR A THIRD PARTY, IN EXCESS OF THOSE MANAGEMENT FEES WHICH ARE NORMALLY
AND CUSTOMARILY CHARGED BY LANDLORDS OF COMPARABLE BUILDINGS, OR OTHERWISE IN
EXCESS OF AN AMOUNT EQUAL TO THE PRODUCT OF (A) THREE PERCENT (3%) AND (B) THE
AMOUNT OF GROSS REVENUES FOR THE BUILDING;

 

(Y)                                 ANY “FINDERS FEES”, BROKERAGE COMMISSIONS,
JOB PLACEMENT COSTS OR JOB ADVERTISING COST;

 

(Z)                                   IN NO EVENT SHALL OPERATING EXPENSES
INCLUDE INSURANCE DEDUCTIBLE AMOUNTS IN EXCESS OF $100,000 IN ANY EXPENSE YEAR
(THE FOREGOING SHALL NOT ALLOW THE INCLUSION OF ANY COSTS WHICH ARE OTHERWISE
EXCLUDED BY THE TERMS OF THIS LEASE);

 

(AA)                            TAX EXPENSES;

 

(BB)                          “TAKEOVER” EXPENSES, INCLUDING, BUT NOT LIMITED
TO, THE EXPENSES INCURRED BY LANDLORD WITH RESPECT TO SPACE LOCATED IN ANOTHER
BUILDING OF ANY KIND OR NATURE IN CONNECTION WITH THE LEASING OF SPACE IN THE
PROJECT;

 

(CC)                            COST OF WORK OR REPLACEMENTS COVERED BY
WARRANTIES; AND

 

(DD)                          COSTS RESULTING FROM THE FAILURE OF THE PROJECT,
AS OF THE LEASE COMMENCEMENT DATE, TO COMPLY WITH LAWS APPLICABLE TO THE PROJECT
AS OF THE LEASE COMMENCEMENT DATE;

 

(EE)                            THE WAGES AND BENEFITS OF ANY EMPLOYEE WHO DOES
NOT DEVOTE SUBSTANTIALLY ALL OF HIS OR HER EMPLOYED TIME TO THE PROJECT UNLESS
SUCH WAGES AND BENEFITS ARE PRORATED TO REFLECT TIME SPENT ON OPERATING AND
MANAGING THE PROJECT VIS-À-VIS TIME SPENT ON MATTERS UNRELATED TO OPERATING AND
MANAGING THE PROJECT; PROVIDED, THAT IN NO EVENT SHALL OPERATING EXPENSES FOR
PURPOSES OF THIS LEASE INCLUDE WAGES AND/OR BENEFITS ATTRIBUTABLE TO PERSONNEL
ABOVE THE LEVEL OF PROJECT MANAGER OR PROJECT ENGINEER;

 

(FF)                                ANY AMOUNTS PAID AS GROUND RENTAL OR AS
RENTAL FOR THE PROJECT BY THE LANDLORD; AND

 

(GG)                          RENTALS AND OTHER RELATED EXPENSES INCURRED IN
LEASING AIR CONDITIONING SYSTEMS, ELEVATORS OR OTHER EQUIPMENT WHICH IF
PURCHASED THE COST OF WHICH WOULD BE EXCLUDED FROM OPERATING EXPENSES AS A
CAPITAL COST, EXCEPT EQUIPMENT NOT AFFIXED TO THE PROJECT WHICH IS USED IN
PROVIDING JANITORIAL OR SIMILAR SERVICES AND, FURTHER EXCEPTING FROM THIS
EXCLUSION SUCH EQUIPMENT RENTED OR LEASED TO REMEDY OR AMELIORATE AN EMERGENCY
CONDITION IN THE PROJECT.

 

The foregoing schedule of exclusions from Operating Expenses is intended to
function solely as an exclusionary listing and shall not be interpreted to
permit or authorize any cost or expense which would not otherwise be considered
to be an Operating Expense under the other terms and conditions of this Lease. 
In no event shall Landlord bill tenants of the Project in the aggregate for more
than 100% of the cost actually incurred by Landlord for any item of Operating
Expense.  Operating Expenses shall be calculated in a manner consistent with
sound real estate management accounting principles, consistently applied.

 

In the event that Landlord pays increased insurance premiums in an Expense Year
because, although it did not carry insurance against the perils of earthquake
and/or terrorism during the Base Year, it subsequently elects to carry insurance
against one or both of such perils in an Expense Year, then, for purposes of
calculating Operating Expenses in such Expense Year (and any subsequent Expense
Year in which Landlord elects to carry insurance against one or both of such
perils) the cost of insurance premiums for the Base Year shall be deemed
increased by the amount Landlord would have incurred had Landlord carried
insurance against the same peril(s) during the entire Base Year.

 

If the Building is not at least 100% occupied by Tenant for the purpose of
conducting its business therein during all or a portion of the Base Year or any
Expense Year, Landlord shall make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Building been 100% occupied for the entire
year (the Base Year or Expense Year, as applicable) for the purpose of
conducting its business therein; and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such year.  In no event shall
Landlord’s grossed-up calculations for any particular expense result in a
determination of such particular expense which would result in more than 100% of
such expense being reimbursable to Landlord, and if such calculations result in
an excess, Tenant’s Share of the amount in excess of 100% shall be returned to
Tenant.  All exclusions to Operating Expenses, as set forth above,

 

10

--------------------------------------------------------------------------------


 

shall be deducted prior to applying a gross-up methodology to any item of
Operating Expenses.  Only those items, or components of items, which are
variable (i.e., costs which vary as a result of changes in occupancy of the
Building such as cleaning, repair, maintenance, HVAC operation, etc.), as
opposed to fixed costs (i.e., costs which do not vary as a result of changes in
occupancy of the Building such as annual contracted inspections of systems of
equipment, fixed security and insurance costs, etc.) shall be grossed-up.  In
the gross-up treatment, reasonable projections shall be used and sound real
estate accounting principles, consistently applied, utilized.

 


4.2.5                        TAXES.


 

4.2.5.1               “TAX EXPENSES” SHALL MEAN ALL FEDERAL, STATE, COUNTY, OR
LOCAL GOVERNMENTAL OR MUNICIPAL TAXES, FEES, CHARGES OR OTHER IMPOSITIONS OF
EVERY KIND AND NATURE, WHETHER GENERAL, SPECIAL, ORDINARY OR EXTRAORDINARY,
(INCLUDING, WITHOUT LIMITATION, REAL ESTATE TAXES, GENERAL AND SPECIAL
ASSESSMENTS, TRANSIT TAXES, LEASEHOLD TAXES OR TAXES BASED UPON THE RECEIPT OF
RENT, INCLUDING GROSS RECEIPTS OR SALES TAXES APPLICABLE TO THE RECEIPT OF RENT,
UNLESS REQUIRED TO BE PAID BY TENANT, PERSONAL PROPERTY TAXES IMPOSED UPON THE
FIXTURES, MACHINERY, EQUIPMENT, APPARATUS, SYSTEMS AND EQUIPMENT, APPURTENANCES,
FURNITURE AND OTHER PERSONAL PROPERTY USED IN CONNECTION WITH THE BUILDING),
WHICH SHALL BE PAID OR ACCRUED DURING, AND WHICH ARE ATTRIBUTABLE TO, A
PARTICULAR EXPENSE YEAR (WITHOUT REGARD TO ANY DIFFERENT FISCAL YEAR USED BY
SUCH GOVERNMENTAL OR MUNICIPAL AUTHORITY) BECAUSE OF OR IN CONNECTION WITH THE
OWNERSHIP, LEASING AND OPERATION OF THE BUILDING.  TAX EXPENSES FOR THE BASE
YEAR AND ANY EXPENSE YEAR SHALL BE INCREASED TO EQUAL THE TAX EXPENSES,
INCLUDING AD VALOREM TAXES AND GROSS RECEIPTS TAXES, WHICH WOULD BE PAYABLE IF
THE BUILDING (IF THE BUILDING IS ON A SEPARATE PARCEL, AND IF NOT, THEN THE
BUILDINGS THAT ARE ON THE APPLICABLE TAX PARCEL) WERE FULLY OCCUPIED BY TENANTS
PAYING RENTAL COMPARABLE TO TENANT’S RENT, BUILT OUT AT A LEVEL COMPARABLE TO
TENANT’S IMPROVEMENTS, AND THE BUILDING(S) FULLY ASSESSED AS A RESULT OF THE
FOREGOING.

 

4.2.5.2               TAX EXPENSES SHALL INCLUDE, WITHOUT LIMITATION:  (I) ANY
TAX ON THE RENT, RIGHT TO RENT OR OTHER INCOME FROM THE BUILDING, OR AS AGAINST
THE BUSINESS OF LEASING THE BUILDING; (II) ANY ASSESSMENT, TAX, FEE, LEVY OR
CHARGE IN ADDITION TO, OR IN SUBSTITUTION, PARTIALLY OR TOTALLY, OF ANY
ASSESSMENT, TAX, FEE, LEVY OR CHARGE PREVIOUSLY INCLUDED WITHIN THE DEFINITION
OF REAL PROPERTY TAX, IT BEING ACKNOWLEDGED BY TENANT AND LANDLORD THAT
PROPOSITION 13 WAS ADOPTED BY THE VOTERS OF THE STATE OF CALIFORNIA IN THE
JUNE 1978 ELECTION (“PROPOSITION 13”) AND THAT ASSESSMENTS, TAXES, FEES, LEVIES
AND CHARGES MAY BE IMPOSED BY GOVERNMENTAL AGENCIES FOR SUCH SERVICES AS FIRE
PROTECTION, STREET, SIDEWALK AND ROAD MAINTENANCE, REFUSE REMOVAL AND FOR OTHER
GOVERNMENTAL SERVICES FORMERLY PROVIDED WITHOUT CHARGE TO PROPERTY OWNERS OR
OCCUPANTS, AND, IN FURTHER RECOGNITION OF THE DECREASE IN THE LEVEL AND QUALITY
OF GOVERNMENTAL SERVICES AND AMENITIES AS A RESULT OF PROPOSITION 13, TAX
EXPENSES SHALL ALSO INCLUDE ANY GOVERNMENTAL OR PRIVATE ASSESSMENTS OR THE
PROJECT’S CONTRIBUTION TOWARDS A GOVERNMENTAL OR PRIVATE COST-SHARING AGREEMENT
FOR THE PURPOSE OF AUGMENTING OR IMPROVING THE QUALITY OF SERVICES AND AMENITIES
NORMALLY PROVIDED BY GOVERNMENTAL AGENCIES; (III) ANY ASSESSMENT, TAX, FEE,
LEVY, OR CHARGE ALLOCABLE TO OR MEASURED BY THE AREA OF THE PREMISES OR THE RENT
PAYABLE HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY GROSS RENTS OR GROSS
INCOME TAX OR EXCISE TAX WITH RESPECT TO THE RECEIPT OF SUCH RENT, OR UPON OR
WITH RESPECT TO THE POSSESSION, LEASING, OPERATING, MANAGEMENT, MAINTENANCE,
ALTERATION, REPAIR, USE OR OCCUPANCY BY TENANT OF THE PREMISES, OR ANY PORTION
THEREOF; AND (IV) ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE, UPON THIS
TRANSACTION OR ANY DOCUMENT TO WHICH TENANT IS A PARTY, CREATING OR TRANSFERRING
AN INTEREST OR AN ESTATE IN THE PREMISES.

 

4.2.5.3               ANY REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) INCURRED IN ATTEMPTING TO PROTEST,
REDUCE OR MINIMIZE TAX EXPENSES SHALL BE INCLUDED IN TAX EXPENSES IN THE EXPENSE
YEAR SUCH EXPENSES ARE PAID. REFUNDS OF TAX EXPENSES SHALL BE CREDITED AGAINST
TAX EXPENSES AND REFUNDED TO TENANT REGARDLESS OF WHEN RECEIVED, BASED ON THE
EXPENSE YEAR TO WHICH THE REFUND IS APPLICABLE, PROVIDED THAT IN NO EVENT SHALL
THE AMOUNT TO BE REFUNDED TO TENANT FOR ANY SUCH EXPENSE YEAR EXCEED THE TOTAL
AMOUNT PAID BY TENANT AS ADDITIONAL RENT UNDER THIS ARTICLE 4 FOR SUCH EXPENSE
YEAR.  IF TAX EXPENSES FOR ANY PERIOD DURING THE LEASE TERM OR ANY EXTENSION
THEREOF ARE INCREASED AFTER PAYMENT THEREOF FOR ANY REASON, INCLUDING, WITHOUT
LIMITATION, ERROR OR REASSESSMENT BY APPLICABLE GOVERNMENTAL OR MUNICIPAL
AUTHORITIES, TENANT SHALL PAY LANDLORD WITHIN THIRTY (30) DAYS FOLLOWING DEMAND
BY LANDLORD, TENANT’S SHARE OF ANY SUCH INCREASED TAX EXPENSES INCLUDED BY
LANDLORD AS TAX EXPENSES PURSUANT TO THE TERMS OF THIS LEASE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 4.2.5 (EXCEPT AS SET FORTH IN
SECTION 4.2.5.1, ABOVE), THERE SHALL BE EXCLUDED FROM TAX EXPENSES (I) ALL
EXCESS PROFITS TAXES, FRANCHISE TAXES, GIFT TAXES, CAPITAL STOCK TAXES,
INHERITANCE AND SUCCESSION TAXES, TRANSFER TAXES, ESTATE TAXES, FEDERAL AND
STATE INCOME TAXES, AND OTHER TAXES TO THE EXTENT APPLICABLE TO LANDLORD’S
GENERAL OR NET INCOME (AS OPPOSED TO RENTS, RECEIPTS OR INCOME ATTRIBUTABLE TO
OPERATIONS AT THE PROJECT), (II) ANY ITEMS ALREADY INCLUDED AS OPERATING
EXPENSES, AND (III) ANY ITEMS PAID BY TENANT UNDER SECTION 4.5 OF THIS LEASE.

 


4.2.6                        “TENANT’S SHARE” SHALL MEAN THE PERCENTAGE SET
FORTH IN SECTION 6 OF THE SUMMARY.


 


4.3                                 MULTI-BUILDING PROJECT.  THE PARTIES
ACKNOWLEDGE THAT THE BUILDING IS A PART OF A MULTI-BUILDING PROJECT AND THAT
CERTAIN COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE PROJECT, WHICH ARE
NOT ATTRIBUTABLE OR SPECIFIC TO A PARTICULAR BUILDING OR TENANT, SHOULD BE
SHARED BETWEEN TENANT AND THE TENANTS OF THE ADJACENT BUILDING OR OTHER
BUILDINGS IN THE PROJECT.  SUCH SHARED COSTS SHALL INCLUDE, WITHOUT LIMITATION,
THE COST OF OPERATION, REPAIR AND MAINTENANCE OF ANY PARKING STRUCTURE THAT MAY
BE DEVELOPED BY LANDLORD AT THE PROJECT IF A MATERIAL PORTION OF TENANT’S
PARKING SPACES ARE RELOCATED TO SUCH PARKING STRUCTURE.  ACCORDINGLY, LANDLORD
SHALL ALLOCATE, ON A REASONABLE AND EQUITABLE BASIS, TO THE BUILDING A PORTION
OF OPERATING EXPENSES THAT ARE INCURRED ON A PROJECT-WIDE BASIS, AND THAT ARE
NOT ATTRIBUTABLE OR SPECIFIC TO A PARTICULAR BUILDING OR TENANT.


 


4.4                                 CALCULATION AND PAYMENT OF ADDITIONAL RENT. 
IF FOR ANY EXPENSE YEAR ENDING OR COMMENCING WITHIN THE LEASE TERM, TENANT’S
SHARE OF DIRECT EXPENSES FOR SUCH EXPENSE YEAR EXCEEDS TENANT’S SHARE OF DIRECT
EXPENSES APPLICABLE TO THE BASE YEAR, THEN TENANT SHALL PAY TO LANDLORD, IN THE
MANNER SET FORTH IN SECTION 4.4.1, BELOW, AND AS ADDITIONAL RENT, AN AMOUNT
EQUAL TO THE EXCESS (THE “EXCESS”).

 

11

--------------------------------------------------------------------------------


 


4.4.1                        STATEMENT OF ACTUAL DIRECT EXPENSES AND PAYMENT BY
TENANT.  LANDLORD SHALL GIVE TO TENANT WITHIN ONE HUNDRED TWENTY (120) DAYS
FOLLOWING THE END OF EACH EXPENSE YEAR, A STATEMENT (THE “STATEMENT”) WHICH
SHALL STATE THE DIRECT EXPENSES INCURRED OR ACCRUED FOR SUCH PRECEDING EXPENSE
YEAR, AND WHICH SHALL INDICATE THE AMOUNT OF THE EXCESS.  EACH STATEMENT SHALL
BE ITEMIZED WITH REASONABLE DETAIL AS TO GENERAL CATEGORIES AND SHALL
SPECIFICALLY NOTE THE AMOUNT OF EACH SUCH CATEGORY.  UPON RECEIPT OF THE
STATEMENT FOR EACH EXPENSE YEAR COMMENCING OR ENDING DURING THE LEASE TERM, IF
AN EXCESS IS PRESENT, TENANT SHALL PAY, WITH ITS NEXT INSTALLMENT OF BASE RENT
DUE OR WITHIN 30 DAYS FOLLOWING TENANT’S RECEIPT OF THE STATEMENT, WHICHEVER IS
LATER, THE FULL AMOUNT OF THE EXCESS FOR SUCH EXPENSE YEAR, LESS THE AMOUNTS, IF
ANY, PAID DURING SUCH EXPENSE YEAR AS “ESTIMATED EXCESS,” AS THAT TERM IS
DEFINED IN SECTION 4.4.2, BELOW.  IF THE AMOUNT OF THE EXCESS IS LESS THAN THE
AMOUNT PAID BY TENANT AS ESTIMATED EXCESS DURING THE APPLICABLE EXPENSE YEAR,
TENANT SHALL RECEIVE A CREDIT FOR SUCH OVERPAYMENT AGAINST THE RENT NEXT DUE
UNDER THIS LEASE, PROVIDED THAT IF THE LEASE TERM HAS EXPIRED, LANDLORD SHALL
PAY THE AMOUNT OF TENANT’S OVERPAYMENT TO TENANT.  THE FAILURE OF LANDLORD TO
TIMELY FURNISH THE STATEMENT FOR ANY EXPENSE YEAR SHALL NOT PREJUDICE LANDLORD
OR TENANT FROM ENFORCING ITS RIGHTS UNDER THIS ARTICLE 4.  EVEN THOUGH THE LEASE
TERM HAS EXPIRED AND TENANT HAS VACATED THE PREMISES, WHEN THE FINAL
DETERMINATION IS MADE OF TENANT’S SHARE OF DIRECT EXPENSES FOR THE EXPENSE YEAR
IN WHICH THIS LEASE TERMINATES, IF AN EXCESS IF PRESENT, TENANT, WITHIN
THIRTY (30) DAYS FOLLOWING DEMAND BY LANDLORD, SHALL PAY TO LANDLORD SUCH
AMOUNT.  THE PROVISIONS OF THIS SECTION 4.4.1 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THE LEASE TERM.


 


4.4.2                        STATEMENT OF ESTIMATED DIRECT EXPENSES.  IN
ADDITION, LANDLORD SHALL ENDEAVOR TO GIVE TENANT WITHIN 120 DAYS FOLLOWING THE
COMMENCEMENT OF EACH EXPENSE YEAR A YEARLY EXPENSE ESTIMATE STATEMENT (THE
“ESTIMATE STATEMENT”) WHICH SHALL SET FORTH LANDLORD’S REASONABLE ESTIMATE (THE
“ESTIMATE”) OF WHAT THE TOTAL AMOUNT OF DIRECT EXPENSES FOR THE THEN-CURRENT
EXPENSE YEAR SHALL BE AND THE ESTIMATED EXCESS (THE “ESTIMATED EXCESS”) AS
CALCULATED BY COMPARING THE DIRECT EXPENSES FOR SUCH EXPENSE YEAR, WHICH SHALL
BE BASED UPON THE ESTIMATE, TO THE AMOUNT OF DIRECT EXPENSES FOR THE BASE YEAR. 
THE FAILURE OF LANDLORD TO TIMELY FURNISH THE ESTIMATE STATEMENT FOR ANY EXPENSE
YEAR SHALL NOT PRECLUDE LANDLORD FROM ENFORCING ITS RIGHTS TO COLLECT ANY
ESTIMATED EXCESS UNDER THIS ARTICLE 4, NOR SHALL LANDLORD BE PROHIBITED FROM
REVISING ANY ESTIMATE STATEMENT OR ESTIMATED EXCESS THERETOFORE DELIVERED TO THE
EXTENT NECESSARY.  THEREAFTER, TENANT SHALL PAY, WITH ITS NEXT INSTALLMENT OF
BASE RENT DUE OR WITHIN 30 DAYS FOLLOWING TENANT’S RECEIPT OF THE ESTIMATE
STATEMENT, WHICHEVER IS LATER, A FRACTION OF THE ESTIMATED EXCESS FOR THE
THEN-CURRENT EXPENSE YEAR (REDUCED BY ANY AMOUNTS PAID PURSUANT TO THE LAST
SENTENCE OF THIS SECTION 4.4.2).  SUCH FRACTION SHALL HAVE AS ITS NUMERATOR THE
NUMBER OF MONTHS WHICH HAVE ELAPSED IN SUCH CURRENT EXPENSE YEAR, INCLUDING THE
MONTH OF SUCH PAYMENT, AND TWELVE (12) AS ITS DENOMINATOR.  UNTIL A NEW ESTIMATE
STATEMENT IS FURNISHED (WHICH LANDLORD SHALL HAVE THE RIGHT TO DELIVER TO TENANT
AT ANY TIME), TENANT SHALL PAY MONTHLY, WITH THE MONTHLY BASE RENT INSTALLMENTS,
AN AMOUNT EQUAL TO ONE-TWELFTH (1/12) OF THE TOTAL ESTIMATED EXCESS SET FORTH IN
THE PREVIOUS ESTIMATE STATEMENT DELIVERED BY LANDLORD TO TENANT.


 


4.5                                 TAXES AND OTHER CHARGES FOR WHICH TENANT IS
DIRECTLY RESPONSIBLE.


 


4.5.1                        TENANT SHALL BE LIABLE FOR AND SHALL PAY BEFORE
DELINQUENCY, TAXES LEVIED AGAINST TENANT’S EQUIPMENT, FURNITURE, FIXTURES AND
ANY OTHER PERSONAL PROPERTY LOCATED IN OR ABOUT THE PREMISES.  IF ANY SUCH TAXES
ON TENANT’S EQUIPMENT, FURNITURE, FIXTURES AND ANY OTHER PERSONAL PROPERTY ARE
LEVIED AGAINST LANDLORD OR LANDLORD’S PROPERTY OR IF THE ASSESSED VALUE OF
LANDLORD’S PROPERTY IS INCREASED BY THE INCLUSION THEREIN OF A VALUE PLACED UPON
SUCH EQUIPMENT, FURNITURE, FIXTURES OR ANY OTHER PERSONAL PROPERTY AND IF
LANDLORD PAYS THE TAXES BASED UPON SUCH INCREASED ASSESSMENT, WHICH LANDLORD
SHALL HAVE THE RIGHT TO DO REGARDLESS OF THE VALIDITY THEREOF BUT ONLY UNDER
PROPER PROTEST IF REQUESTED BY TENANT, TENANT SHALL UPON DEMAND REPAY TO
LANDLORD THE TAXES SO LEVIED AGAINST LANDLORD OR THE PROPORTION OF SUCH TAXES
RESULTING FROM SUCH INCREASE IN THE ASSESSMENT, AS THE CASE MAY BE.


 


4.5.2                        NOTWITHSTANDING ANY CONTRARY PROVISION HEREIN,
TENANT SHALL PAY PRIOR TO DELINQUENCY ANY RENT TAX OR SALES TAX, SERVICE TAX,
TRANSFER TAX OR VALUE ADDED TAX, OR ANY OTHER APPLICABLE TAX ON THE RENT OR
SERVICES HEREIN OR OTHERWISE RESPECTING THIS LEASE.


 


4.5.3                        IF THE “ORIGINAL IMPROVEMENTS” (AS DEFINED IN
SECTION 10.3.2 BELOW) AND ALTERATIONS IN THE PREMISES, WHETHER INSTALLED AND/OR
PAID FOR BY LANDLORD OR TENANT AND WHETHER OR NOT AFFIXED TO THE REAL PROPERTY
SO AS TO BECOME A PART THEREOF, ARE ASSESSED FOR REAL PROPERTY TAX PURPOSES AT A
VALUATION IN EXCESS OF THE ACTUAL HARD TENANT IMPROVEMENT COSTS, NOT TO EXCEED
$40.00 PER RENTABLE SQUARE FOOT OF THE PREMISES, THEN THE TAX EXPENSES LEVIED
AGAINST LANDLORD OR THE PROPERTY BY REASON OF SUCH EXCESS ASSESSED VALUATION
SHALL BE DEEMED TO BE TAXES LEVIED AGAINST PERSONAL PROPERTY OF TENANT AND SHALL
BE GOVERNED BY THE PROVISIONS OF SECTION 4.5.1, ABOVE.


 


4.6                                 TENANT’S PAYMENT OF CERTAIN TAX EXPENSES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, IN THE EVENT
THAT, AT ANY TIME DURING THE INITIAL LEASE TERM, ANY SALE, REFINANCING, OR
CHANGE IN OWNERSHIP OF THE BUILDING OR PROJECT IS CONSUMMATED, AND AS A RESULT
THEREOF, AND TO THE EXTENT THAT IN CONNECTION THEREWITH, THE PROJECT IS
REASSESSED (THE “REASSESSMENT”) FOR REAL ESTATE TAX PURPOSES BY THE APPROPRIATE
GOVERNMENTAL AUTHORITY PURSUANT TO THE TERMS OF PROPOSITION 13, OR ANY SUCCESSOR
STATUTE, THEN THE TERMS OF THIS SECTION 4.6 SHALL APPLY TO SUCH REASSESSMENT OF
THE PROJECT.


 


4.6.1                        THE TAX INCREASE.  FOR PURPOSES OF THIS ARTICLE 4,
THE TERM “TAX INCREASE” SHALL MEAN THAT PORTION OF THE TAX EXPENSES, AS
CALCULATED IMMEDIATELY FOLLOWING THE REASSESSMENT, WHICH IS ATTRIBUTABLE SOLELY
TO THE REASSESSMENT.  ACCORDINGLY, THE TERM TAX INCREASE SHALL NOT INCLUDE ANY
PORTION OF THE TAX EXPENSES, AS CALCULATED IMMEDIATELY FOLLOWING THE
REASSESSMENT, WHICH (I) IS ATTRIBUTABLE TO THE INITIAL ASSESSMENT OF THE VALUE
OF THE BASE, SHELL AND CORE OF THE BUILDING OR THE TENANT IMPROVEMENTS LOCATED
IN THE BUILDING, (II) IS ATTRIBUTABLE TO ASSESSMENTS WHICH WERE PENDING
IMMEDIATELY PRIOR TO THE REASSESSMENT WHICH ASSESSMENTS WERE CONDUCTED DURING,
AND INCLUDED IN, SUCH REASSESSMENT, OR WHICH ASSESSMENTS WERE OTHERWISE RENDERED
UNNECESSARY FOLLOWING THE REASSESSMENT, AND (III) IS ATTRIBUTABLE TO THE ANNUAL
INFLATIONARY INCREASE OF REAL ESTATE TAXES, BUT NOT IN EXCESS OF TWO PERCENT
(2.0%) PER ANNUM.

 

12

--------------------------------------------------------------------------------


 


4.6.2                        PROTECTION.  IN THE EVENT OF A REASSESSMENT DURING
THE INITIAL LEASE TERM, TENANT SHALL NOT BE OBLIGATED TO PAY THE APPLICABLE
“PERCENTAGE OF PROTECTION” AS SET FORTH BELOW, OF THE ASSOCIATED TAX INCREASE.


 

Lease Year

 

 

Percentage of Protection

 

 

 

 

 

 

1

 

 

100

%

2

 

 

100

%

3

 

 

100

%

4

 

 

50

%

5

 

 

50

%

6

 

 

50

%

7-10

 

 

0

%

 

As an example only, in the event of a Reassessment on the first day of the 2nd
Lease Year, Tenant would be responsible for 0% of the resulting Tax Increase in
Lease Years 2 and 3; 50% of the resulting Tax Increase during Lease Years 4
through 6; and 100% of the resulting Tax Increase in Lease Years 7 through 10.

 


4.6.3                        LANDLORD’S RIGHT TO PURCHASE THE PROPOSITION 13
PROTECTION AMOUNT ATTRIBUTABLE TO A PARTICULAR REASSESSMENT.  THE AMOUNT OF TAX
EXPENSES WHICH TENANT IS NOT OBLIGATED TO PAY OR WILL NOT BE OBLIGATED TO PAY
DURING THE LEASE TERM IN CONNECTION WITH A PARTICULAR REASSESSMENT PURSUANT TO
THE TERMS OF THIS SECTION 4.6, SHALL BE SOMETIMES REFERRED TO HEREAFTER AS A
“PROPOSITION 13 PROTECTION AMOUNT.”  IF THE OCCURRENCE OF A REASSESSMENT IS
REASONABLY FORESEEABLE BY LANDLORD AND THE PROPOSITION 13 PROTECTION AMOUNT
ATTRIBUTABLE TO SUCH REASSESSMENT CAN BE REASONABLY QUANTIFIED OR ESTIMATED FOR
EACH LEASE YEAR COMMENCING WITH THE LEASE YEAR IN WHICH THE REASSESSMENT WILL
OCCUR, THE TERMS OF THIS SECTION 4.6.3 SHALL APPLY TO EACH SUCH REASSESSMENT. 
UPON NOTICE TO TENANT, LANDLORD SHALL HAVE THE RIGHT TO PURCHASE THE PROPOSITION
13 PROTECTION AMOUNT RELATING TO THE APPLICABLE REASSESSMENT (THE “APPLICABLE
REASSESSMENT”), AT ANY TIME DURING THE LEASE TERM, BY PAYING TO TENANT AN AMOUNT
EQUAL TO THE “PROPOSITION 13 PURCHASE PRICE,” AS THAT TERM IS DEFINED BELOW,
PROVIDED THAT THE RIGHT OF ANY SUCCESSOR OF LANDLORD TO EXERCISE ITS RIGHT OF
REPURCHASE HEREUNDER SHALL NOT APPLY TO ANY REASSESSMENT WHICH RESULTS FROM THE
EVENT PURSUANT TO WHICH SUCH SUCCESSOR OF LANDLORD BECAME THE LANDLORD UNDER
THIS LEASE.  AS USED HEREIN, “PROPOSITION 13 PURCHASE PRICE” SHALL MEAN THE
PRESENT VALUE OF THE PROPOSITION 13 PROTECTION AMOUNT REMAINING DURING THE LEASE
TERM, AS OF THE DATE OF PAYMENT OF THE PROPOSITION 13 PURCHASE PRICE BY
LANDLORD.  SUCH PRESENT VALUE SHALL BE CALCULATED (I) BY USING THE PORTION OF
THE PROPOSITION 13 PROTECTION AMOUNT ATTRIBUTABLE TO EACH REMAINING LEASE YEAR
(AS THOUGH THE PORTION OF SUCH PROPOSITION 13 PROTECTION AMOUNT BENEFITED TENANT
AT THE END OF EACH LEASE YEAR), AS THE AMOUNTS TO BE DISCOUNTED, AND (II) BY
USING DISCOUNT RATES FOR EACH AMOUNT TO BE DISCOUNTED EQUAL TO (A) THE AVERAGE
RATES OF YIELD FOR UNITED STATES TREASURY OBLIGATIONS WITH MATURITY DATES AS
CLOSE AS REASONABLY POSSIBLE TO THE END OF EACH LEASE YEAR DURING WHICH THE
PORTIONS OF THE PROPOSITION 13 PROTECTION AMOUNT WOULD HAVE BENEFITED TENANT,
WHICH RATES SHALL BE THOSE IN EFFECT AS OF LANDLORD’S EXERCISE OF ITS RIGHT TO
PURCHASE, AS SET FORTH IN THIS SECTION 4.6.3, PLUS (B) TWO PERCENT (2%) PER
ANNUM.  UPON SUCH PAYMENT OF THE PROPOSITION 13 PURCHASE PRICE, THE PROVISIONS
OF SECTION 4.6.2 OF THIS LEASE SHALL NOT APPLY TO ANY TAX INCREASE ATTRIBUTABLE
TO THE APPLICABLE REASSESSMENT.  SINCE LANDLORD IS ESTIMATING THE PROPOSITION 13
PURCHASE PRICE BECAUSE A REASSESSMENT HAS NOT YET OCCURRED, THEN WHEN SUCH
REASSESSMENT OCCURS, IF LANDLORD HAS UNDERESTIMATED THE PROPOSITION 13 PURCHASE
PRICE, THEN UPON NOTICE BY LANDLORD TO TENANT, TENANT’S RENT NEXT DUE SHALL BE
CREDITED WITH THE AMOUNT OF SUCH UNDERESTIMATION, AND IF LANDLORD OVERESTIMATES
THE PROPOSITION 13 PURCHASE PRICE, THEN UPON NOTICE BY LANDLORD TO TENANT, RENT
NEXT DUE SHALL BE INCREASED BY THE AMOUNT OF THE OVERESTIMATION.


 


4.7                                 LANDLORD’S BOOKS AND RECORDS.  WITHIN ONE
(1) YEAR AFTER RECEIPT OF A STATEMENT BY TENANT (OR THREE (3) YEARS WITH RESPECT
TO THE BASE YEAR ONLY), IF TENANT DISPUTES THE AMOUNT OF ADDITIONAL RENT SET
FORTH IN THE APPLICABLE STATEMENT, EITHER TENANT OR AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANT (WHICH ACCOUNTANT IS A MEMBER OF A NATIONALLY OR REGIONALLY
RECOGNIZED ACCOUNTING FIRM AND IS PAID ON A NON-CONTINGENCY FEE BASIS),
DESIGNATED AND PAID FOR BY TENANT, MAY, AFTER REASONABLE NOTICE TO LANDLORD AND
AT REASONABLE TIMES, INSPECT AND COPY LANDLORD’S RECORDS WITH RESPECT TO THE
STATEMENT AT LANDLORD’S OFFICES IN LOS ANGELES COUNTY, PROVIDED THAT TENANT HAS
PAID ALL AMOUNTS REQUIRED TO BE PAID UNDER THE APPLICABLE STATEMENT.  IN
CONNECTION WITH SUCH INSPECTION, TENANT AND TENANT’S AGENTS MUST AGREE IN
ADVANCE TO FOLLOW LANDLORD’S REASONABLE RULES AND PROCEDURES REGARDING
INSPECTIONS OF LANDLORD’S RECORDS, AND SHALL EXECUTE A COMMERCIALLY REASONABLE
CONFIDENTIALITY AGREEMENT REGARDING SUCH INSPECTION.  TENANT’S FAILURE TO
DISPUTE THE AMOUNT OF ADDITIONAL RENT SET FORTH IN ANY STATEMENT WITHIN ONE (1)
YEAR OF TENANT’S RECEIPT OF SUCH STATEMENT (OR THREE (3) YEARS WITH RESPECT TO
THE BASE YEAR ONLY) SHALL BE DEEMED TO BE TENANT’S APPROVAL OF SUCH STATEMENT
AND TENANT THEREAFTER WAIVES THE RIGHT OR ABILITY TO DISPUTE THE AMOUNTS SET
FORTH IN SUCH STATEMENT.  TENANT’S REVIEW OF THE STATEMENT FOR THE BASE YEAR
SHALL NOT EXTEND TENANT’S REVIEW PERIOD FOR ANY OTHER LEASE YEAR.  IF AFTER SUCH
INSPECTION, TENANT STILL DISPUTES SUCH ADDITIONAL RENT, A BINDING DETERMINATION
AS TO THE PROPER AMOUNT SHALL BE MADE, AT TENANT’S EXPENSE, BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT (THE “ACCOUNTANT”) SELECTED BY LANDLORD AND SUBJECT
TO TENANT’S REASONABLE APPROVAL; PROVIDED THAT IF SUCH DETERMINATION BY THE
ACCOUNTANT PROVES THAT DIRECT EXPENSES WERE OVERSTATED BY MORE THAN SEVEN
PERCENT (7%), THEN THE COST OF TENANT’S INITIAL REVIEW, THE ACCOUNTANT AND THE
COST OF SUCH DETERMINATION SHALL BE PAID FOR BY LANDLORD.  IF THE RESOLUTION OF
THE PARTIES’ DISPUTE WITH REGARD TO THE ADDITIONAL RENT UNDER THIS
SECTION (WHICH RESOLUTION SHALL INCLUDE THE BINDING DETERMINATION OF THE
ACCOUNTANT) REVEALS AN ERROR IN THE CALCULATION OF THE ADDITIONAL RENT TO BE
PAID BY TENANT, THE PARTIES’ SOLE REMEDY SHALL BE FOR THE PARTIES TO MAKE
APPROPRIATE PAYMENTS OR REIMBURSEMENTS, INCLUDING INTEREST ON ANY OVER-PAYMENT
MADE BY TENANT OR UNDERPAYMENT DUE TO LANDLORD, AS THE CASE MAY BE, TO EACH
OTHER AS ARE DETERMINED TO BE OWING.  ANY SUCH PAYMENT SHALL BE MADE WITHIN
THIRTY (30) DAYS FOLLOWING THE RESOLUTION OF SUCH DISPUTE.  SUBJECT TO THE
EXPRESS TERMS HEREOF, THE TERMS OF THIS SECTION 4.7 SHALL SURVIVE THE
TERMINATION OF THIS LEASE TO ALLOW THE PARTIES TO ENFORCE THEIR RESPECTIVE
RIGHTS HEREUNDER.  TENANT HEREBY ACKNOWLEDGES THAT TENANT’S SOLE RIGHT TO
INSPECT LANDLORD’S BOOKS AND RECORDS AND TO CONTEST THE AMOUNT OF DIRECT
EXPENSES PAYABLE BY TENANT SHALL BE AS SET FORTH IN THIS SECTION 4.7, AND TENANT
HEREBY WAIVES ANY AND ALL OTHER RIGHTS PURSUANT TO APPLICABLE LAW TO INSPECT
SUCH BOOKS AND RECORDS AND/OR TO CONTEST THE AMOUNT OF DIRECT EXPENSES PAYABLE
BY TENANT.

 

13

--------------------------------------------------------------------------------


 


ARTICLE 5


 


USE OF PREMISES


 


5.1                                 PERMITTED USE.  TENANT SHALL USE THE
PREMISES SOLELY FOR THE PERMITTED USE SET FORTH IN SECTION 7 OF THE SUMMARY AND
TENANT SHALL NOT USE OR PERMIT THE PREMISES OR THE PROJECT TO BE USED FOR ANY
OTHER PURPOSE OR PURPOSES WHATSOEVER WITHOUT THE PRIOR WRITTEN CONSENT OF
LANDLORD, WHICH MAY BE WITHHELD IN LANDLORD’S SOLE DISCRETION.


 


5.2                                 PROHIBITED USES.  TENANT FURTHER COVENANTS
AND AGREES THAT TENANT SHALL NOT USE, OR SUFFER OR PERMIT ANY PERSON OR PERSONS
TO USE, THE PREMISES OR ANY PART THEREOF FOR ANY USE OR PURPOSE CONTRARY TO THE
PROVISIONS OF THE RULES AND REGULATIONS SET FORTH IN EXHIBIT D, ATTACHED HERETO,
OR IN VIOLATION OF THE LAWS OF THE UNITED STATES OF AMERICA, THE STATE OF
CALIFORNIA, THE ORDINANCES, REGULATIONS OR REQUIREMENTS OF THE LOCAL MUNICIPAL
OR COUNTY GOVERNING BODY OR OTHER LAWFUL AUTHORITIES HAVING JURISDICTION OVER
THE PROJECT) INCLUDING, WITHOUT LIMITATION, ANY SUCH LAWS, ORDINANCES,
REGULATIONS OR REQUIREMENTS RELATING TO HAZARDOUS MATERIALS OR SUBSTANCES, AS
THOSE TERMS ARE DEFINED BY APPLICABLE LAWS NOW OR HEREAFTER IN EFFECT.  TENANT
SHALL NOT DO OR PERMIT ANYTHING TO BE DONE IN OR ABOUT THE PREMISES WHICH WILL
UNREASONABLY OBSTRUCT OR INTERFERE WITH THE RIGHTS OF OTHER TENANTS OR OCCUPANTS
OF THE PROJECT, OR INJURE OR ANNOY THEM OR USE OR ALLOW THE PREMISES TO BE USED
FOR ANY UNLAWFUL PURPOSE, NOR SHALL TENANT CAUSE, MAINTAIN OR PERMIT ANY
NUISANCE IN, ON OR ABOUT THE PREMISES.  TENANT SHALL COMPLY WITH, AND TENANT’S
RIGHTS AND OBLIGATIONS UNDER THE LEASE AND TENANT’S USE OF THE PREMISES SHALL BE
SUBJECT AND SUBORDINATE TO, ALL RECORDED EASEMENTS, COVENANTS, CONDITIONS, AND
RESTRICTIONS (COLLECTIVELY, “CC&RS”) NOW OR HEREAFTER AFFECTING THE PROJECT, BUT
WITH RESPECT TO ANY CC&RS RECORDED FOLLOWING THE DATE OF THIS LEASE (“FUTURE
CC&RS”), TENANT AGREES TO COMPLY WITH SUCH FUTURE CC&RS ONLY TO THE EXTENT SUCH
FUTURE CC&R’S DO NOT ADVERSELY AFFECT TENANT’S USE OF THE PREMISES FOR THE
PERMITTED USE, OR INCREASE TENANT’S COSTS OR OBLIGATIONS HEREUNDER.  LANDLORD
HEREBY REPRESENTS AND WARRANTS TO TENANT THAT THERE ARE NO UNRECORDED EXISTING
CC&RS THAT WOULD CONFLICT OR WOULD INTERFERE WITH THE TERMS OF THIS LEASE, OR
WOULD INTERFERE WITH THE USE OF THE PREMISES BY TENANT FOR THE PERMITTED USE.


 


5.3                                 KITCHEN/CAFETERIA.  LANDLORD HEREBY
ACKNOWLEDGES AND AGREES THAT AS A PART OF THE IMPROVEMENTS TO BE CONSTRUCTED BY
TENANT IN ACCORDANCE WITH THE TERMS OF THE TENANT WORK LETTER ATTACHED HERETO AS
EXHIBIT B, TENANT MAY INSTALL A KITCHEN AND CAFETERIA FOR USES CONSISTENT WITH
GENERAL OFFICE USES, SUBJECT TO (I) THE TERMS OF THIS SECTION 5.3, (II)
LANDLORD’S CONSENT TO ALL PLANS AND SPECIFICATIONS RELATED TO SUCH KITCHEN
(INCLUDING, BUT NOT LIMITED TO, THE LOCATION OF SUCH KITCHEN AND PROVISION FOR
ADEQUATE VENTING), AND (III) COMPLIANCE WITH ALL APPLICABLE LAWS.


 


5.4                                 TENANT’S RIGHT TO INSTALL AN EMERGENCY
GENERATOR.  SUBJECT TO THE TERMS HEREOF, TENANT SHALL HAVE THE RIGHT TO INSTALL
AN EMERGENCY BACK-UP ELECTRICAL GENERATOR (THE “GENERATOR”) AT THE PROJECT
OUTSIDE OF THE BUILDING, IN A LOCATION TO BE DESIGNATED BY LANDLORD IN
LANDLORD’S REASONABLE DISCRETION.  SUBJECT TO LANDLORD’S PRIOR APPROVAL OF ALL
PLANS AND SPECIFICATIONS, AND AT TENANT’S SOLE COST AND EXPENSE, LANDLORD SHALL
PERMIT TENANT TO INSTALL AND MAINTAIN THE GENERATOR, AND CONNECTIONS BETWEEN THE
GENERATOR AND THE PREMISES, ALL IN COMPLIANCE WITH ALL APPLICABLE LAWS.  SUCH
GENERATOR SHALL BE USED BY TENANT ONLY DURING (I) TESTING AND REGULAR
MAINTENANCE, AND (II) THE PERIOD OF ANY ELECTRICAL POWER OUTAGE IN THE
BUILDING.  TENANT SHALL BE ENTITLED TO OPERATE THE GENERATOR AND SUCH
CONNECTIONS TO THE PREMISES FOR TESTING AND REGULAR MAINTENANCE ONLY UPON NOTICE
TO LANDLORD AND AT TIMES REASONABLY APPROVED BY LANDLORD.  TENANT SHALL SUBMIT
THE SPECIFICATIONS FOR DESIGN, OPERATION, INSTALLATION, AND MAINTENANCE OF THE
CONNECTIONS TO THE GENERATOR AND FACILITIES RELATED THERETO TO LANDLORD FOR
LANDLORD’S CONSENT, WHICH CONSENT MAY BE CONDITIONED ON TENANT COMPLYING WITH
SUCH REASONABLE REQUIREMENTS IMPOSED BY LANDLORD, BASED ON THE ADVICE OF
LANDLORD’S ENGINEERS, SO THAT THE SAFETY AND SECURITY OF THE BUILDING IS NOT
ENDANGERED, AND THE BUILDING’S SYSTEMS ARE NOT MATERIALLY AND ADVERSELY AFFECTED
BY THE INSTALLATION AND OPERATION OF THE GENERATOR.  TENANT’S RIGHT TO INSTALL
THE GENERATOR SHALL BE SUBJECT TO TENANT’S RECEIPT OF ALL APPLICABLE PERMITS AND
GOVERNMENTAL APPROVALS, WHICH SHALL BE OBTAINED BY TENANT AT TENANT’S SOLE
COST.  TENANT SHALL DELIVER TO LANDLORD A COPY OF ALL SUCH PERMITS AND
APPROVALS.  TENANT SHALL ALSO ENCLOSE THE GENERATOR TO MAINTAIN THE AESTHETIC
APPEARANCE OF THE PROJECT, AS REASONABLY PRESCRIBED BY LANDLORD.  TENANT SHALL
HAVE NO OBLIGATION TO PAY ANY BASE RENT FOR THE SPACE OCCUPIED BY THE GENERATOR,
PROVIDED THAT THE COST OF DESIGN (INCLUDING ENGINEERING COSTS) AND INSTALLATION
OF THE GENERATOR AND THE COSTS OF THE GENERATOR ITSELF SHALL BE TENANT’S SOLE
RESPONSIBILITY.  THE NUMBER OF PARKING SPACES THAT LANDLORD IS OBLIGATED TO
PROVIDE TO TENANT (AS SET FORTH IN SECTION 9 OF THE SUMMARY) SHALL BE REDUCED TO
THE EXTENT THAT LANDLORD LOSES USE OF ANY PARKING SPACES DUE TO THE PRESENCE OF
THE GENERATOR.  ALL REPAIRS AND MAINTENANCE OF AND COMPLIANCE WITH APPLICABLE
LAWS WITH RESPECT TO THE GENERATOR SHALL BE THE SOLE RESPONSIBILITY OF TENANT,
AND LANDLORD MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO SUCH
GENERATOR.  AT LANDLORD’S OPTION, LANDLORD MAY REQUIRE THAT TENANT REMOVE THE
GENERATOR AND ALL RELATED FACILITIES UPON THE EXPIRATION OR EARLIER TERMINATION
OF THIS LEASE AND REPAIR ALL DAMAGE TO THE BUILDING RESULTING FROM SUCH REMOVAL,
AT TENANT’S SOLE COST AND EXPENSE.  THE TERMS OF THE PRECEDING SENTENCE SHALL
SURVIVE THE TERMINATION OR EARLIER EXPIRATION OF THIS LEASE.  THE GENERATOR
SHALL BE DEEMED TO BE A PART OF THE PREMISES FOR PURPOSES OF THE INDEMNIFICATION
AND INSURANCE PROVISIONS OF THIS LEASE, AND TENANT SHALL MAINTAIN, AT TENANT’S
COST, INDUSTRY STANDARD “BOILER AND MACHINERY” INSURANCE COVERAGE WITH RESPECT
THERETO.


 


ARTICLE 6


 


SERVICES AND UTILITIES


 


6.1                                 STANDARD TENANT SERVICES.  LANDLORD SHALL
PROVIDE THE FOLLOWING SERVICES ON ALL DAYS (UNLESS OTHERWISE STATED BELOW)
DURING THE LEASE TERM.


 


6.1.1                        SUBJECT TO LIMITATIONS IMPOSED BY ALL GOVERNMENTAL
RULES, REGULATIONS AND GUIDELINES APPLICABLE THERETO, LANDLORD SHALL PROVIDE
HEATING AND AIR CONDITIONING (“HVAC”) WHEN NECESSARY FOR NORMAL COMFORT FOR
NORMAL OFFICE USE IN THE PREMISES (I.E., ASSUMING NORMAL DENSITY AND EQUIPMENT
USAGE) FROM 8:00 A.M.

 

14

--------------------------------------------------------------------------------


 


TO 6:00 P.M. MONDAY THROUGH FRIDAY, AND ON SATURDAYS FROM 9:00 A.M. TO 1:00 P.M.
(COLLECTIVELY, THE “BUILDING HOURS”), EXCEPT FOR THE DATE OF OBSERVATION OF NEW
YEAR’S DAY, INDEPENDENCE DAY, LABOR DAY, MEMORIAL DAY, THANKSGIVING DAY,
CHRISTMAS DAY AND, AT LANDLORD’S DISCRETION, OTHER NATIONALLY RECOGNIZED
HOLIDAYS (COLLECTIVELY, THE “HOLIDAYS”).  LANDLORD SHALL DELIVER THE BUILDING
HVAC SYSTEM IN GOOD WORKING ORDER AND CONDITION AS OF THE LEASE COMMENCEMENT
DATE.


 


6.1.2                        LANDLORD SHALL PROVIDE ADEQUATE ELECTRICAL WIRING
AND FACILITIES IN COMPLIANCE WITH THE SPECIFICATIONS SET FORTH ON SCHEDULE 2 TO
EXHIBIT B FOR CONNECTION TO TENANT’S LIGHTING FIXTURES AND INCIDENTAL USE
EQUIPMENT FOR NORMAL OFFICE USE, WHICH ELECTRICAL USAGE SHALL BE SUBJECT TO
APPLICABLE LAWS AND REGULATIONS, INCLUDING TITLE 24.  THE COST OF REPLACEMENT OF
BUILDING-STANDARD (NON-SPECIALTY) LAMPS, STARTERS AND BALLASTS SHALL BE INCLUDED
IN OPERATING EXPENSES.


 


6.1.3                        LANDLORD SHALL PROVIDE CITY WATER FROM THE REGULAR
BUILDING OUTLETS FOR DRINKING, LAVATORY AND TOILET PURPOSES IN THE BUILDING’S
COMMON AREAS.


 


6.1.4                        LANDLORD SHALL PROVIDE JANITORIAL SERVICES TO THE
PREMISES MONDAY THROUGH FRIDAY, EXCEPT THE DATE OF OBSERVATION OF THE HOLIDAYS,
IN AND ABOUT THE PREMISES, IN ACCORDANCE WITH SPECIFICATIONS ATTACHED HERETO AS
EXHIBIT I, AND OTHERWISE IN A MANNER CONSISTENT WITH COMPARABLE BUILDINGS. 
LANDLORD’S OBLIGATIONS ARE PREMISED UPON TENANT’S OPERATION DURING NORMAL
BUSINESS HOURS; IF TENANT WORKS NIGHT SHIFTS, DOUBLE SHIFTS OR CONSISTENTLY LONG
HOURS, LANDLORD SHALL NOT BE OBLIGATED TO PROVIDE ADDITIONAL JANITORIAL SERVICES
TO COMPENSATE FOR THE ADDITIONAL CLEANING REQUIREMENTS IMPOSED BY TENANT AS A
RESULT THEREOF. LANDLORD SHALL NOT PROVIDE JANITORIAL SERVICES TO TENANT’S
KITCHEN AREA.  LANDLORD SHALL PROVIDE TYPICAL OFFICE JANITORIAL SERVICE IN
TENANT’S LUNCH ROOM AREAS.  TENANT WILL PROVIDE ALL FOOD-RELATED CLEANING (SUCH
AS CLEANING OF FOOD AND FOOD WASTE FROM COUNTERS, TABLES AND FLOORS, DISPOSAL OF
FOOD WASTE, ETC.) IN ITS LUNCH ROOM AREAS.  TENANT SHALL KEEP TENANT’S KITCHEN
AND LUNCHROOM AREAS CLEAN AND SANITARY AT ALL TIMES.  AS CONSIDERATION FOR
TENANT’S OBLIGATION TO CLEAN ITS KITCHEN AREA, LANDLORD SHALL CREDIT TENANT $75
PER MONTH, WHICH AMOUNT MAY BE OFFSET AGAINST THE RENT DUE HEREUNDER ON A
MONTHLY BASIS.  DURING RENT ABATEMENT PERIODS, LANDLORD SHALL PAY TENANT $75 PER
MONTH.


 


6.1.5                        TENANT MAY, AT ITS OWN EXPENSE, INSTALL ITS OWN
SECURITY SYSTEM (“TENANT’S SECURITY SYSTEM”) IN THE PREMISES AS PART OF TENANT’S
INITIAL CONSTRUCTION PURSUANT TO THE TERMS OF THE TENANT WORK LETTER OR
AFTERWARD PURSUANT TO THE TERMS OF ARTICLE 8, BELOW; PROVIDED, HOWEVER, THAT
TENANT SHALL COORDINATE THE INSTALLATION AND OPERATION OF TENANT’S SECURITY
SYSTEM WITH LANDLORD TO ASSURE THAT TENANT’S SECURITY SYSTEM DOES NOT INTERFERE
WITH THE BUILDING SYSTEMS AND EQUIPMENT AND TO THE EXTENT THAT TENANT’S SECURITY
SYSTEM UNREASONABLY INTERFERES WITH LANDLORD’S SECURITY SYSTEM AND THE BUILDING
SYSTEMS AND EQUIPMENT, TENANT SHALL NOT BE ENTITLED TO INSTALL OR OPERATE IT. 
TENANT SHALL BE SOLELY RESPONSIBLE, AT TENANT’S SOLE COST AND EXPENSE, FOR THE
MONITORING, OPERATION AND REMOVAL OF TENANT’S SECURITY SYSTEM.


 


6.1.6                        NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
LEASE, LANDLORD AGREES THAT LANDLORD SHALL MAINTAIN AND OPERATE THE BUILDING AND
PROJECT IN A MANNER, AND IN A CONDITION AND REPAIR, MATERIALLY CONSISTENT WITH
THAT UNDERTAKEN BY LANDLORDS OF THE COMPARABLE BUILDINGS.


 

Tenant shall reasonably cooperate with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

 


6.2                                 OVERSTANDARD TENANT USE.  TENANT SHALL NOT,
WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT, USE HEAT-GENERATING MACHINES, MACHINES
OTHER THAN NORMAL FRACTIONAL HORSEPOWER OFFICE MACHINES, OR EQUIPMENT OR
LIGHTING OTHER THAN BUILDING STANDARD LIGHTS IN THE PREMISES, WHICH MAY AFFECT
THE TEMPERATURE OTHERWISE MAINTAINED BY THE AIR CONDITIONING SYSTEM OR INCREASE
THE WATER NORMALLY FURNISHED FOR THE PREMISES BY LANDLORD PURSUANT TO THE TERMS
OF SECTION 6.1 OF THIS LEASE, EXCEPT AS PERMITTED IN THIS LEASE.  TENANT’S USE
OF ELECTRICITY SHALL NEVER EXCEED THE CAPACITY OF THE FEEDERS TO THE PROJECT OR
THE RISERS OR WIRING INSTALLATION.  LANDLORD SHALL CAUSE THE ELECTRICAL USE OF
THE BUILDING HVAC SYSTEM TO BE SEPARATELY METERED.  ELECTRICAL USAGE FOR “AFTER
HOURS HVAC” (AS THAT TERM IS DEFINED BELOW) SHALL NOT BE INCLUDED IN THE
“MONTHLY UTILITY COST” (AS DEFINED IN SECTION 6.3 BELOW), BUT SHALL BE INCLUDED
IN THE “AFTER HOURS HVAC CHARGE” (AS THAT TERM IS DEFINED BELOW).  IF TENANT
DESIRES TO USE HEAT, VENTILATION OR AIR CONDITIONING DURING HOURS OTHER THAN
THOSE FOR WHICH LANDLORD IS OBLIGATED TO SUPPLY SUCH UTILITIES PURSUANT TO THE
TERMS OF SECTION 6.1 OF THIS LEASE (“AFTER HOURS HVAC”), TENANT SHALL GIVE
LANDLORD SUCH PRIOR NOTICE, AS LANDLORD SHALL FROM TIME TO TIME ESTABLISH AS
APPROPRIATE, OF TENANT’S DESIRED USE, AND LANDLORD SHALL SUPPLY SUCH AFTER HOURS
HVAC TO TENANT AT THE “AFTER HOURS HVAC CHARGE,” AS THAT TERM IS DEFINED,
BELOW.  AS USED HEREIN, THE “AFTER HOURS HVAC CHARGE” SHALL EQUAL THE ACTUAL
COST TO LANDLORD OF SUPPLYING SUCH AFTER HOURS HVAC, WITHOUT PROFIT OR OVERHEAD
BUT INCLUDING THE SALARY AND BENEFITS OF THE ENGINEER AND OTHER PERSONNEL
REQUIRED TO SUPPLY THE SAME.  AMOUNTS PAYABLE BY TENANT TO LANDLORD FOR SUCH USE
OF ADDITIONAL UTILITIES SHALL BE DEEMED ADDITIONAL RENT HEREUNDER.


 


6.3                                 UTILITY EXPENSE STOP.  TO THE EXTENT DURING
ANY MONTH DURING THE TERM (INCLUDING THE OPTION TERM, IF APPLICABLE) THE ACTUAL
COST CHARGED BY THE APPLICABLE UTILITY PROVIDER FOR THE SUPPLY OF ELECTRICITY
(INCLUDING ELECTRICITY USED TO PROVIDE HVAC DURING BUILDING HOURS), WATER AND
GAS TO THE BUILDING (INCLUDING THE PREMISES) (THE “MONTHLY UTILITY COST”)
EXCEEDS THE “MONTHLY UTILITY EXPENSE STOP AMOUNT” (AS DEFINED BELOW), THEN
TENANT SHALL BE REQUIRED TO PAY LANDLORD, WITHIN THIRTY (30) DAYS FOLLOWING
RECEIPT OF A WRITTEN INVOICE, THE AMOUNT BY WHICH THE MONTHLY UTILITY COST
EXCEEDS SUCH MONTHLY UTILITY EXPENSE STOP AMOUNT.  CONVERSELY, TO THE EXTENT
DURING ANY MONTH DURING THE TERM THE MONTHLY UTILITY COST IS LESS THAN THE
“MINIMUM MONTHLY UTILITY AMOUNT” (AS DEFINED BELOW), THEN LANDLORD SHALL PROVIDE
A CREDIT TO TENANT IN THE AMOUNT BY WHICH THE MINIMUM MONTHLY UTILITY AMOUNT
EXCEEDS THE MONTHLY UTILITY COST, WHICH CREDIT SHALL BE APPLIED AGAINST THE BASE
RENT AND ADDITIONAL RENT NEXT DUE HEREUNDER.  IF ANY UTILITY COSTS ARE PAID BY
LANDLORD ON OTHER THAN A MONTHLY BASIS, THEN LANDLORD SHALL REASONABLY CALCULATE
THE MONTHLY COST OF SUCH UTILITIES. AMOUNTS PAYABLE BY TENANT TO LANDLORD UNDER
THIS SECTION

 

15

--------------------------------------------------------------------------------


 


6.3 SHALL BE DEEMED ADDITIONAL RENT HEREUNDER.  UTILITY COSTS COVERED BY THIS
SECTION 6.3 SHALL NOT BE INCLUDED IN OPERATING EXPENSES.  FOR PURPOSES OF THIS
SECTION 6.3, THE FOLLOWING TERMS SHALL DE DEFINED AS FOLLOWS:


 


(I)                                        THE “MONTHLY UTILITY EXPENSE STOP
AMOUNT” SHALL INITIALLY BE $0.20 PER RENTABLE SQUARE FOOT OF THE PREMISES AND
SHALL INCREASE BY THREE PERCENT (3%), ON A COMPOUNDED BASIS, ON EACH ANNIVERSARY
OF THE LEASE COMMENCEMENT DATE.


 


(II)                                     THE “MINIMUM MONTHLY UTILITY AMOUNT”
SHALL INITIALLY BE $0.17 PER RENTABLE SQUARE FOOT OF THE PREMISES AND SHALL
INCREASE BY THREE PERCENT (3%), ON A COMPOUNDED BASIS, ON EACH ANNIVERSARY OF
THE LEASE COMMENCEMENT DATE.


 


ARTICLE 7


 


REPAIRS


 


7.1                                 DUTIES OF REPAIR.  LANDLORD SHALL MAINTAIN,
REPAIR AND REPLACE (I) THE STRUCTURAL PORTIONS OF THE BUILDING, INCLUDING THE
FOUNDATION, FLOOR/CEILING SLABS, ROOF, SKYLIGHTS, CURTAIN WALL, EXTERIOR GLASS
AND MULLIONS, COLUMNS, BEAMS, SHAFTS (INCLUDING ELEVATOR SHAFTS), EXIT STAIRS,
PROJECT PARKING FACILITY, ELEVATOR CABS, AND BUILDING MECHANICAL, ELECTRICAL AND
TELEPHONE CLOSETS AND BASE BUILDING (COLLECTIVELY, “BUILDING STRUCTURE”), AND
(II) THE MECHANICAL, ELECTRICAL, LIFE SAFETY, PLUMBING, SPRINKLER SYSTEMS AND
HVAC SYSTEMS INSTALLED OR FURNISHED BY LANDLORD (THE “BUILDING SYSTEMS”), IN
GOOD ORDER AND REPAIR AND IN A FIRST CLASS CONDITION.  THE BUILDING STRUCTURE
AND BUILDING SYSTEMS SHALL BE COLLECTIVELY REFERRED TO AS THE “BASE BUILDING.” 
EXCEPT AS TO LANDLORD’S OBLIGATIONS SET FORTH ABOVE IN THIS SECTION 7.1, TENANT
SHALL, AT TENANT’S OWN EXPENSE, KEEP THE PREMISES, INCLUDING ALL ALTERATIONS,
“TENANT IMPROVEMENTS,” AS THAT TERM IS DEFINED IN THE TENANT WORK LETTER, ALL
IMPROVEMENTS, FIXTURES FURNISHINGS, AND SYSTEMS AND EQUIPMENT THEREIN
(INCLUDING, WITHOUT LIMITATION, PLUMBING FIXTURES AND EQUIPMENT SUCH AS
DISHWASHERS, GARBAGE DISPOSALS, AND INSTA-HOT DISPENSERS), IN GOOD ORDER, REPAIR
AND CONDITION AT ALL TIMES DURING THE LEASE TERM.  IN ADDITION, EXCEPT AS
PROVIDED AS PART OF LANDLORD’S REPAIR OBLIGATIONS SET FORTH ABOVE OR ELSEWHERE
IN THIS LEASE, TENANT SHALL, AT TENANT’S OWN EXPENSE, BUT UNDER THE SUPERVISION
AND SUBJECT TO THE PRIOR APPROVAL OF LANDLORD, AND WITHIN ANY REASONABLE PERIOD
OF TIME, PROMPTLY AND ADEQUATELY COMPLETE ALL REPAIRS WHICH TENANT IS OBLIGATED
TO COMPLETE; PROVIDED HOWEVER, THAT, AT LANDLORD’S OPTION, IF TENANT FAILS TO
MAKE SUCH REPAIRS, LANDLORD MAY, BUT NEED NOT, ON NOT LESS THAN TEN (10)
BUSINESS DAYS NOTICE TO TENANT (EXCEPT IN THE CASE OF AN EMERGENCY), MAKE SUCH
REPAIRS, AND, TO THE EXTENT TENANT WAS OBLIGATED TO UNDERTAKE SUCH REPAIR AT
TENANT’S SOLE COST, TENANT SHALL, WITHIN THIRTY (30) DAYS FOLLOWING DEMAND BY
LANDLORD, PAY LANDLORD THE ACTUAL AND REASONABLE COST EXPENDED BY LANDLORD IN
CONNECTION THEREWITH.  LANDLORD MAY, BUT SHALL NOT BE REQUIRED TO, AND ON NOT
LESS THAN 24 HOURS PRIOR WRITTEN NOTICE, ENTER THE PREMISES AT REASONABLE TIMES
TO MAKE REPAIRS, ALTERATIONS, IMPROVEMENTS OR ADDITIONS TO THE PREMISES OR TO
THE BUILDING OR TO ANY EQUIPMENT LOCATED IN THE BUILDING AS REQUIRED BY THE
TERMS OF THIS LEASE, OR AS REQUIRED BY GOVERNMENTAL OR QUASI-GOVERNMENTAL
AUTHORITY OR COURT ORDER OR DECREE.  SUBJECT TO SECTION 7.2, BELOW, TENANT
HEREBY WAIVES ANY AND ALL RIGHTS UNDER AND BENEFITS OF SUBSECTION 1 OF
SECTION 1932 AND SECTIONS 1941 AND 1942 OF THE CALIFORNIA CIVIL CODE OR UNDER
ANY SIMILAR LAW, STATUTE, OR ORDINANCE NOW OR HEREAFTER IN EFFECT.


 


7.2                                 TENANT’S RIGHT TO MAKE REPAIRS.  IF TENANT
PROVIDES WRITTEN NOTICE TO LANDLORD OF AN EVENT OR CIRCUMSTANCE WHICH REQUIRES
THE ACTION OF LANDLORD WITH RESPECT TO THE PROVISION OF UTILITIES AND/OR
SERVICES AND/OR REPAIRS AND/OR MAINTENANCE TO THE PREMISES, AND LANDLORD FAILS
TO PROVIDE SUCH ACTION AS REQUIRED BY THE TERMS OF THIS LEASE WITHIN THIRTY (30)
DAYS AFTER RECEIPT OF SUCH WRITTEN NOTICE (OR SUCH LONGER PERIOD OF TIME IF THE
NATURE OF SUCH ACTION IS SUCH THAT THE SAME CANNOT REASONABLY BE COMPLETED
WITHIN A THIRTY (30) DAY PERIOD, PROVIDED LANDLORD HAS DILIGENTLY AND
CONTINUOUSLY COMMENCED SUCH ACTION WITHIN SUCH PERIOD AND THEREAFTER DILIGENTLY
PROCEEDS TO COMPLETE SAID ACTION AS SOON AS POSSIBLE), THEN TENANT MAY PROCEED
TO TAKE THE REQUIRED ACTION UPON DELIVERY OF AN ADDITIONAL FIVE (5) DAYS NOTICE
TO LANDLORD SPECIFYING THAT TENANT IS TAKING SUCH REQUIRED ACTION, AND IF SUCH
ACTION WAS REQUIRED UNDER THE TERMS OF THIS LEASE TO BE TAKEN BY LANDLORD, THEN
TENANT SHALL BE ENTITLED TO PROMPT REIMBURSEMENT BY LANDLORD OF TENANT’S
REASONABLE COSTS AND EXPENSES IN TAKING SUCH ACTION PLUS INTEREST AT THE
INTEREST RATE DURING THE PERIOD FROM THE DATE TENANT INCURS SUCH COSTS AND
EXPENSES UNTIL SUCH TIME AS PAYMENT IS MADE BY LANDLORD.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT OF AN EMERGENCY, THE 30-DAY PERIOD SET FORTH ABOVE SHALL
BE REDUCED TO 24 HOURS, AND NO SECOND NOTICE SHALL BE REQUIRED, TENANT SHALL USE
REPUTABLE CONTRACTORS WITH EXPERIENCE IN SIMILAR WORK.  FURTHER, IF LANDLORD
DOES NOT DELIVER A DETAILED WRITTEN OBJECTION TO TENANT, WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF AN INVOICE BY TENANT OF ITS COSTS OF TAKING ACTION WHICH TENANT
CLAIMS SHOULD HAVE BEEN TAKEN BY LANDLORD, AND IF SUCH INVOICE FROM TENANT SETS
FORTH A REASONABLY PARTICULARIZED BREAKDOWN OF ITS COSTS AND EXPENSES IN
CONNECTION WITH TAKING SUCH ACTION ON BEHALF OF LANDLORD, THEN TENANT SHALL BE
ENTITLED TO DEDUCT FROM RENT PAYABLE BY TENANT UNDER THIS LEASE, THE AMOUNT SET
FORTH IN SUCH INVOICE TOGETHER WITH INTEREST AT THE INTEREST RATE.  IF, HOWEVER,
LANDLORD IN GOOD FAITH DELIVERS TO TENANT WITHIN THIRTY (30) DAYS AFTER RECEIPT
OF TENANT’S INVOICE, A WRITTEN OBJECTION TO THE PAYMENT OF SUCH INVOICE, SETTING
FORTH WITH REASONABLE PARTICULARITY LANDLORD’S REASONS FOR ITS CLAIM THAT SUCH
ACTION DID NOT HAVE TO BE TAKEN BY LANDLORD PURSUANT TO THE TERMS OF THIS LEASE
OR THAT SPECIFICALLY ENUMERATED CHARGES ARE EXCESSIVE (IN WHICH CASE LANDLORD
SHALL PAY ALL OF THE CHARGES NOT SO ENUMERATED, AND FURTHER, WITH RESPECT TO THE
CHARGES SO ENUMERATED, THE AMOUNT IT CONTENDS WOULD NOT HAVE BEEN EXCESSIVE),
THEN TENANT SHALL NOT BE ENTITLED TO SUCH DEDUCTION FROM RENT, BUT TENANT MAY
PROCEED TO CLAIM A DEFAULT BY LANDLORD UNDER THIS LEASE AND MAY INSTITUTE LEGAL
ACTION SEEKING TO RECOVER DAMAGES FROM LANDLORD AS A RESULT OF SUCH CLAIMED
DEFAULT.


 


ARTICLE 8


 


ADDITIONS AND ALTERATIONS


 


8.1                                 LANDLORD’S CONSENT TO ALTERATIONS.  TENANT
MAY MAKE ANY IMPROVEMENTS, ALTERATIONS, ADDITIONS OR CHANGES TO THE PREMISES
(COLLECTIVELY, THE “ALTERATIONS”) UPON TEN (10) DAYS NOTICE TO LANDLORD BY
TENANT BUT

 

16

--------------------------------------------------------------------------------


 


WITHOUT FIRST PROCURING THE PRIOR WRITTEN CONSENT OF LANDLORD TO SUCH
ALTERATIONS, PROVIDED THAT TENANT SHALL OBTAIN LANDLORD’S PRIOR CONSENT WITH
RESPECT TO (I) ANY ALTERATION WHICH RELATES TO, OR IS REQUIRED IN CONNECTION
WITH THE USE BY, TENANT OF ANY HAZARDOUS MATERIALS OR HAZARDOUS SUBSTANCES IN
THE PREMISES, WHICH LANDLORD MAY WITHHOLD ITS CONSENT TO IN LANDLORD’S SOLE AND
ABSOLUTE DISCRETION, (II) ANY ALTERATION WHICH MATERIALLY AND ADVERSELY AFFECTS
THE STRUCTURAL PORTIONS OR THE SYSTEMS OR EQUIPMENT OF THE BUILDING, WHICH
LANDLORD SHALL NOT UNREASONABLY WITHHOLD ITS CONSENT TO, OR (III) ANY ALTERATION
WHICH IS VISIBLE FROM THE EXTERIOR OF THE BUILDING AND WHICH RESULTS IN A
MATERIAL ADVERSE CHANGE IN THE APPEARANCE OF THE BUILDING, WHICH LANDLORD MAY
WITHHOLD ITS CONSENT TO IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION.  EXCEPT AS
SET FORTH TO THE CONTRARY IN THIS ARTICLE 8, THE CONSTRUCTION OF THE INITIAL
IMPROVEMENTS TO THE PREMISES SHALL BE GOVERNED BY THE TERMS OF THE TENANT WORK
LETTER AND NOT THE TERMS OF THIS ARTICLE 8.


 


8.2                                 MANNER OF CONSTRUCTION.  LANDLORD MAY
IMPOSE, AS A CONDITION OF ITS CONSENT TO ANY ALTERATION REQUIRING LANDLORD’S
CONSENT, THE REQUIREMENT THAT TENANT UTILIZE FOR SUCH PURPOSES ONLY CONTRACTORS
AND SUBCONTRACTORS APPROVED BY LANDLORD, IN LANDLORD’S REASONABLE DISCRETION. 
WITH RESPECT TO ALTERATIONS NOT REQUIRING LANDLORD’S CONSENT, TENANT SHALL
UTILIZE ONLY REPUTABLE AND SKILLED CONTRACTORS AND SUBCONTRACTORS WHICH ARE
COMPARABLE TO THE CONTRACTORS AND SUBCONTRACTORS UTILIZED BY TENANTS AT THE
COMPARABLE BUILDINGS.  IF SUCH ALTERATIONS WILL INVOLVE THE USE OF OR DISTURB
HAZARDOUS MATERIALS OR SUBSTANCES EXISTING IN THE PREMISES, TENANT SHALL COMPLY
WITH LANDLORD’S REASONABLE RULES AND REGULATIONS CONCERNING SUCH HAZARDOUS
MATERIALS OR SUBSTANCES.  TENANT SHALL CONSTRUCT SUCH ALTERATIONS AND PERFORM
SUCH REPAIRS IN A GOOD AND WORKMANLIKE MANNER, IN CONFORMANCE WITH ANY AND ALL
APPLICABLE FEDERAL, STATE, COUNTY OR MUNICIPAL LAWS, RULES AND REGULATIONS AND
PURSUANT TO A VALID BUILDING PERMIT, ISSUED BY THE APPROPRIATE MUNICIPAL AGENCY,
ALL IN CONFORMANCE WITH LANDLORD’S REASONABLE CONSTRUCTION RULES AND
REGULATIONS; PROVIDED, HOWEVER, THAT PRIOR TO COMMENCING TO CONSTRUCT ANY
ALTERATION, TENANT SHALL MEET WITH LANDLORD TO DISCUSS LANDLORD’S DESIGN
PARAMETERS AND CODE COMPLIANCE ISSUES.  IN THE EVENT TENANT PERFORMS ANY
ALTERATIONS WHICH ARE NOT CUSTOMARY GENERAL OFFICE TENANT IMPROVEMENTS WHICH
REQUIRE OR GIVE RISE TO GOVERNMENTALLY REQUIRED CHANGES TO THE BASE BUILDING,
THEN LANDLORD SHALL, AT TENANT’S EXPENSE, MAKE SUCH CHANGES TO THE BASE
BUILDING.  IN PERFORMING THE WORK OF ANY SUCH ALTERATIONS, TENANT SHALL HAVE THE
WORK PERFORMED IN SUCH MANNER SO AS NOT TO UNREASONABLY OBSTRUCT ACCESS TO THE
PROJECT OR ANY PORTION THEREOF, BY ANY OTHER TENANT OF THE PROJECT, AND SO AS
NOT TO UNREASONABLY OBSTRUCT THE BUSINESS OF LANDLORD OR OTHER TENANTS IN THE
PROJECT.  TENANT SHALL NOT USE (AND UPON NOTICE FROM LANDLORD SHALL CEASE USING)
CONTRACTORS, SERVICES, WORKMEN, LABOR, MATERIALS OR EQUIPMENT THAT, IN
LANDLORD’S REASONABLE JUDGMENT, WOULD DISTURB LABOR HARMONY WITH THE WORKFORCE
OR TRADES ENGAGED IN PERFORMING OTHER WORK, LABOR OR SERVICES IN OR ABOUT THE
BUILDING OR THE COMMON AREAS (TENANT HEREBY ACKNOWLEDGING AND AGREEING THAT THE
FOREGOING SHALL BE APPLICABLE IN CONNECTION WITH THE TENANT IMPROVEMENTS AS WELL
AS ANY ALTERATIONS).  IN ADDITION TO TENANT’S OBLIGATIONS UNDER ARTICLE 9 OF
THIS LEASE, UPON COMPLETION OF ANY ALTERATIONS, TENANT AGREES TO CAUSE A NOTICE
OF COMPLETION TO BE RECORDED IN THE OFFICE OF THE RECORDER OF THE COUNTY OF LOS
ANGELES IN ACCORDANCE WITH SECTION 3093 OF THE CIVIL CODE OF THE STATE OF
CALIFORNIA OR ANY SUCCESSOR STATUTE, AND TENANT SHALL DELIVER TO THE PROJECT
CONSTRUCTION MANAGER A REPRODUCIBLE COPY OF THE “AS BUILT” DRAWINGS OF THE
ALTERATIONS AS WELL AS ALL PERMITS, APPROVALS AND OTHER DOCUMENTS ISSUED BY ANY
GOVERNMENTAL AGENCY IN CONNECTION WITH THE ALTERATIONS.


 


8.3                                 PAYMENT FOR IMPROVEMENTS.  IF PAYMENT FOR
ANY ALTERATION IN EXCESS OF $100,000 IS MADE BY TENANT DIRECTLY TO CONTRACTORS,
TENANT SHALL COMPLY WITH LANDLORD’S REASONABLE AND CUSTOMARY REQUIREMENTS FOR
FINAL LIEN RELEASES AND WAIVERS IN CONNECTION WITH TENANT’S PAYMENT FOR WORK TO
CONTRACTORS, PROVIDED THAT TENANT’S OBLIGATIONS UNDER ARTICLE 9 OF THIS LEASE
SHALL APPLY WITH RESPECT TO ALL ALTERATIONS UNDERTAKEN BY TENANT.  IF TENANT
ORDERS ANY WORK DIRECTLY FROM LANDLORD, TENANT SHALL PAY TO LANDLORD 5% OF THE
COST OF SUCH WORK TO COMPENSATE LANDLORD FOR ALL OVERHEAD, GENERAL CONDITIONS,
FEES AND OTHER COSTS AND EXPENSES ARISING FROM LANDLORD’S INVOLVEMENT WITH SUCH
WORK.  IF TENANT DOES NOT ORDER ANY WORK FROM LANDLORD, TENANT SHALL NOT BE
REQUIRED TO PAY LANDLORD ANY SUPERVISION FEE OR OTHER COMPENSATION IN CONNECTION
WITH SUCH WORK, BUT IF SUCH WORK SHALL INVOLVE ANY MATTER WHICH REASONABLY
REQUIRES REVIEW OR CONSULTATION BY LANDLORD’S MANAGEMENT STAFF WITH THIRD-PARTY
CONSULTANTS, TENANT SHALL REIMBURSE LANDLORD FOR LANDLORD’S ACTUAL COST IN
CONNECTION WITH SUCH REVIEW OR CONSULTATION.


 


8.4                                 CONSTRUCTION INSURANCE.  IN ADDITION TO THE
REQUIREMENTS OF ARTICLE 10 OF THIS LEASE, IN THE EVENT THAT TENANT MAKES ANY
ALTERATIONS, PRIOR TO THE COMMENCEMENT OF SUCH ALTERATIONS, TENANT SHALL PROVIDE
LANDLORD WITH EVIDENCE THAT TENANT CARRIES “BUILDER’S ALL RISK” INSURANCE IN AN
AMOUNT APPROVED BY LANDLORD COVERING THE CONSTRUCTION OF SUCH ALTERATIONS, AND
SUCH OTHER INSURANCE AS LANDLORD MAY REASONABLY REQUIRE, IT BEING UNDERSTOOD AND
AGREED THAT ALL OF SUCH ALTERATIONS SHALL BE INSURED BY TENANT PURSUANT TO
ARTICLE 10 OF THIS LEASE IMMEDIATELY UPON COMPLETION THEREOF.  IN ADDITION, ONLY
IF TENANT’S FINANCIAL CONDITION HAS MATERIALLY DETERIORATED FROM ITS FINANCIAL
CONDITION AS OF THE DATE HEREOF, LANDLORD MAY, IN ITS DISCRETION, REQUIRE TENANT
TO OBTAIN A LIEN AND COMPLETION BOND OR SOME ALTERNATE FORM OF SECURITY
SATISFACTORY TO LANDLORD IN AN AMOUNT SUFFICIENT TO ENSURE THE LIEN-FREE
COMPLETION OF SUCH ALTERATIONS AND NAMING LANDLORD AS A CO-OBLIGEE.


 


8.5                                 LANDLORD’S PROPERTY.  ALL ALTERATIONS,
IMPROVEMENTS, FIXTURES, EQUIPMENT AND/OR APPURTENANCES WHICH MAY BE INSTALLED OR
PLACED IN OR ABOUT THE PREMISES, FROM TIME TO TIME, SHALL BE AT THE SOLE COST OF
TENANT AND SHALL BE AND BECOME THE PROPERTY OF LANDLORD, EXCEPT THAT TENANT MAY
REMOVE ANY ALTERATIONS, IMPROVEMENTS, FIXTURES AND/OR EQUIPMENT WHICH HAVE NOT
BEEN PAID FOR WITH ANY TENANT IMPROVEMENT ALLOWANCE FUNDS PROVIDED TO TENANT BY
LANDLORD, PROVIDED TENANT REPAIRS ANY DAMAGE TO THE PREMISES AND BUILDING CAUSED
BY SUCH REMOVAL AND RETURNS THE AFFECTED PORTION OF THE PREMISES TO A
COMMERCIALLY REASONABLE CONDITION.  FURTHERMORE, LANDLORD MAY, BY WRITTEN NOTICE
TO TENANT GIVEN AT THE TIME LANDLORD GRANTS ITS CONSENT TO ANY TENANT
IMPROVEMENTS, ALTERATIONS OR SYSTEMS AND EQUIPMENT (WHICH NOTICE SHALL SPECIFY
THE REASONABLE GROUNDS FOR SUCH REQUIREMENT), REQUIRE TENANT, AT TENANT’S
EXPENSE, TO REMOVE ANY ALTERATIONS OR SYSTEMS AND EQUIPMENT IN THE PREMISES,
WHICH IS NOT A TYPICAL GENERAL OFFICE IMPROVEMENT, UPON THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE (THE “DESIGNATED ALTERATIONS”) AND REPAIR ANY
DAMAGE TO THE PREMISES AND BUILDING CAUSED BY SUCH REMOVAL AND RETURN THE
AFFECTED PORTION OF THE PREMISES TO A COMMERCIALLY REASONABLE CONDITION,
PROVIDED THAT LANDLORD SHALL HAVE THE RIGHT TO REQUIRE TENANT TO LEAVE ANY OF
THE DESIGNATED ALTERATIONS IN THE PREMISES BY DELIVERY OF NOTICE TO TENANT AT
LEAST SIX (6) MONTHS PRIOR

 

17

--------------------------------------------------------------------------------


 


TO THE END OF THE TERM.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL HAVE NO
OBLIGATION TO REMOVE ANY OF THE INITIAL TENANT IMPROVEMENTS PROVIDED THEY ARE
CONSISTENT WITH THE “FINAL SPACE PLAN” (AS DEFINED IN SECTION 3.2 OF THE WORK
LETTER).  IF TENANT FAILS TO COMPLETE SUCH REMOVAL AND/OR TO REPAIR ANY DAMAGE
CAUSED BY THE REMOVAL OF SUCH TENANT IMPROVEMENTS, ALTERATIONS AND/OR SYSTEMS
AND EQUIPMENT IN THE PREMISES AND RETURN THE AFFECTED PORTION OF THE PREMISES TO
A COMMERCIALLY REASONABLE CONDITION AS REQUIRED UNDER THIS LEASE, PROVIDED THAT
TENANT DOES NOT FULFILL SUCH OBLIGATION WITHIN THIRTY (30) DAYS FOLLOWING NOTICE
FROM LANDLORD, LANDLORD MAY DO SO AND MAY CHARGE THE COST THEREOF TO TENANT. 
TENANT HEREBY PROTECTS, DEFENDS, INDEMNIFIES AND HOLDS LANDLORD HARMLESS FROM
ANY LIABILITY, COST, OBLIGATION, EXPENSE OR CLAIM OF LIEN IN ANY MANNER RELATING
TO THE INSTALLATION, PLACEMENT, REMOVAL OR FINANCING OF ANY SUCH ALTERATIONS,
IMPROVEMENTS, FIXTURES AND/OR EQUIPMENT IN, ON OR ABOUT THE PREMISES, WHICH
OBLIGATIONS OF TENANT SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF
THIS LEASE.


 


ARTICLE 9


 


COVENANT AGAINST LIENS


 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least ten (10) days prior to the commencement of any such work on the Premises
(or such additional time as may be necessary under applicable laws) to afford
Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within twenty (20) business days after notice by Landlord, and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable within thirty (30) days following demand by Landlord, without limitation
as to other remedies available to Landlord under this Lease.  Nothing contained
in this Lease shall authorize Tenant to do any act which shall subject
Landlord’s title to the Building or Premises to any liens or encumbrances
whether claimed by operation of law or express or implied contract.  Any claim
to a lien or encumbrance upon the Building or Premises arising in connection
with any such work or respecting the Premises not performed by or at the request
of Landlord shall be null and void, or at Landlord’s option shall attach only
against Tenant’s interest in the Premises and shall in all respects be
subordinate to Landlord’s title to the Project, Building and Premises.

 


ARTICLE 10


 


INSURANCE


 


10.1                           INDEMNIFICATION AND WAIVER.  EXCEPT TO THE EXTENT
ARISING FROM MATTERS SET FORTH IN ITEMS (I), (II) AND (III), BELOW, TENANT
HEREBY ASSUMES ALL RISK OF DAMAGE TO PROPERTY OR INJURY TO PERSONS IN, UPON OR
ABOUT THE PREMISES FROM ANY CAUSE WHATSOEVER AND AGREES THAT LANDLORD, ITS
PARTNERS, MEMBERS, SUBPARTNERS, PARENTS, SUBSIDIARIES, AFFILIATES AND THEIR
RESPECTIVE OFFICERS, AGENTS, SERVANTS, EMPLOYEES, AND INDEPENDENT CONTRACTORS
(COLLECTIVELY, “LANDLORD PARTIES”) SHALL NOT BE LIABLE FOR, AND ARE HEREBY
RELEASED FROM ANY RESPONSIBILITY FOR, ANY DAMAGE EITHER TO PERSON OR PROPERTY OR
RESULTING FROM THE LOSS OF USE THEREOF, WHICH DAMAGE IS SUSTAINED BY TENANT OR
BY OTHER PERSONS CLAIMING THROUGH TENANT.  TENANT SHALL INDEMNIFY, DEFEND,
PROTECT, AND HOLD HARMLESS THE LANDLORD PARTIES FROM ANY AND ALL LOSS, COST,
DAMAGE, EXPENSE AND LIABILITY (INCLUDING WITHOUT LIMITATION COURT COSTS AND
REASONABLE ATTORNEYS’ FEES) (“CLAIMS AND EXPENSES”) INCURRED IN CONNECTION WITH
OR ARISING FROM ANY CAUSE IN OR ON THE PREMISES, ANY NEGLIGENCE OR WILLFUL
MISCONDUCT OF TENANT OR OF ANY PERSON CLAIMING BY, THROUGH OR UNDER TENANT, OR
OF THE CONTRACTORS, AGENTS, SERVANTS, OR EMPLOYEES OF TENANT OR ANY SUCH PERSON,
IN OR ON THE PROJECT, OR ANY BREACH OF THE TERMS OF THIS LEASE, EITHER PRIOR TO
OR DURING THE LEASE TERM, PROVIDED THAT THE TERMS OF THE FOREGOING INDEMNITY
SHALL NOT APPLY TO THE NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD PARTIES. 
SHOULD LANDLORD BE NAMED AS A DEFENDANT IN ANY SUIT BROUGHT AGAINST TENANT IN
CONNECTION WITH OR ARISING OUT OF TENANT’S OCCUPANCY OF THE PREMISES, TENANT
SHALL PAY TO LANDLORD ITS REASONABLE COSTS AND EXPENSES INCURRED IN SUCH SUIT,
INCLUDING WITHOUT LIMITATION, ITS ACTUAL PROFESSIONAL FEES SUCH AS REASONABLE
APPRAISERS’, ACCOUNTANTS’ AND ATTORNEYS’ FEES.  FURTHER, TENANT’S AGREEMENT TO
INDEMNIFY LANDLORD PURSUANT TO THIS SECTION 10.1 IS NOT INTENDED AND SHALL NOT
RELIEVE ANY INSURANCE CARRIER OF ITS OBLIGATIONS UNDER POLICIES REQUIRED TO BE
CARRIED BY TENANT PURSUANT TO THE PROVISIONS OF THIS LEASE, TO THE EXTENT SUCH
POLICIES COVER THE MATTERS SUBJECT TO TENANT’S INDEMNIFICATION OBLIGATIONS; NOR
SHALL THEY SUPERSEDE ANY INCONSISTENT AGREEMENT OF THE PARTIES SET FORTH IN ANY
OTHER PROVISION OF THIS LEASE.  NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS
LEASE, NEITHER LANDLORD NOR TENANT SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
CONSEQUENTIAL DAMAGES FOR A BREACH OR DEFAULT UNDER THIS LEASE, PROVIDED THAT
THIS SENTENCE SHALL NOT BE APPLICABLE TO ANY CONSEQUENTIAL DAMAGES WHICH MAY BE
INCURRED BY LANDLORD RELATING TO, OR IN CONNECTION WITH ANY HOLDOVER BY TENANT
FOLLOWING THE EXPIRATION OF THE LEASE TERM, SUBJECT TO AND IN ACCORDANCE WITH
THE PROVISIONS OF ARTICLE 16 HEREOF.  THE PROVISIONS OF THIS SECTION 10.1 SHALL
SURVIVE THE EXPIRATION OR SOONER TERMINATION OF THIS LEASE WITH RESPECT TO ANY
CLAIMS OR LIABILITY ARISING IN CONNECTION WITH ANY EVENT OCCURRING PRIOR TO SUCH
EXPIRATION OR TERMINATION.  SUBJECT TO THE PROVISIONS OF THIS SECTION 10.1,
LANDLORD SHALL INDEMNIFY, DEFEND, PROTECT AND HOLD TENANT AND ITS PARTNERS,
SUBSIDIARIES, AFFILIATES, AND THEIR RESPECTIVE MEMBERS, DIRECTORS, OFFICERS,
AGENTS, SERVANTS AND EMPLOYEES (COLLECTIVELY, “TENANT PARTIES”) HARMLESS FROM
AND AGAINST ANY AND ALL CLAIMS AND EXPENSES INCURRED IN CONNECTION WITH, OR
ARISING FORM (I) ANY CAUSE IN OR ABOUT THE PROJECT, THE BUILDING OR THE COMMON
AREAS (IN EACH CASE OTHER THAN THE PREMISES), TO THE EXTENT THE SAME WOULD BE
COVERED UNDER A CUSTOMARY CGL POLICY OF INSURANCE OR IS OTHERWISE COVERED BY
LANDLORD’S INSURANCE; (II) ANY NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR
OF ANY LANDLORD PARTY OR ANY LANDLORD CONTRACTOR, WHETHER IN OR ABOUT THE
PROJECT, THE BUILDING, THE COMMON AREAS OR THE PREMISES, OR (III) A BREACH OF
THIS LEASE BY LANDLORD; PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY SHALL
NOT APPLY TO THE EXTENT OF THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR
TENANT PARTIES.

 

18

--------------------------------------------------------------------------------


 


10.1.1                  LANDLORD’S INSURANCE.  LANDLORD SHALL CARRY COMMERCIAL
GENERAL LIABILITY INSURANCE WITH RESPECT TO THE BUILDING AND PROJECT DURING THE
LEASE TERM, AND LANDLORD SHALL FURTHER INSURE THE BUILDING AND PROJECT DURING
THE LEASE TERM FOR FULL REPLACEMENT COVERAGE AGAINST LOSS OR DAMAGE DUE TO FIRE
AND OTHER CASUALTIES COVERED WITHIN THE CLASSIFICATION OF FIRE AND EXTENDED
COVERAGE, VANDALISM COVERAGE AND MALICIOUS MISCHIEF, SPRINKLER LEAKAGE, WATER
DAMAGE AND SPECIAL EXTENDED COVERAGE


 


10.2                           LANDLORD’S INSURANCE COVERAGE SHALL BE IN SUCH
AMOUNTS, FROM SUCH COMPANIES, AND ON SUCH OTHER TERMS AND CONDITIONS, AS
LANDLORD MAY FROM TIME TO TIME REASONABLY DETERMINE.  ADDITIONALLY, AT THE
OPTION OF LANDLORD, SUCH INSURANCE COVERAGE MAY INCLUDE THE RISKS OF EARTHQUAKES
AND/OR FLOOD DAMAGE AND ADDITIONAL HAZARDS, AND LOSS PAYEE ENDORSEMENTS IN FAVOR
OF THE HOLDERS OF ANY MORTGAGES OR DEEDS OF TRUST ENCUMBERING THE INTEREST OF
LANDLORD IN THE BUILDING OR PROJECT OR THE GROUND OR UNDERLYING LESSORS OF THE
BUILDING, PROJECT, OR ANY PORTION THEREOF.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 10.2 AND SECTION 10.4 BELOW, THE COVERAGE AND AMOUNTS
OF INSURANCE CARRIED BY LANDLORD IN CONNECTION WITH THE BUILDING AND PROJECT
SHALL, AT A MINIMUM, BE COMPARABLE TO THE COVERAGE AND AMOUNTS OF INSURANCE
WHICH ARE CARRIED BY REASONABLY PRUDENT LANDLORDS OF COMPARABLE BUILDINGS, AND
WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY COVERAGE AS REQUIRED BY
APPLICABLE LAW.  THE MINIMUM LIMITS OF POLICIES OF INSURANCE REQUIRED OF
LANDLORD UNDER THE LEASE SHALL NOT LIMIT THE LIABILITY OF LANDLORD UNDER THIS
LEASE WITH RESPECT TO CLAIMS COVERED BY SUCH INSURANCE.  THE INSURANCE OBTAINED
BY LANDLORD SHALL SPECIFICALLY COVER THE INDEMNIFICATION LIABILITY OF LANDLORD
UNDER THIS LEASE.  TENANT SHALL, AT TENANT’S EXPENSE, COMPLY WITH ALL INSURANCE
COMPANY REQUIREMENTS PERTAINING TO THE USE OF THE PREMISES.  IF TENANT’S CONDUCT
OR USE OF THE PREMISES CAUSES ANY INCREASE IN THE PREMIUM FOR SUCH INSURANCE
POLICIES THEN TENANT SHALL REIMBURSE LANDLORD FOR ANY SUCH INCREASE. TENANT, AT
TENANT’S EXPENSE, SHALL COMPLY WITH ALL RULES, ORDERS, REGULATIONS OR
REQUIREMENTS OF THE AMERICAN INSURANCE ASSOCIATION (FORMERLY THE NATIONAL BOARD
OF FIRE UNDERWRITERS) AND WITH ANY SIMILAR BODY.


 


10.3                           TENANT’S INSURANCE.  TENANT SHALL MAINTAIN THE
FOLLOWING COVERAGES IN THE FOLLOWING AMOUNTS.  TENANT MAY UTILIZE BLANKET
POLICIES OF INSURANCE (AND COMBINATIONS OF PRIMARY AND EXCESS/UMBRELLA
POLICIES).


 


10.3.1                  COMMERCIAL GENERAL LIABILITY INSURANCE COVERING THE
INSURED AGAINST CLAIMS OF BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE
(INCLUDING LOSS OF USE THEREOF) ARISING OUT OF TENANT’S OPERATIONS, AND
CONTRACTUAL LIABILITIES (COVERING THE PERFORMANCE BY TENANT OF ITS INDEMNITY
AGREEMENTS) INCLUDING A BROAD FORM ENDORSEMENT COVERING THE INSURING PROVISIONS
OF THIS LEASE AND THE PERFORMANCE BY TENANT OF THE INDEMNITY AGREEMENTS SET
FORTH IN SECTION 10.1 OF THIS LEASE, FOR LIMITS OF LIABILITY NOT LESS THAN:

 

Bodily Injury and

 

$5,000,000 each occurrence

 

Property Damage Liability

 

$5,000,000 annual aggregate

 

 

 

 

 

Personal Injury Liability

 

$5,000,000 each occurrence

 

 

 

$5,000,000 annual aggregate

 

 

 

0% Insured’s participation

 


 


10.3.2                  PHYSICAL DAMAGE INSURANCE COVERING (I) ALL OFFICE
FURNITURE, BUSINESS AND TRADE FIXTURES, OFFICE EQUIPMENT, FREE-STANDING CABINET
WORK, MOVABLE PARTITIONS, MERCHANDISE AND ALL OTHER ITEMS OF TENANT’S PROPERTY
ON THE PREMISES INSTALLED BY, FOR, OR AT THE EXPENSE OF TENANT, (II) THE “TENANT
IMPROVEMENTS,” AS THAT TERM IS DEFINED IN SECTION 2.1 OF THE TENANT WORK LETTER,
AND ANY OTHER IMPROVEMENTS WHICH EXIST IN THE PREMISES AS OF THE LEASE
COMMENCEMENT DATE (EXCLUDING THE BASE BUILDING) (THE “ORIGINAL IMPROVEMENTS”),
AND (III) ALL OTHER IMPROVEMENTS, ALTERATIONS AND ADDITIONS TO THE PREMISES
INSTALLED BY OR FOR TENANT.  SUCH INSURANCE SHALL BE WRITTEN ON “SPECIAL CAUSES”
OF LOSS OR DAMAGE BASIS, FOR THE FULL REPLACEMENT COST VALUE (SUBJECT TO
REASONABLE DEDUCTIBLE AMOUNTS) NEW WITHOUT DEDUCTION FOR DEPRECIATION OF THE
COVERED ITEMS AND IN AMOUNTS THAT MEET ANY CO-INSURANCE CLAUSES OF THE POLICIES
OF INSURANCE AND SHALL INCLUDE COVERAGE FOR DAMAGE OR OTHER LOSS CAUSED BY FIRE
OR OTHER PERIL INCLUDING, BUT NOT LIMITED TO, VANDALISM AND MALICIOUS MISCHIEF,
THEFT, WATER DAMAGE OF ANY TYPE, INCLUDING SPRINKLER LEAKAGE, BURSTING OR
STOPPAGE OF PIPES, AND EXPLOSION, AND PROVIDING BUSINESS INTERRUPTION COVERAGE
FOR A PERIOD OF ONE YEAR.


 


10.3.3                  WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY OR OTHER
SIMILAR INSURANCE PURSUANT TO ALL APPLICABLE STATE AND LOCAL STATUTES AND
REGULATIONS.


 


10.4                           FORM OF POLICIES.  THE MINIMUM LIMITS OF POLICIES
OF INSURANCE REQUIRED OF TENANT UNDER THIS LEASE SHALL IN NO EVENT LIMIT THE
LIABILITY OF TENANT UNDER THIS LEASE.  SUCH INSURANCE SHALL (I) NAME LANDLORD AS
AN ADDITIONAL INSURED,; (II) SPECIFICALLY COVER THE LIABILITY ASSUMED BY TENANT
UNDER THIS LEASE, INCLUDING, BUT NOT LIMITED TO, OBLIGATIONS UNDER SECTION 10.1
OF THIS LEASE; (III) BE ISSUED BY AN INSURANCE COMPANY HAVING A RATING OF NOT
LESS THAN A-VIII IN BEST’S INSURANCE GUIDE OR WHICH IS OTHERWISE ACCEPTABLE TO
LANDLORD AND LICENSED TO DO BUSINESS IN THE STATE OF CALIFORNIA; (IV) PROVIDE
THAT SAID INSURANCE SHALL NOT BE CANCELED UNLESS THIRTY (30) DAYS’ (TEN (10)
DAYS IN THE EVENT OF NONPAYMENT OF PREMIUMS) PRIOR WRITTEN NOTICE SHALL HAVE
BEEN GIVEN TO LANDLORD.  TENANT SHALL DELIVER SAID CERTIFICATES OF POLICIES
REQUIRED HEREUNDER TO LANDLORD ON OR BEFORE THE LEASE COMMENCEMENT DATE AND AT
LEAST TEN (10) DAYS BEFORE THE EXPIRATION DATES THEREOF.  IF EITHER PARTY FAILS
TO CARRY THE AMOUNTS AND TYPES OF INSURANCE REQUIRED TO BE CARRIED BY IT
PURSUANT TO THIS LEASE, SUCH FAILURE SHALL BE DEEMED TO BE A COVENANT AND
AGREEMENT BY SUCH PARTY TO SELF-INSURE WITH RESPECT TO THE TYPE AND AMOUNT OF
INSURANCE WHICH SUCH PARTY SO FAILED TO CARRY, WITH FULL WAIVER OF SUBROGATION
WITH RESPECT THERETO.  IN THE EVENT TENANT SHALL FAIL TO PROCURE SUCH INSURANCE,
OR TO DELIVER SUCH POLICIES OR CERTIFICATE, LANDLORD MAY, AFTER DELIVERY OF
FIVE (5) BUSINESS DAYS’ NOTICE TO TENANT, AT LANDLORD’S OPTION, PROCURE SUCH
POLICIES FOR THE ACCOUNT OF TENANT, AND THE REASONABLE COST THEREOF SHALL BE
PAID TO LANDLORD WITHIN FIVE (5) DAYS AFTER DELIVERY TO TENANT OF BILLS
THEREFOR.


 


10.5                           SUBROGATION.  LANDLORD AND TENANT INTEND THAT
THEIR RESPECTIVE PROPERTY LOSS RISKS SHALL BE BORNE BY REASONABLE INSURANCE
CARRIERS TO THE EXTENT ABOVE PROVIDED, AND LANDLORD AND TENANT HEREBY AGREE TO
LOOK SOLELY TO, AND SEEK RECOVERY ONLY FROM, THEIR RESPECTIVE INSURANCE CARRIERS
IN THE EVENT OF A PROPERTY LOSS TO THE EXTENT THAT

 

19

--------------------------------------------------------------------------------


 


SUCH COVERAGE IS AGREED TO BE PROVIDED HEREUNDER.  THE PARTIES EACH HEREBY WAIVE
ALL RIGHTS AND CLAIMS AGAINST EACH OTHER FOR SUCH LOSSES, AND WAIVE ALL RIGHTS
OF SUBROGATION OF THEIR RESPECTIVE INSURERS, PROVIDED SUCH WAIVER OF SUBROGATION
SHALL NOT AFFECT THE RIGHT TO THE INSURED TO RECOVER THEREUNDER.  THE PARTIES
AGREE THAT THEIR RESPECTIVE INSURANCE POLICIES ARE NOW, OR SHALL BE, ENDORSED
SUCH THAT THE WAIVER OF SUBROGATION SHALL NOT AFFECT THE RIGHT OF THE INSURED TO
RECOVER THEREUNDER, SO LONG AS NO MATERIAL ADDITIONAL PREMIUM IS CHARGED
THEREFOR.


 


10.6                           ADDITIONAL INSURANCE OBLIGATIONS.  TENANT SHALL
CARRY AND MAINTAIN DURING THE ENTIRE LEASE TERM, AT TENANT’S SOLE COST AND
EXPENSE, INCREASED AMOUNTS OF THE INSURANCE REQUIRED TO BE CARRIED BY TENANT
PURSUANT TO THIS ARTICLE 10 AND SUCH OTHER REASONABLE TYPES OF INSURANCE
COVERAGE AND IN SUCH REASONABLE AMOUNTS COVERING THE PREMISES AND TENANT’S
OPERATIONS THEREIN, AS MAY BE REASONABLY REQUESTED BY LANDLORD.  NOTWITHSTANDING
ANY PROVISIONS OF THIS LEASE TO THE CONTRARY, THE OBLIGATIONS OF TENANT TO
PROVIDE INCREASED OR NEW INSURANCE HEREUNDER SHALL BE LIMITED TO THE EXTENT THE
SAME IS (I) THEN CUSTOMARILY REQUIRED BY LANDLORDS OF COMPARABLE BUILDINGS IN
CONNECTION WITH COMPARABLE TENANTS OCCUPYING COMPARABLE SIZED PREMISES AND (II)
REASONABLY AVAILABLE FOR PURCHASE BY TENANT AT A COMMERCIALLY REASONABLE COST.


 


ARTICLE 11


 


DAMAGE AND DESTRUCTION


 


11.1                           REPAIR OF DAMAGE TO PREMISES BY LANDLORD.  TENANT
SHALL PROMPTLY NOTIFY LANDLORD OF ANY DAMAGE TO THE PREMISES RESULTING FROM FIRE
OR ANY OTHER CASUALTY.  IF THE PREMISES OR ANY COMMON AREAS SERVING OR PROVIDING
ACCESS TO THE PREMISES SHALL BE DAMAGED BY FIRE OR OTHER CASUALTY, LANDLORD
SHALL PROMPTLY AND DILIGENTLY, SUBJECT TO REASONABLE DELAYS FOR INSURANCE
ADJUSTMENT OR OTHER MATTERS BEYOND LANDLORD’S REASONABLE CONTROL, AND SUBJECT TO
ALL OTHER TERMS OF THIS ARTICLE 11, RESTORE THE BASE BUILDING, ORIGINAL
IMPROVEMENTS AND ALTERATIONS (SUBJECT TO THE REMAINING TERMS OF THIS
SECTION 11.1), AND SUCH COMMON AREAS.  SUCH RESTORATION SHALL BE TO
SUBSTANTIALLY THE SAME CONDITION OF THE BASE BUILDING, ORIGINAL IMPROVEMENTS AND
ALTERATIONS, AND THE COMMON AREAS PRIOR TO THE CASUALTY (SUBJECT TO THE
REMAINING TERMS OF THIS SECTION 11.1), EXCEPT FOR MODIFICATIONS REQUIRED BY
ZONING AND BUILDING CODES AND OTHER LAWS OR BY THE HOLDER OF A MORTGAGE ON THE
BUILDING OR PROJECT OR ANY OTHER MODIFICATIONS TO THE COMMON AREAS DEEMED
DESIRABLE BY LANDLORD, WHICH ARE CONSISTENT WITH THE CHARACTER OF THE PROJECT,
PROVIDED THAT ACCESS TO THE PREMISES AND ANY COMMON RESTROOMS SERVING THE
PREMISES SHALL NOT BE MATERIALLY IMPAIRED.  UPON THE OCCURRENCE OF ANY DAMAGE TO
THE PREMISES, LANDLORD SHALL, AT ITS SOLE COST AND EXPENSE (PROVIDED THAT TENANT
SHALL ASSIGN TO LANDLORD ALL PROCEED OF TENANT’S INSURANCE RELATING TO THE
ORIGINAL IMPROVEMENTS AND ALTERATIONS), REPAIR ANY INJURY OR DAMAGE TO THE
ORIGINAL IMPROVEMENTS AND ALTERATIONS INSTALLED IN THE PREMISES AND SHALL RETURN
SUCH ORIGINAL IMPROVEMENTS AND ALTERATIONS TO THEIR ORIGINAL CONDITION;
PROVIDED, HOWEVER THAT (I) TENANT SHALL BE RESPONSIBLE FOR PAYING FOR ANY
SHORTFALL IN INSURANCE PROCEEDS NECESSARY TO REBUILD THE ORIGINAL IMPROVEMENTS
AND ALTERATIONS TO THE CONDITION REQUIRED BY THIS SECTION 11.1 (EXCEPT TO THE
EXTENT THAT LANDLORD’S INSURANCE COVERS ANY PORTION OF THE ORIGINAL IMPROVEMENTS
AND ALTERATIONS, IN WHICH CASE LANDLORD SHALL USE SUCH PROCEEDS FOR THE
RESTORATION OF THE ORIGINAL IMPROVEMENTS AND ALTERATIONS); (II) LANDLORD SHALL
IN NO EVENT BE REQUIRED TO SPEND MORE THAN THE AMOUNT OF INSURANCE PROCEEDS
RECEIVED BY LANDLORD PLUS ANY FUNDS PAID BY TENANT TO RESTORE THE ORIGINAL
IMPROVEMENTS AND ALTERATIONS; AND (III) LANDLORD SHALL HAVE NO RESPONSIBILITY
WITH RESPECT TO TENANT’S PERSONAL PROPERTY, FURNITURE, FIXTURES OR EQUIPMENT,
ALL OF WHICH SHALL BE RESTORED BY TENANT.  PRIOR TO THE COMMENCEMENT OF
CONSTRUCTION, LANDLORD SHALL SUBMIT TO TENANT, FOR TENANT’S REVIEW AND APPROVAL,
ALL PLANS, SPECIFICATIONS AND WORKING DRAWINGS RELATING THERETO, AND TENANT
SHALL REASONABLY APPROVE THE CONTRACTORS TO PERFORM SUCH IMPROVEMENT WORK.  IF
SUCH FIRE OR OTHER CASUALTY SHALL HAVE DAMAGED THE PREMISES OR COMMON AREAS
RENDERING THE PREMISES UNFIT FOR OCCUPANCY FOR THE PERMITTED USE, LANDLORD SHALL
ALLOW TENANT A PROPORTIONATE ABATEMENT OF RENT, DURING THE TIME AND TO THE
EXTENT THE PREMISES ARE UNFIT FOR OCCUPANCY FOR THE PURPOSES PERMITTED UNDER
THIS LEASE, AND NOT OCCUPIED FOR THE CONDUCT OF BUSINESS BY TENANT AS A RESULT
THEREOF.  TENANT’S RIGHT TO RENT ABATEMENT PURSUANT TO THE PRECEDING SENTENCE
SHALL CONTINUE UNTIL THE RESTORATION OF THE BASE BUILDING, THE TENANT
IMPROVEMENTS AND THE COMMON AREAS HAVE BEEN SUBSTANTIALLY COMPLETED AND A
CERTIFICATE OF OCCUPANCY HAS BEEN ISSUED.  LANDLORD SHALL BE ENTITLED TO RECEIVE
A SUPERVISION FEE CALCULATED IN THE SAME MANNER AS THE “LANDLORD SUPERVISION
FEE” (AS DEFINED IN SECTION 4.3.2 OF THE TENANT WORK LETTER) IN CONNECTION WITH
ANY RECONSTRUCTION BY LANDLORD.


 


11.2                           LANDLORD’S OPTION TO REPAIR.  NOTWITHSTANDING THE
TERMS OF SECTION 11.1 OF THIS LEASE, LANDLORD MAY ELECT NOT TO REBUILD AND/OR
RESTORE THE PREMISES, BUILDING AND/OR PROJECT, AND INSTEAD TERMINATE THIS LEASE,
BY NOTIFYING TENANT IN WRITING OF SUCH TERMINATION WITHIN SIXTY (60) DAYS AFTER
THE DATE OF DISCOVERY OF THE DAMAGE, SUCH NOTICE TO INCLUDE A TERMINATION DATE
GIVING TENANT ONE HUNDRED TWENTY (120) DAYS TO VACATE THE PREMISES, BUT LANDLORD
MAY SO ELECT ONLY IF THE BUILDING SHALL BE DAMAGED BY FIRE OR OTHER CASUALTY OR
CAUSE, AND ONE OR MORE OF THE FOLLOWING CONDITIONS IS PRESENT: (I) IN LANDLORD’S
REASONABLE JUDGMENT, REPAIRS CANNOT REASONABLY BE COMPLETED WITHIN TWO HUNDRED
SEVENTY (270) DAYS AFTER THE DATE OF DISCOVERY OF THE DAMAGE (WHEN SUCH REPAIRS
ARE MADE WITHOUT THE PAYMENT OF OVERTIME OR OTHER PREMIUMS); (II)  EXCEPT FOR AN
AMOUNT NOT TO EXCEED THE “THRESHOLD AMOUNT,” AS THAT TERM IS DEFINED BELOW, THE
DAMAGE TO THE BASE BUILDING AND COMMON AREAS (AS OPPOSED TO THE ORIGINAL
IMPROVEMENTS AND ALTERATIONS IN THE PREMISES) IS NOT FULLY COVERED BY LANDLORD’S
INSURANCE POLICIES (OR WOULD HAVE BEEN COVERED HAD LANDLORD CARRIED THE
INSURANCE REQUIRED BY THE TERMS OF THIS LEASE); OR (III) THE DAMAGE OCCURS
DURING THE LAST NINE (9) MONTHS OF THE LEASE TERM, AND TENANT ELECTS NOT TO
EXERCISE ITS OPTION PURSUANT TO SECTION 2.2 HEREOF.  NOTWITHSTANDING THE
FOREGOING, IF LANDLORD DOES NOT ELECT TO TERMINATE THIS LEASE PURSUANT TO
LANDLORD’S TERMINATION RIGHT AS PROVIDED ABOVE, AND THE REPAIRS CANNOT, IN THE
REASONABLE OPINION OF LANDLORD, BE COMPLETED WITHIN TWO HUNDRED SEVENTY (270)
DAYS AFTER THE DATE OF DISCOVERY OF THE DAMAGE, TENANT MAY ELECT, NO EARLIER
THAN SIXTY (60) DAYS AFTER THE DATE OF DISCOVERY OF THE DAMAGE AND NOT LATER
THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE DATE OF DISCOVERY OF SUCH DAMAGE,
TO TERMINATE THIS LEASE BY WRITTEN NOTICE TO LANDLORD EFFECTIVE AS OF THE DATE
SPECIFIED IN THE NOTICE, WHICH DATE SHALL NOT BE LESS THAN THIRTY (30) DAYS NOR
MORE THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE DATE SUCH NOTICE IS GIVEN BY
TENANT.  IN ADDITION, IF THE LEASE HAS NOT BEEN TERMINATED BY EITHER PARTY, AND
SUCH REPAIRS ARE NOT COMPLETED WITHIN NINETY (90) DAYS FOLLOWING THE PERIOD
ESTIMATED FOR REPAIR AT THE TIME SUCH REPAIRS WERE COMMENCED, THEN TENANT SHALL
HAVE THE RIGHT, WITHIN FIVE (5) BUSINESS DAYS AFTER THE END OF

 

20

--------------------------------------------------------------------------------


 


SUCH 90-DAY PERIOD, TO TERMINATE THIS LEASE BY WRITTEN NOTICE TO LANDLORD
EFFECTIVE AS OF THE DATE SPECIFIED IN THE NOTICE, WHICH DATE SHALL NOT BE LESS
THAN THIRTY (30) DAYS NOR MORE THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE DATE
SUCH NOTICE IS GIVEN BY TENANT (PROVIDED THAT, IF WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT OF SUCH NOTICE, LANDLORD DELIVERS TENANT A NOTICE STATING THAT, IN
THE GOOD FAITH OPINION OF LANDLORD SUCH REPAIRS WILL BE COMPLETED WITHIN THIRTY
(30) ADDITIONAL DAYS, THEN TENANT’S TERMINATION NOTICE SHALL BE SUSPENDED FOR
30-DAYS, AND, IF THE REPAIRS ARE COMPLETED WITHIN SUCH PERIOD, THE TERMINATION
NOTICE SHALL BE NULL AND VOID, AND THIS LEASE SHALL CONTINUE IN FULL FORCE AND
EFFECT.  FOR PURPOSES OF THIS SECTION 11.2, THE “THRESHOLD AMOUNT” SHALL EQUAL
$500,000; PROVIDED, HOWEVER, THAT SUCH AMOUNT SHALL BE REDUCED BY AN AMOUNT
EQUAL TO $4,167 ON THE FIRST DAY OF EACH MONTH DURING THE LEASE TERM, AND IN THE
EVENT THAT TENANT EXERCISES THE OPTION, THEN AS OF THE COMMENCEMENT OF THE
OPTION TERM, THE THRESHOLD AMOUNT SHALL EQUAL $500,000 AND SHALL BE REDUCED BY
$8,333 ON THE FIRST DAY OF EACH MONTH DURING SUCH OPTION TERM.


 


11.3                           WAIVER OF STATUTORY PROVISIONS.  THE PROVISIONS
OF THIS LEASE, INCLUDING THIS ARTICLE 11, CONSTITUTE AN EXPRESS AGREEMENT
BETWEEN LANDLORD AND TENANT WITH RESPECT TO ANY AND ALL DAMAGE TO, OR
DESTRUCTION OF, ALL OR ANY PART OF THE PREMISES, THE BUILDING OR THE PROJECT,
AND ANY STATUTE OR REGULATION OF THE STATE OF CALIFORNIA, INCLUDING, WITHOUT
LIMITATION, SECTIONS 1932(2) AND 1933(4) OF THE CALIFORNIA CIVIL CODE, WITH
RESPECT TO ANY RIGHTS OR OBLIGATIONS CONCERNING DAMAGE OR DESTRUCTION IN THE
ABSENCE OF AN EXPRESS AGREEMENT BETWEEN THE PARTIES, AND ANY OTHER STATUTE OR
REGULATION, NOW OR HEREAFTER IN EFFECT, SHALL HAVE NO APPLICATION TO THIS LEASE
OR ANY DAMAGE OR DESTRUCTION TO ALL OR ANY PART OF THE PREMISES, THE BUILDING OR
THE PROJECT.


 


ARTICLE 12


 


NONWAIVER


 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 


ARTICLE 13


 


CONDEMNATION


 

If the whole or more than twenty-five percent (25%) of the rentable area of the
Premises or Building shall be taken by power of eminent domain or condemned by
any competent authority for any public or quasi-public use or purpose, or if
Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority.  If more than twenty-five percent (25%) of the rentable square feet
of the Premises is taken, or if access to or use of the Premises is
substantially impaired, in each case for a period in excess of one hundred
eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority.  Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, provided that in
each event that such claim by Tenant is payable to Tenant or is otherwise
separately identifiable.  All Rent shall be apportioned as of the date of such
termination.  If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be proportionately abated.  Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of The California Code of Civil Procedure.  Notwithstanding anything to the
contrary contained in this Article 13, in the event of a temporary taking of all
or any portion of the Premises for a period of one hundred and eighty (180) days
or less, then this Lease shall not terminate but the Base Rent and the
Additional Rent shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square feet of the Premises taken bears to
the total rentable square feet of the Premises.  Landlord shall be entitled to
receive the entire award made in connection with any such temporary taking.

 


ARTICLE 14


 


ASSIGNMENT AND SUBLETTING


 


14.1                           TRANSFERS.  TENANT SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD, ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, ENCUMBER, OR
PERMIT ANY LIEN TO ATTACH TO, OR OTHERWISE TRANSFER, THIS LEASE OR ANY INTEREST
HEREUNDER, PERMIT ANY ASSIGNMENT, OR OTHER TRANSFER OF THIS LEASE OR ANY
INTEREST HEREUNDER, SUBLET THE PREMISES OR

 

21

--------------------------------------------------------------------------------


 


ANY PART THEREOF, OR ENTER INTO ANY LICENSE OR CONCESSION AGREEMENTS OR
OTHERWISE PERMIT THE OCCUPANCY OR USE OF THE PREMISES OR ANY PART THEREOF BY ANY
PERSONS OTHER THAN TENANT AND ITS EMPLOYEES AND CONTRACTORS (ALL OF THE
FOREGOING ARE HEREINAFTER SOMETIMES REFERRED TO COLLECTIVELY AS “TRANSFERS” AND
ANY PERSON TO WHOM ANY TRANSFER IS MADE OR SOUGHT TO BE MADE IS HEREINAFTER
SOMETIMES REFERRED TO AS A “TRANSFEREE”).  IF TENANT DESIRES LANDLORD’S CONSENT
TO ANY TRANSFER, TENANT SHALL NOTIFY LANDLORD IN WRITING, WHICH NOTICE (THE
“TRANSFER NOTICE”) SHALL INCLUDE (I) THE PROPOSED EFFECTIVE DATE OF THE
TRANSFER, (II) A DESCRIPTION OF THE PORTION OF THE PREMISES TO BE TRANSFERRED
(THE “SUBJECT SPACE”), (III) ALL OF THE TERMS OF THE PROPOSED TRANSFER AND THE
CONSIDERATION THEREFOR, INCLUDING CALCULATION OF THE “TRANSFER PREMIUM”, AS THAT
TERM IS DEFINED IN SECTION 14.3 BELOW, IN CONNECTION WITH SUCH TRANSFER, THE
NAME AND ADDRESS OF THE PROPOSED TRANSFEREE, AND A COPY OF ALL EXISTING EXECUTED
AND/OR PROPOSED DOCUMENTATION PERTAINING TO THE PROPOSED TRANSFER, INCLUDING ALL
EXISTING OPERATIVE DOCUMENTS TO BE EXECUTED TO EVIDENCE SUCH TRANSFER, AND (IV)
CURRENT FINANCIAL STATEMENTS OF THE PROPOSED TRANSFEREE OR ANY OTHER INFORMATION
WHICH WILL REASONABLY ENABLE LANDLORD TO DETERMINE THE FINANCIAL RESPONSIBILITY
OF THE PROPOSED TRANSFEREE, NATURE OF SUCH TRANSFEREE’S BUSINESS AND PROPOSED
USE OF THE SUBJECT SPACE.  ANY TRANSFER MADE WITHOUT LANDLORD’S PRIOR WRITTEN
CONSENT SHALL, AT LANDLORD’S OPTION, BE NULL, VOID AND OF NO EFFECT, AND SHALL,
AT LANDLORD’S OPTION, CONSTITUTE A DEFAULT BY TENANT UNDER THIS LEASE.  WHETHER
OR NOT LANDLORD CONSENTS TO ANY PROPOSED TRANSFER, TENANT SHALL PAY LANDLORD’S
REASONABLE REVIEW AND PROCESSING FEES, AS WELL AS ANY REASONABLE PROFESSIONAL
FEES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’, ACCOUNTANTS’, ARCHITECTS’,
ENGINEERS’ AND CONSULTANTS’ FEES) INCURRED BY LANDLORD, WITHIN THIRTY (30) DAYS
AFTER WRITTEN REQUEST BY LANDLORD, PROVIDED THAT (I) IN NO EVENT SHALL SUCH FEES
AND COSTS EXCEED $2,500.00 FOR A TRANSFER, AND (II) NO SUCH FEES AND COSTS SHALL
BE DUE IN CONNECTION WITH AN ASSIGNMENT OR SUBLEASE WHICH DOES NOT REQUIRE THE
CONSENT OF LANDLORD PURSUANT TO THE TERMS OF THIS ARTICLE 14.


 


14.2                           LANDLORD’S CONSENT.  LANDLORD SHALL NOT
UNREASONABLY WITHHOLD OR DELAY ITS CONSENT TO ANY PROPOSED TRANSFER OF THE
SUBJECT SPACE TO THE TRANSFEREE ON THE TERMS SPECIFIED IN THE TRANSFER NOTICE. 
LANDLORD SHALL GRANT OR DENY ITS CONSENT TO A PROPOSED TRANSFER WITHIN TWENTY
(20) DAYS FOLLOWING THE DATE LANDLORD RECEIVES THE TRANSFER NOTICE.  ANY DENIAL
OF LANDLORD’S CONSENT SHALL BE ACCOMPANIED BY A STATEMENT INDICATING THE
REASONABLE GROUNDS UPON WHICH LANDLORD DENIED SUCH CONSENT.  IN THE EVENT THAT
LANDLORD SHALL FAIL TO GRANT OR DENY ITS CONSENT WITHIN THE FOREGOING TWENTY
(20) DAY PERIOD, AND SHALL FAIL TO GRANT OR DENY ITS CONSENT WITHIN THREE (3)
BUSINESS DAYS FOLLOWING RECEIPT OF NOTICE THEREOF FROM TENANT, LANDLORD’S
CONSENT SHALL BE DEEMED GRANTED.  THE PARTIES HEREBY AGREE THAT IT SHALL BE
REASONABLE UNDER THIS LEASE AND UNDER ANY APPLICABLE LAW FOR LANDLORD TO
WITHHOLD CONSENT TO ANY PROPOSED TRANSFER ONLY WHERE ONE OR MORE OF THE
FOLLOWING APPLY:


 


14.2.1                  THE TRANSFEREE IS OF A CHARACTER OR REPUTATION OR
ENGAGED IN A BUSINESS WHICH IS NOT CONSISTENT WITH THE QUALITY OF THE BUILDING
OR THE PROJECT;


 


14.2.2                  THE TRANSFEREE INTENDS TO USE THE SUBJECT SPACE FOR
PURPOSES WHICH ARE NOT PERMITTED UNDER THIS LEASE;


 


14.2.3                  THE TRANSFEREE IS EITHER A GOVERNMENTAL AGENCY OR
INSTRUMENTALITY THEREOF;


 


14.2.4                  THE TRANSFEREE IS NOT A PARTY OF REASONABLE FINANCIAL
WORTH AND/OR FINANCIAL STABILITY IN LIGHT OF THE RESPONSIBILITIES TO BE
UNDERTAKEN IN CONNECTION WITH THE TRANSFER ON THE DATE CONSENT IS REQUESTED; OR


 


14.2.5                  THE PROPOSED TRANSFER WOULD CAUSE A VIOLATION OF ANOTHER
LEASE FOR SPACE IN THE PROJECT THAT EXISTS AS OF THE DATE OF THIS LEASE, OR
WOULD GIVE AN OCCUPANT OF THE PROJECT A RIGHT TO CANCEL ITS LEASE (BASED UPON A
RIGHT EXISTING UNDER THE SUBJECT TENANT’S LEASE AS OF THE DATE OF THIS LEASE);
OR


 


14.2.6                  EITHER THE PROPOSED TRANSFEREE, OR ANY PERSON OR ENTITY
WHICH DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH, THE PROPOSED TRANSFEREE, IS NEGOTIATING WITH LANDLORD AND NOT MORE
THAN TWO (2) OTHER LANDLORDS TO LEASE SPACE IN THE PROJECT AND SUCH OTHER
LANDLORDS’ PROJECTS, AND LANDLORD RETAINS SPACE IN THE BUILDING REASONABLY
CAPABLE OF SATISFYING THE PROPOSED TRANSFEREE’S REQUIREMENTS; PROVIDED, HOWEVER,
THAT THE TERMS OF THIS SECTION 14.2.6 SHALL NOT APPLY IF TENANT HAS SOLD ITS ALL
OF ITS STOCK OR ASSETS TO A THIRD PARTY AND THE SUCCESSOR OR RESULTING ENTITY,
AS THE CASE MAY BE, SEEKS TO TRANSFER THE ENTIRE PREMISES FOR THE ENTIRE
REMAINDER OF THE TERM.


 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord’s consent, but not later than
the expiration of said six-month period, enter into such Transfer of the
Premises or portion thereof, upon substantially the same terms and conditions as
are set forth in the Transfer Notice furnished by Tenant to Landlord pursuant to
Section 14.1 of this Lease, provided that if there are any material changes in
the terms and conditions from those specified in the Transfer Notice (i) such
that Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be materially more favorable to the Transferee than the terms set
forth in Tenant’s original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14.

 


14.3                           TRANSFER PREMIUM.  IF LANDLORD CONSENTS TO A
TRANSFER, AS A CONDITION THERETO WHICH THE PARTIES HEREBY AGREE IS REASONABLE,
TENANT SHALL PAY TO LANDLORD FIFTY PERCENT (50%) OF ANY “TRANSFER PREMIUM,” AS
THAT TERM IS DEFINED IN THIS SECTION 14.3, RECEIVED BY TENANT FROM SUCH
TRANSFEREE.  NO TRANSFER PREMIUM SHALL BE DUE IN CONNECTION WITH A SUBLEASE OR
ASSIGNMENT TO AN AFFILIATE.  “TRANSFER PREMIUM” SHALL MEAN ALL RENT, ADDITIONAL
RENT OR OTHER CONSIDERATION PAYABLE BY SUCH TRANSFEREE IN CONNECTION WITH THE
TRANSFER IN EXCESS OF THE RENT AND ADDITIONAL RENT PAYABLE BY TENANT UNDER THIS
LEASE DURING THE TERM OF THE TRANSFER ON A PER RENTABLE SQUARE FOOT BASIS IF
LESS THAN ALL OF THE PREMISES IS TRANSFERRED, AFTER DEDUCTING THE REASONABLE
EXPENSES (“TRANSFER COSTS”) INCURRED BY TENANT FOR (I) ANY CHANGES, ALTERATIONS
AND IMPROVEMENTS TO THE PREMISES IN CONNECTION WITH THE TRANSFER, (II) ANY FREE
BASE RENT REASONABLY PROVIDED TO THE TRANSFEREE, (III) ANY REASONABLE BROKERAGE
COMMISSIONS AND ATTORNEYS FEES INCURRED IN CONNECTION WITH THE TRANSFER,
(IV) MARKETING COSTS; (V) ATTORNEYS’ FEES PAID BY TENANT

 

22

--------------------------------------------------------------------------------

 



 


TO LANDLORD IN CONNECTION WITH THE TRANSFER, (VI) TENANT IMPROVEMENT ALLOWANCES
GRANTED IN CONNECTION WITH THE TRANSFER, (VII) FREE RENT AND CONCESSIONS GRANTED
TO THE TRANSFEREE, AND (VIII) THE AMOUNT OF BASE RENT AND ADDITIONAL RENT PAID
BY TENANT TO LANDLORD WITH RESPECT TO THE SUBJECT SPACE DURING THE PERIOD
COMMENCING ON THE LATER OF (A) THE DATE TENANT CONTRACTS WITH A REPUTABLE BROKER
TO MARKET THE SUBJECT SPACE, AND (B) THE DATE TENANT VACATES THE SUBJECT SPACE,
UNTIL THE COMMENCEMENT OF THE TERM OF THE TRANSFER.  “TRANSFER PREMIUM” SHALL
ALSO INCLUDE, BUT NOT BE LIMITED TO, KEY MONEY, BONUS MONEY OR OTHER CASH
CONSIDERATION PAID BY TRANSFEREE TO TENANT IN CONNECTION WITH SUCH TRANSFER, AND
ANY PAYMENT IN EXCESS OF FAIR MARKET VALUE FOR SERVICES RENDERED BY TENANT TO
TRANSFEREE OR FOR ASSETS, FIXTURES, INVENTORY, EQUIPMENT, OR FURNITURE
TRANSFERRED BY TENANT TO TRANSFEREE IN CONNECTION WITH SUCH TRANSFER.  TENANT
SHALL NOT ARTIFICIALLY STRUCTURE ANY TRANSFER AS A SUBTERFUGE IN ORDER TO
INTENTIONALLY CIRCUMVENT THE PROVISIONS OF THIS SECTION 14.3.  TENANT SHALL BE
REQUIRED TO PAY LANDLORD ITS PORTION OF ANY TRANSFER PREMIUM ON A MONTHLY BASIS
WHEN RECEIVED BY TENANT, PROVIDED THAT TENANT SHALL BE ENTITLED TO RECOVER ALL
OF ITS TRANSFER COSTS PRIOR TO OWING TO LANDLORD ANY TRANSFER PREMIUM PURSUANT
TO THE TERMS OF THIS SECTION 14.3.


 


14.4                           EFFECT OF TRANSFER.  IF LANDLORD CONSENTS TO A
TRANSFER, (I) THE TERMS AND CONDITIONS OF THIS LEASE SHALL IN NO WAY BE DEEMED
TO HAVE BEEN WAIVED OR MODIFIED, (II) SUCH CONSENT SHALL NOT BE DEEMED CONSENT
TO ANY FURTHER TRANSFER BY EITHER TENANT OR A TRANSFEREE, (III) TENANT SHALL
DELIVER TO LANDLORD, PROMPTLY AFTER EXECUTION, AN ORIGINAL EXECUTED COPY OF ALL
DOCUMENTATION PERTAINING TO THE TRANSFER (IV) TENANT SHALL FURNISH UPON
LANDLORD’S REQUEST A COMPLETE STATEMENT SETTING FORTH IN DETAIL THE COMPUTATION
OF ANY TRANSFER PREMIUM TENANT HAS DERIVED AND SHALL DERIVE FROM SUCH TRANSFER,
AND (V) NO TRANSFER RELATING TO THIS LEASE OR AGREEMENT ENTERED INTO WITH
RESPECT THERETO, WHETHER WITH OR WITHOUT LANDLORD’S CONSENT, SHALL RELIEVE
TENANT OR ANY GUARANTOR OF THE LEASE FROM ANY LIABILITY UNDER THIS LEASE,
INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH THE SUBJECT SPACE.  WITHIN TWO
(2) YEARS OF ANY TRANSFER, LANDLORD OR ITS AUTHORIZED REPRESENTATIVES SHALL HAVE
THE RIGHT AT ALL REASONABLE TIMES TO AUDIT THE BOOKS, RECORDS AND PAPERS OF
TENANT RELATING TO SUCH TRANSFER, AND SHALL HAVE THE RIGHT TO MAKE COPIES
THEREOF.  IF THE TRANSFER PREMIUM RESPECTING ANY TRANSFER SHALL BE FOUND
UNDERSTATED, TENANT SHALL, WITHIN THIRTY (30) DAYS AFTER DEMAND, PAY THE
DEFICIENCY, AND IF UNDERSTATED BY MORE THAN SEVEN PERCENT (7%), TENANT SHALL PAY
LANDLORD’S COSTS OF SUCH AUDIT.


 


14.5                           OCCURRENCE OF DEFAULT.  ANY TRANSFER HEREUNDER
SHALL BE SUBORDINATE AND SUBJECT TO THE PROVISIONS OF THIS LEASE, AND IF THIS
LEASE SHALL BE TERMINATED DURING THE TERM OF ANY TRANSFER, LANDLORD SHALL HAVE
THE RIGHT TO TREAT SUCH TRANSFER AS CANCELLED AND REPOSSESS THE SUBJECT SPACE BY
ANY LAWFUL MEANS.  IF TENANT SHALL BE IN DEFAULT UNDER THIS LEASE AFTER THE
EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIOD, LANDLORD IS HEREBY
AUTHORIZED TO DIRECT ANY TRANSFEREE TO MAKE ALL PAYMENTS UNDER OR IN CONNECTION
WITH THE TRANSFER DIRECTLY TO LANDLORD (WHICH LANDLORD SHALL APPLY TOWARDS
TENANT’S OBLIGATIONS UNDER THIS LEASE) UNTIL SUCH DEFAULT IS CURED.  SUCH
TRANSFEREE SHALL RELY ON ANY REPRESENTATION BY LANDLORD THAT TENANT IS IN
DEFAULT HEREUNDER, WITHOUT ANY NEED FOR CONFIRMATION THEREOF BY TENANT.  UPON
ANY ASSIGNMENT, THE ASSIGNEE SHALL ASSUME IN WRITING ALL OBLIGATIONS AND
COVENANTS OF TENANT THEREAFTER TO BE PERFORMED OR OBSERVED UNDER THIS LEASE.  NO
COLLECTION OR ACCEPTANCE OF RENT BY LANDLORD FROM ANY TRANSFEREE SHALL BE DEEMED
A WAIVER OF ANY PROVISION OF THIS ARTICLE 14 OR THE APPROVAL OF ANY TRANSFEREE
OR A RELEASE OF TENANT FROM ANY OBLIGATION UNDER THIS LEASE, WHETHER THERETOFORE
OR THEREAFTER ACCRUING.  IN NO EVENT SHALL LANDLORD’S ENFORCEMENT OF ANY
PROVISION OF THIS LEASE AGAINST ANY TRANSFEREE BE DEEMED A WAIVER OF LANDLORD’S
RIGHT TO ENFORCE ANY TERM OF THIS LEASE AGAINST TENANT OR ANY OTHER PERSON.  IF
TENANT’S OBLIGATIONS HEREUNDER HAVE BEEN GUARANTEED, LANDLORD’S CONSENT TO ANY
TRANSFER SHALL NOT BE EFFECTIVE UNLESS THE GUARANTOR ALSO CONSENTS TO SUCH
TRANSFER.


 


14.6                           NON-TRANSFERS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS ARTICLE 14, NEITHER (I) AN ASSIGNMENT TO A TRANSFEREE
OF ALL OR SUBSTANTIALLY ALL OF THE STOCK OR ASSETS OF TENANT, (II) AN ASSIGNMENT
OF THE PREMISES TO A TRANSFEREE WHICH IS THE RESULTING ENTITY OF A MERGER OR
CONSOLIDATION OF TENANT WITH ANOTHER ENTITY, NOR (III) AN ASSIGNMENT OR
SUBLETTING OF ALL OR A PORTION OF THE PREMISES TO AN AFFILIATE OF TENANT (AN
ENTITY WHICH IS CONTROLLED BY, CONTROLS, OR IS UNDER COMMON CONTROL WITH,
TENANT) (THE TRANSFEREE IN ITEMS (I), (II) AND (III) ABOVE SHALL BE REFERRED TO
AS (AN “AFFILIATE”), SHALL BE DEEMED A TRANSFER UNDER THIS ARTICLE 14 OF THIS
LEASE, PROVIDED THAT (A) TENANT NOTIFIES LANDLORD OF ANY SUCH ASSIGNMENT OR
SUBLEASE AND PROMPTLY SUPPLIES LANDLORD WITH ANY DOCUMENTS OR INFORMATION
REASONABLY REQUESTED BY LANDLORD REGARDING SUCH TRANSFER OR TRANSFEREE AS SET
FORTH IN ITEMS (I) THROUGH (III) ABOVE, (B) THE NET WORTH (CALCULATED ACCORDING
TO GENERALLY ACCEPTED ACCOUNTING PRINCIPLES) OF THE RESULTING ENTITY IS NOT LESS
THAN THE NET WORTH OF TENANT IMMEDIATELY PRIOR TO THE TRANSFER; PROVIDED,
HOWEVER, IF SUCH ASSIGNMENT OR SUBLEASE IS TO AN AFFILIATE WHICH DOES NOT
SATISFY THE NET WORTH CRITERIA ESTABLISHED IN THIS SECTION 14.6, TENANT MAY
ASSIGN OR SUBLEASE TO SUCH AFFILIATE AND PROVIDE A GUARANTEE TO LANDLORD WHICH
GUARANTEES THE OBLIGATIONS OF SUCH AFFILIATE UNDER THE ASSIGNMENT OR SUBLEASE,
AND (C) SUCH ASSIGNMENT OR SUBLEASE SHALL NOT BE A SUBTERFUGE BY TENANT TO AVOID
ITS OBLIGATIONS UNDER THIS LEASE.  “CONTROL,” AS USED IN THIS SECTION 14.6,
SHALL MEAN THE OWNERSHIP, DIRECTLY OR INDIRECTLY, OF AT LEAST FIFTY-ONE PERCENT
(51%) OF THE VOTING SECURITIES OF, OR POSSESSION OF THE RIGHT TO VOTE, IN THE
ORDINARY DIRECTION OF ITS AFFAIRS, OF AT LEAST FIFTY-ONE PERCENT (51%) OF THE
VOTING INTEREST IN, ANY PERSON OR ENTITY.

 


ARTICLE 15

 


SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

 


15.1                           SURRENDER OF PREMISES.  NO ACT OR THING DONE BY
LANDLORD OR ANY AGENT OR EMPLOYEE OF LANDLORD DURING THE LEASE TERM SHALL BE
DEEMED TO CONSTITUTE AN ACCEPTANCE BY LANDLORD OF A SURRENDER OF THE PREMISES
UNLESS SUCH INTENT IS SPECIFICALLY ACKNOWLEDGED IN WRITING BY LANDLORD.  THE
DELIVERY OF KEYS TO THE PREMISES TO LANDLORD OR ANY AGENT OR EMPLOYEE OF
LANDLORD SHALL NOT CONSTITUTE A SURRENDER OF THE PREMISES OR EFFECT A
TERMINATION OF THIS LEASE, WHETHER OR NOT THE KEYS ARE THEREAFTER RETAINED BY
LANDLORD, AND NOTWITHSTANDING SUCH DELIVERY TENANT SHALL BE ENTITLED TO THE
RETURN OF SUCH KEYS AT ANY REASONABLE TIME UPON REQUEST UNTIL THIS LEASE SHALL

 

23

--------------------------------------------------------------------------------


 


HAVE BEEN PROPERLY TERMINATED.  THE VOLUNTARY OR OTHER SURRENDER OF THIS LEASE
BY TENANT, WHETHER ACCEPTED BY LANDLORD OR NOT, OR A MUTUAL TERMINATION HEREOF,
SHALL NOT WORK A MERGER, AND AT THE OPTION OF LANDLORD SHALL OPERATE AS AN
ASSIGNMENT TO LANDLORD OF ALL SUBLEASES OR SUBTENANCIES AFFECTING THE PREMISES
OR TERMINATE ANY OR ALL SUCH SUBLESSEES OR SUBTENANCIES.


 


15.2                           REMOVAL OF TENANT PROPERTY BY TENANT.  UPON THE
EXPIRATION OF THE LEASE TERM, OR UPON ANY EARLIER TERMINATION OF THIS LEASE,
TENANT SHALL, SUBJECT TO THE PROVISIONS OF THIS ARTICLE 15, QUIT AND SURRENDER
POSSESSION OF THE PREMISES TO LANDLORD IN AS GOOD ORDER AND CONDITION AS WHEN
TENANT TOOK POSSESSION AND AS THEREAFTER IMPROVED BY LANDLORD AND/OR TENANT,
REASONABLE WEAR AND TEAR, REPAIRS WHICH ARE SPECIFICALLY MADE THE RESPONSIBILITY
OF LANDLORD HEREUNDER AND CASUALTY EXCEPTED.  UPON SUCH EXPIRATION OR
TERMINATION, TENANT SHALL, WITHOUT EXPENSE TO LANDLORD, REMOVE OR CAUSE TO BE
REMOVED FROM THE PREMISES ALL DEBRIS AND RUBBISH, AND SUCH ITEMS OF FURNITURE,
EQUIPMENT, BUSINESS AND TRADE FIXTURES, FREE-STANDING CABINET WORK, MOVABLE
PARTITIONS AND OTHER ARTICLES OF PERSONAL PROPERTY OWNED BY TENANT OR INSTALLED
OR PLACED BY TENANT AT ITS EXPENSE IN THE PREMISES, AND SUCH SIMILAR ARTICLES OF
ANY OTHER PERSONS CLAIMING UNDER TENANT, AND TENANT SHALL REPAIR AT ITS OWN
EXPENSE ALL DAMAGE TO THE PREMISES AND BUILDING RESULTING FROM SUCH REMOVAL.


 


15.3                           KITCHEN EQUIPMENT.  TENANT MAY USE THE EXISTING
KITCHEN EQUIPMENT (THE “KITCHEN EQUIPMENT”) LOCATED IN THE BUILDING, FREE OF
CHARGE DURING THE LEASE TERM, SUBJECT TO THE FOLLOWING: (A) LANDLORD MAKES NO
REPRESENTATIONS, EXPRESS OR IMPLIED, REGARDING THE CONDITION, SUITABILITY,
OPERABILITY OR SPECIFICATIONS OF THE KITCHEN EQUIPMENT, AND TENANT SHALL ACCEPT
THE KITCHEN EQUIPMENT IN ITS “AS-IS” CONDITION WITH ALL FAULTS AND FLAWS EXCEPT
FOR LANDLORD’S “EQUIPMENT COVENANT” BELOW; (B) TENANT SHALL MAINTAIN, OPERATE,
INSURE AND ASSUME ALL RESPONSIBILITY FOR THE KITCHEN EQUIPMENT DURING THE LEASE
TERM, AND LANDLORD SHALL HAVE NO OBLIGATIONS WITH RESPECT THERETO; AND (C)
LANDLORD SHALL RETAIN OWNERSHIP OF THE KITCHEN EQUIPMENT DURING THE LEASE TERM. 
TENANT MAY REPLACE ONE OR MORE ITEMS OF THE KITCHEN EQUIPMENT DURING THE LEASE
TERM; AT THE TIME OF SUCH REPLACEMENT TENANT SHALL REQUEST OF LANDLORD, AND
LANDLORD SHALL ADVISE TENANT, WHETHER LANDLORD WISHES THE NEWLY INSTALLED ITEMS
TO BE REMOVED AT THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE TERM, OR
LEFT IN PLACE AND SURRENDERED TO LANDLORD WITH THE PREMISES.  IF TENANT REPLACES
ANY ITEM OF THE KITCHEN EQUIPMENT DURING THE LAST FIVE (5) YEARS OF THE INITIAL
LEASE TERM AND LANDLORD ELECTS TO REQUIRE TENANT TO LEAVE SUCH REPLACEMENT ITEM
IN PLACE AT THE EXPIRATION OR EARLIER TERMINATION OF THE INITIAL LEASE TERM,
LANDLORD SHALL REIMBURSE TENANT, UPON THE EXPIRATION OR TERMINATION OF THE LEASE
TERM, FOR THE UNAMORTIZED PORTION OF TENANT’S ACTUAL, REASONABLY DOCUMENTED COST
FOR SUCH ITEM, BASED ON A FIVE (5) YEAR AMORTIZATION SCHEDULE (FOR EXAMPLE, IF
TENANT PURCHASES A DISHWASHER FOR $500 IN THE SIXTH (6) YEAR OF THE INITIAL
LEASE TERM AND LANDLORD REQUIRES THAT TENANT LEAVE THE DISHWASHER IN PLACE
RATHER THAN REMOVING IT, LANDLORD SHALL PAY TO TENANT, UPON THE EXPIRATION OF
THE INITIAL LEASE TERM, $100 FOR THE UNAMORTIZED COST OF SUCH DISHWASHER).  IF
TENANT PURCHASES A BUILT-IN APPLIANCE FOR THE KITCHEN THAT IS NOT A REPLACEMENT
FOR AN ITEM OF THE EXISTING KITCHEN EQUIPMENT BUT IS AN ADDITIONAL APPLIANCE:
(I) TENANT SHALL RETAIN OWNERSHIP OF SUCH APPLIANCE DURING THE LEASE TERM; (II)
TENANT SHALL MAINTAIN, OPERATE, INSURE AND ASSUME ALL RESPONSIBILITY FOR SUCH
APPLIANCE DURING THE LEASE TERM; AND (III) AT THE EXPIRATION OF THE LEASE TERM
LANDLORD MAY ELECT TO EITHER CAUSE TENANT TO REMOVE SUCH APPLIANCE (AND REPAIR
ANY DAMAGE CAUSED BY SUCH REMOVAL) OR TO LEAVE SUCH APPLIANCE IN PLACE, WITH
LANDLORD TO PURCHASE SUCH APPLIANCE FROM TENANT FOR ITS THEN-MARKET VALUE AS
MUTUALLY AGREED BY LANDLORD AND TENANT.  IF THE KITCHEN EQUIPMENT IS NOT IN GOOD
WORKING ORDER FOR THE FIRST FIVE (5) YEARS OF THE INITIAL LEASE TERM, LANDLORD
SHALL REIMBURSE TENANT (THE “EQUIPMENT COVENANT”) FOR TENANT’S ACTUAL,
REASONABLY DOCUMENTED COST OF PLACING THE KITCHEN EQUIPMENT IN GOOD WORKING
ORDER (INCLUDING, IF NECESSARY, REPLACING ITEMS WHICH CANNOT REASONABLY BE
REPAIRED), UP TO A MAXIMUM AMOUNT OF TEN THOUSAND DOLLARS ($10,000.00).

 


ARTICLE 16

 


HOLDING OVER

 


16.1                           HOLDING OVER  IF TENANT HOLDS OVER AFTER THE
EXPIRATION OF THE LEASE TERM OR EARLIER TERMINATION THEREOF, WITH OR WITHOUT THE
EXPRESS OR IMPLIED CONSENT OF LANDLORD, SUCH TENANCY SHALL BE FROM
MONTH-TO-MONTH ONLY, AND SHALL NOT CONSTITUTE A RENEWAL HEREOF OR AN EXTENSION
FOR ANY FURTHER TERM, AND IN SUCH CASE RENT SHALL BE PAYABLE AT A MONTHLY RATE
EQUAL TO ONE HUNDRED TWENTY-FIVE (125%) OF THE RENT APPLICABLE DURING THE LAST
RENTAL PERIOD OF THE LEASE TERM UNDER THIS LEASE FOR THE FIRST ONE HUNDRED
TWENTY (120) DAYS OF ANY SUCH HOLDOVER, AND ONE HUNDRED FIFTY PERCENT (150%)
THEREAFTER.  SUCH MONTH-TO-MONTH TENANCY SHALL BE SUBJECT TO EVERY OTHER
APPLICABLE TERM, COVENANT AND AGREEMENT CONTAINED HEREIN.  NOTHING CONTAINED IN
THIS ARTICLE 16 SHALL BE CONSTRUED AS CONSENT BY LANDLORD TO ANY HOLDING OVER BY
TENANT, AND LANDLORD EXPRESSLY RESERVES THE RIGHT TO REQUIRE TENANT TO SURRENDER
POSSESSION OF THE PREMISES TO LANDLORD AS PROVIDED IN THIS LEASE UPON THE
EXPIRATION OR OTHER TERMINATION OF THIS LEASE.  THE PROVISIONS OF THIS
ARTICLE 16 SHALL NOT BE DEEMED TO LIMIT OR CONSTITUTE A WAIVER OF ANY OTHER
RIGHTS OR REMEDIES OF LANDLORD PROVIDED HEREIN OR AT LAW.  IF TENANT FAILS TO
SURRENDER THE PREMISES WITHIN THIRTY (30) DAYS FOLLOWING THE TERMINATION OR
EXPIRATION OF THIS LEASE, THEN, IN ADDITION TO ANY OTHER LIABILITIES TO LANDLORD
ACCRUING THEREFROM, TENANT SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD LANDLORD
HARMLESS FROM ALL LOSS, COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES) AND
LIABILITY RESULTING FROM SUCH FAILURE, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ANY CLAIMS MADE BY ANY SUCCEEDING TENANT FOUNDED
UPON SUCH FAILURE TO SURRENDER AND ANY LOST PROFITS TO LANDLORD RESULTING
THEREFROM.


 


16.2                           SHORT TERM LEASE EXTENSION.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN SECTION 16.1, ABOVE, TENANT SHALL HAVE THE
RIGHT UPON THE EXPIRATION OF THE INITIAL LEASE TERM OR OPTION TERM, TO EXTEND
THE LEASE EXPIRATION DATE FOR A PERIOD OF NINETY (90) DAYS (THE “SHORT TERM
LEASE EXTENSION”), BY GIVING WRITTEN NOTICE TO LANDLORD OF SUCH ELECTION NOT
LESS THAN NINE (9) MONTHS PRIOR TO THE SCHEDULED LEASE EXPIRATION DATE.  UPON
SUCH ELECTION, THE LEASE TERM SHALL BE EXTENDED FOR A PERIOD OF NINETY (90) DAYS
ON ALL OF THE TERMS CONDITIONS OF THIS LEASE (THE “APPROVED HOLDER-OVER
PERIOD”), PROVIDED THAT THE BASE RENT PAYABLE DURING THE APPROVED HOLD-OVER
PERIOD SHALL BE EQUAL TO ONE HUNDRED TEN PERCENT (110%) OF THE BASE RENT PAYABLE
IMMEDIATELY PRIOR TO THE

 

24

--------------------------------------------------------------------------------


 


SCHEDULED LEASE EXPIRATION DATE.  IF TENANT EXERCISES ITS SHORT TERM LEASE
EXTENSION AT THE END OF THE INITIAL TEN (10) YEAR LEASE TERM AS SET FORTH ABOVE,
TENANT SHALL BE DEEMED NOT TO HAVE EXERCISED ITS OPTION (AS SET FORTH IN
SECTION 2.2 ABOVE).


 


ARTICLE 17

 


ESTOPPEL CERTIFICATES

 

Within twenty (20) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other form as may be reasonably required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee.   Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the Project. 
Within twenty (20) days following request by Tenant, Landlord shall deliver a
commercially reasonable form of estoppel certificate as may be reasonably
requested by Tenant or a purchaser or lender of Tenant, indicating therein any
exceptions thereto that may exist at that time.  At any time during the Lease
Term (but no more than once per year), if Tenant is not then a public company
reporting under applicable federal securities laws, Landlord may require Tenant
to provide Landlord with a current financial statement and financial statements
of the two (2) years prior to the current financial statement year certified by
an officer of Tenant (which officer has reasonable knowledge of the financial
condition of Tenant) as correct and that the same have been prepared pursuant to
generally accepted accounting principles, consistently applied, or some other
commercially reasonable accounting practice.  If it is the normal practice of
Tenant, such statements shall be audited by an independent certified public
accountant.  Landlord shall, within twenty (20) days following request from
Tenant, execute an estoppel certificate specifying that (i) the Lease is in full
force and effect and unmodified except as set forth in the estoppel, (ii) the
date through which Rent has been paid, (iii) whether Landlord or Tenant is in
default of the Lease, and (iv) other information reasonably requested by
Tenant.  Failure of Landlord or Tenant to timely execute, acknowledge and
deliver such estoppel certificate or other instruments shall constitute an
acceptance of the Premises and an acknowledgment by such party that statements
included in the estoppel certificate are true and correct, without exception.

 


ARTICLE 18

 


SUBORDINATION

 

Prior to, and as a condition precedent to, the full execution and delivery of
this Lease, Landlord shall provide Tenant with a commercially reasonable
non-disturbance agreement in the form attached to this Lease as Exhibit F-1 from
all currently existing ground or underlying lessors, or any mortgagors, or
lenders (the “Current Lenders”) which are set forth on Exhibit H attached
hereto.  Landlord hereby represents and warrants to Tenant that, other than the
encumbrances held by the Current Lenders, there are no other ground leases or
deeds of trust encumbering the Building or Project.  Subject to the terms of
this Article 18, this Lease shall be subject and subordinate to all present and
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances now or hereafter in force against
the Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto.  Landlord agrees to
provide Tenant with a commercially reasonable non-disturbance agreement in favor
of Tenant, from any ground lessors or mortgage holders of Landlord acquiring or
modifying such interests at any time subsequent to the execution and delivery of
this Lease in consideration of, and as a condition precedent to, Tenant’s
agreement to be bound by Article 18 of the Lease.  The parties hereby agree that
the form of non-disturbance agreement attached hereto as Exhibit F-2 is
commercially reasonable.  Such commercially reasonable non-disturbance
agreement(s) shall include the obligation of any such successor ground lessor or
mortgage holder to recognize Tenant’s rights specifically set forth in this
Lease, to offset certain amounts against Rent due hereunder, and Landlord’s
obligations to comply with the terms of this Lease, or to otherwise receive
certain credits against Rent as set forth in this Lease.  Subject to the
foregoing, Tenant covenants and agrees in the event any proceedings are brought
for the foreclosure of any such mortgage or deed in lieu thereof (or if any
ground lease is terminated), to attorn, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as this Lease is not terminated.  Landlord’s interest herein may be
assigned as security at any time to any lienholder.  Tenant shall, within twenty
(20) days of request by Landlord, execute such further instruments or assurances
as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases.

 


ARTICLE 19

 


DEFAULTS; REMEDIES

 


19.1                           EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE
FOLLOWING SHALL CONSTITUTE A DEFAULT OF THIS LEASE BY TENANT:

 

25

--------------------------------------------------------------------------------


 


19.1.1                  ANY FAILURE BY TENANT TO PAY ANY RENT OR ANY OTHER
CHARGE REQUIRED TO BE PAID UNDER THIS LEASE, OR ANY PART THEREOF, WHEN DUE
UNLESS SUCH FAILURE IS CURED WITHIN SEVEN (7) DAYS AFTER WRITTEN NOTICE THAT
SUCH AMOUNTS ARE OVER-DUE AND UNPAID; OR


 


19.1.2                  ANY FAILURE BY TENANT TO OBSERVE OR PERFORM ANY OTHER
PROVISION, COVENANT OR CONDITION OF THIS LEASE TO BE OBSERVED OR PERFORMED BY
TENANT WHERE SUCH FAILURE CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE
THEREOF FROM LANDLORD TO TENANT; PROVIDED THAT IF THE NATURE OF SUCH DEFAULT IS
SUCH THAT THE SAME CANNOT REASONABLY BE CURED WITHIN A THIRTY (30) DAY PERIOD,
TENANT SHALL NOT BE DEEMED TO BE IN DEFAULT IF IT DILIGENTLY COMMENCES SUCH CURE
WITHIN SUCH PERIOD AND THEREAFTER DILIGENTLY PROCEEDS TO RECTIFY AND CURE SUCH
DEFAULT; OR


 


19.1.3                  THE FAILURE BY TENANT TO OBSERVE OR PERFORM ACCORDING TO
THE TERMS AND CONDITIONS OF ARTICLES 17 OR 18 OF THIS LEASE WHERE SUCH FAILURE
CONTINUES FOR MORE THAN TEN (10) DAYS AFTER NOTICE FROM LANDLORD; OR


 

If Tenant disputes that any amount is due and payable by Tenant pursuant to the
Lease, Tenant shall have the right, without waiving any of its rights at law or
in equity, to pay any such amount under protest and thereafter to seek recovery
of all or any part thereof by Landlord.

 

All notices to be given pursuant to this Section 19 shall be in addition to, and
not in lieu of, the notice requirements of California Code of Civil Procedure
Section 1161.

 


19.2                           REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE OF
ANY EVENT OF DEFAULT BY TENANT, LANDLORD SHALL HAVE, IN ADDITION TO ANY OTHER
REMEDIES AVAILABLE TO LANDLORD AT LAW OR IN EQUITY (ALL OF WHICH REMEDIES SHALL
BE DISTINCT, SEPARATE AND CUMULATIVE), THE OPTION TO PURSUE ANY ONE OR MORE OF
THE FOLLOWING REMEDIES, EACH AND ALL OF WHICH SHALL BE CUMULATIVE AND
NONEXCLUSIVE, WITHOUT ANY NOTICE OR DEMAND WHATSOEVER.


 


19.2.1                  TERMINATE THIS LEASE, IN WHICH EVENT TENANT SHALL
IMMEDIATELY SURRENDER THE PREMISES TO LANDLORD, AND IF TENANT FAILS TO DO SO,
LANDLORD MAY, WITHOUT PREJUDICE TO ANY OTHER REMEDY WHICH IT MAY HAVE FOR
POSSESSION OR ARREARAGES IN RENT, ENTER UPON AND TAKE POSSESSION OF THE PREMISES
AND EXPEL OR REMOVE TENANT AND ANY OTHER PERSON WHO MAY BE OCCUPYING THE
PREMISES OR ANY PART THEREOF, WITHOUT BEING LIABLE FOR PROSECUTION OR ANY CLAIM
OR DAMAGES THEREFOR; AND LANDLORD MAY RECOVER FROM TENANT THE FOLLOWING:


 

(I)                                     THE WORTH AT THE TIME OF AWARD OF THE
UNPAID RENT WHICH HAS BEEN EARNED AT THE TIME OF SUCH TERMINATION; PLUS

 

(II)                                  THE WORTH AT THE TIME OF AWARD OF THE
AMOUNT BY WHICH THE UNPAID RENT WHICH WOULD HAVE BEEN EARNED AFTER TERMINATION
UNTIL THE TIME OF AWARD EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT
PROVES COULD HAVE BEEN REASONABLY AVOIDED; PLUS

 

(III)                               THE WORTH AT THE TIME OF AWARD OF THE AMOUNT
BY WHICH THE UNPAID RENT FOR THE BALANCE OF THE LEASE TERM AFTER THE TIME OF
AWARD EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES COULD HAVE BEEN
REASONABLY AVOIDED; PLUS

 

(IV)                              ANY OTHER AMOUNT NECESSARY TO COMPENSATE
LANDLORD FOR ALL THE DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM
ITS OBLIGATIONS UNDER THIS LEASE OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD
BE LIKELY TO RESULT THEREFROM.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(iii) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 


19.2.2                  LANDLORD SHALL HAVE THE REMEDY DESCRIBED IN CALIFORNIA
CIVIL CODE SECTION 1951.4 (LESSOR MAY CONTINUE LEASE IN EFFECT AFTER LESSEE’S
BREACH AND ABANDONMENT AND RECOVER RENT AS IT BECOMES DUE, IF LESSEE HAS THE
RIGHT TO SUBLET OR ASSIGN, SUBJECT ONLY TO REASONABLE LIMITATIONS). 
ACCORDINGLY, IF LANDLORD DOES NOT ELECT TO TERMINATE THIS LEASE ON ACCOUNT OF
ANY DEFAULT BY TENANT, LANDLORD MAY, FROM TIME TO TIME, WITHOUT TERMINATING THIS
LEASE, ENFORCE ALL OF ITS RIGHTS AND REMEDIES UNDER THIS LEASE, INCLUDING THE
RIGHT TO RECOVER ALL RENT AS IT BECOMES DUE.


 


19.2.3                  LANDLORD SHALL AT ALL TIMES HAVE THE RIGHTS AND REMEDIES
(WHICH SHALL BE CUMULATIVE WITH EACH OTHER AND CUMULATIVE AND IN ADDITION TO
THOSE RIGHTS AND REMEDIES AVAILABLE UNDER SECTIONS 19.2.1 AND 19.2.2, ABOVE, OR
ANY LAW OR OTHER PROVISION OF THIS LEASE), WITHOUT PRIOR DEMAND OR NOTICE EXCEPT
AS REQUIRED BY APPLICABLE LAW, TO SEEK ANY DECLARATORY, INJUNCTIVE OR OTHER
EQUITABLE RELIEF, AND SPECIFICALLY ENFORCE THIS LEASE, OR RESTRAIN OR ENJOIN A
VIOLATION OR BREACH OF ANY PROVISION HEREOF.


 


19.3                           SUBLEASES OF TENANT.  IF LANDLORD ELECTS TO
TERMINATE THIS LEASE ON ACCOUNT OF ANY DEFAULT BY TENANT, AS SET FORTH IN THIS
ARTICLE 19, LANDLORD SHALL HAVE THE RIGHT TO TERMINATE ANY AND ALL SUBLEASES,
LICENSES, CONCESSIONS OR OTHER CONSENSUAL ARRANGEMENTS FOR POSSESSION ENTERED
INTO BY TENANT AND AFFECTING THE PREMISES.


 


19.4                           EFFORTS TO RELET.  NO RE-ENTRY OR REPOSSESSION,
REPAIRS, MAINTENANCE, CHANGES, ALTERATIONS AND ADDITIONS, RELETTING, APPOINTMENT
OF A RECEIVER TO PROTECT LANDLORD’S INTERESTS HEREUNDER, OR ANY OTHER ACTION OR

 

26

--------------------------------------------------------------------------------


 


OMISSION BY LANDLORD SHALL BE CONSTRUED AS AN ELECTION BY LANDLORD TO TERMINATE
THIS LEASE OR TENANT’S RIGHT TO POSSESSION, OR TO ACCEPT A SURRENDER OF THE
PREMISES, NOR SHALL SAME OPERATE TO RELEASE TENANT IN WHOLE OR IN PART FROM ANY
OF TENANT’S OBLIGATIONS HEREUNDER, UNLESS EXPRESS WRITTEN NOTICE OF SUCH
INTENTION IS SENT BY LANDLORD TO TENANT.  THE FOREGOING SHALL NOT CONSTITUTE A
WAIVER OF ANY OF TENANT’S RIGHTS UNDER APPLICABLE LAW, ALL OF WHICH ARE HEREBY
EXPRESSLY RESERVED.


 


19.5                           LANDLORD DEFAULT.


 


19.5.1                  GENERAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS LEASE, LANDLORD SHALL NOT BE IN DEFAULT IN THE PERFORMANCE OF ANY
OBLIGATION REQUIRED TO BE PERFORMED BY LANDLORD PURSUANT TO THIS LEASE UNLESS
LANDLORD FAILS TO PERFORM SUCH OBLIGATION WITHIN THIRTY (30) DAYS AFTER RECEIPT
OF NOTICE FROM TENANT, SPECIFYING IN DETAIL LANDLORD’S FAILURE TO PERFORM;
PROVIDED, HOWEVER, IF THE NATURE OF LANDLORD’S OBLIGATION IS SUCH THAT MORE THAN
THIRTY (30) DAYS ARE REQUIRED FOR ITS PERFORMANCE, THEN LANDLORD SHALL NOT BE IN
DEFAULT UNDER THIS LEASE IF IT SHALL COMMENCE SUCH PERFORMANCE WITHIN SUCH
THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY PURSUE THE SAME TO COMPLETION. 
UPON SUCH DEFAULT BY LANDLORD UNDER THIS LEASE, TENANT MAY, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THIS LEASE TO THE CONTRARY, EXERCISE ANY OF ITS RIGHTS
PROVIDED AT LAW OR IN EQUITY.


 


19.5.2                  ABATEMENT OF RENT.  IN THE EVENT THAT TENANT IS
PREVENTED FROM USING, AND DOES NOT USE, THE PREMISES OR ANY PORTION THEREOF, AS
A RESULT OF (I) ANY REPAIR, MAINTENANCE OR ALTERATION PERFORMED BY LANDLORD, OR
WHICH LANDLORD FAILED TO PERFORM AS REQUIRED BY THIS LEASE, WHICH SUBSTANTIALLY
INTERFERES WITH TENANT’S USE OF OR ACCESS TO THE PREMISES, (II) ANY OTHER
FAILURE TO PROVIDE SERVICES, UTILITIES OR ACCESS TO THE PREMISES AS REQUIRED BY
THIS LEASE, OR (III) THE PRESENCE OF HAZARDOUS MATERIALS NOT BROUGHT ON THE
PROJECT BY TENANT (ANY SUCH SET OF CIRCUMSTANCES AS SET FORTH IN ITEMS (I), (II)
OR (III), ABOVE, TO BE KNOWN AS AN “ABATEMENT EVENT”), THEN TENANT SHALL GIVE
LANDLORD NOTICE OF SUCH ABATEMENT EVENT, AND IF SUCH ABATEMENT EVENT CONTINUES
FOR FOUR (4) CONSECUTIVE BUSINESS DAYS AFTER LANDLORD’S RECEIPT OF ANY SUCH
NOTICE, OR OCCURS ON MORE THAN TEN (10) NON-CONSECUTIVE BUSINESS DAYS IN ANY 12
MONTH PERIOD (IN EITHER CASE, THE “ELIGIBILITY PERIOD”), THEN THE BASE RENT,
TENANT’S SHARE OF DIRECT EXPENSES, AND TENANT’S OBLIGATION TO PAY FOR PARKING
SHALL BE ABATED OR REDUCED, AS THE CASE MAY BE, FROM THE DATE ON WHICH THE
ABATEMENT EVENT FIRST OCCURRED FOR SUCH TIME THAT TENANT CONTINUES TO BE SO
PREVENTED FROM USING, AND DOES NOT USE, THE PREMISES OR A PORTION THEREOF, IN
THE PROPORTION THAT THE RENTABLE AREA OF THE PORTION OF THE PREMISES THAT TENANT
IS PREVENTED FROM USING, AND DOES NOT USE, BEARS TO THE TOTAL RENTABLE AREA OF
THE PREMISES; PROVIDED, HOWEVER, IN THE EVENT THAT TENANT IS PREVENTED FROM
USING, AND DOES NOT USE, A PORTION OF THE PREMISES FOR A PERIOD OF TIME FROM THE
DATE ON WHICH THE ABATEMENT EVENT FIRST OCCURRED AND THE REMAINING PORTION OF
THE PREMISES IS NOT SUFFICIENT TO ALLOW TENANT TO EFFECTIVELY CONDUCT ITS
BUSINESS THEREIN, AND IF TENANT DOES NOT CONDUCT ITS BUSINESS FROM SUCH
REMAINING PORTION, THEN FOR SUCH TIME AFTER THE OCCURRENCE OF THE ABATEMENT
EVENT DURING WHICH TENANT IS SO PREVENTED FROM EFFECTIVELY CONDUCTING ITS
BUSINESS THEREIN, THE BASE RENT AND ADDITIONAL RENT AND TENANT’S OBLIGATION TO
PAY FOR PARKING FOR THE ENTIRE PREMISES SHALL BE ABATED FOR SUCH TIME AS TENANT
CONTINUES TO BE SO PREVENTED FROM USING, AND DOES NOT USE, THE PREMISES.  IF,
HOWEVER, TENANT REOCCUPIES ANY PORTION OF THE PREMISES DURING SUCH PERIOD, THE
RENT ALLOCABLE TO SUCH REOCCUPIED PORTION, BASED ON THE PROPORTION THAT THE
RENTABLE AREA OF SUCH REOCCUPIED PORTION OF THE PREMISES BEARS TO THE TOTAL
RENTABLE AREA OF THE PREMISES, SHALL BE PAYABLE BY TENANT FROM THE DATE TENANT
REOCCUPIES SUCH PORTION OF THE PREMISES.  SUCH RIGHT TO ABATE BASE RENT,
ADDITIONAL RENT, AND TENANT’S PARKING CHARGES SHALL BE TENANT’S SOLE AND
EXCLUSIVE REMEDY AT LAW OR IN EQUITY TO ABATE RENT FOR AN ABATEMENT EVENT.  IF
TENANT’S RIGHT TO ABATEMENT OCCURS BECAUSE OF AN EMINENT DOMAIN TAKING AND/OR
BECAUSE OF DAMAGE OR DESTRUCTION TO THE PREMISES, THE BUILDING, THE PROJECT’S
PARKING FACILITY, AND/OR THE PROJECT, TENANT’S ABATEMENT PERIOD SHALL CONTINUE
UNTIL TENANT HAS BEEN GIVEN SUFFICIENT TIME, AND SUFFICIENT ACCESS TO THE
PREMISES, TO REBUILD SUCH PORTION IT IS REQUIRED TO REBUILD, TO INSTALL ITS
PROPERTY, FURNITURE, FIXTURES, AND EQUIPMENT TO THE EXTENT THE SAME SHALL HAVE
BEEN REMOVED AS A RESULT OF SUCH DAMAGE OR DESTRUCTION AND TO MOVE IN OVER A
WEEKEND.  EXCEPT AS PROVIDED IN THIS SECTION 19.5.2 AND ELSEWHERE IN THIS LEASE,
NOTHING CONTAINED HEREIN SHALL BE INTERPRETED TO MEAN THAT TENANT IS EXCUSED
FROM PAYING RENT DUE HEREUNDER.  IF LANDLORD HAS NOT CURED SUCH ABATEMENT EVENT
WITHIN TWELVE (12) MONTHS AFTER RECEIPT OF NOTICE FROM TENANT, TENANT SHALL HAVE
THE RIGHT TO TERMINATE THIS LEASE BY DELIVERY OF THIRTY (30) DAYS’ NOTICE TO
LANDLORD (THE “ABATEMENT EVENT TERMINATION NOTICE”).  SUCH TERMINATION SHALL BE
EFFECTIVE AS OF A DATE SET FORTH IN THE ABATEMENT EVENT TERMINATION NOTICE (THE
“ABATEMENT EVENT TERMINATION DATE”), WHICH ABATEMENT EVENT TERMINATION DATE
SHALL NOT BE LESS THAN THIRTY (30) DAYS, AND NOT MORE THAN ONE (1) YEAR,
FOLLOWING THE DELIVERY OF THE ABATEMENT EVENT TERMINATION NOTICE. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 19.5.2 TO THE CONTRARY,
TENANT’S ABATEMENT EVENT TERMINATION NOTICE SHALL BE NULL AND VOID (BUT ONLY IN
CONNECTION WITH THE FIRST NOTICE SENT BY TENANT WITH RESPECT TO EACH SEPARATE
ABATEMENT EVENT) IF LANDLORD CURES SUCH ABATEMENT EVENT WITHIN SUCH THIRTY
(30) DAY PERIOD FOLLOWING RECEIPT OF THE ABATEMENT EVENT TERMINATION NOTICE.


 


ARTICLE 20

 


COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.

 

ARTICLE 21

 


SECURITY DEPOSIT

 

Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 8 of the Summary, as security for the faithful

 

27

--------------------------------------------------------------------------------


 

performance by Tenant of all of its obligations under this Lease.  If Tenant
defaults with respect to any provisions of this Lease, including, but not
limited to, the provisions relating to the payment of Rent, the removal of
property and the repair of resultant damage, Landlord may, upon five (5)
business days notice to Tenant, but shall not be required to, apply all or any
part of the Security Deposit for the payment of any Rent or any other sum in
default and Tenant shall, within thirty (30) days after demand therefor, restore
the Security Deposit to its original amount.  Any unapplied portion of the
Security Deposit shall be returned to Tenant, or, at Landlord’s option, to the
last assignee of Tenant’s interest hereunder, within thirty (30) days following
the expiration of the Lease Term.  Tenant shall not be entitled to interest on
the Security Deposit.  Tenant hereby waives the provisions of Section 1950.7 of
the California Civil Code, or any successor statute, and all other provisions of
law, now or hereafter in effect, which (i) establish the time frame by which a
landlord must refund a security deposit under a lease, and/or (ii) provide that
a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant or to clean the premises, it being agreed that Lessor may, in addition,
claim those sums specified in this Section above and/or those sums reasonably
necessary to compensate Lessor for any loss or damage caused by Lessee’s default
of the Lease, as amended hereby, including, but not limited to, all damages or
rent due upon termination of Lease pursuant to Section 1951.2 of the California
Civil Code.

 


ARTICLE 22

 


INTENTIONALLY DELETED

 


ARTICLE 23

 


SIGNS

 


23.1                           BUILDING SIGN.  TENANT, AT TENANT’S SOLE COST,
SHALL HAVE THE EXCLUSIVE RIGHT TO TWO (2) (ONE FACING THE VENTURA FREEWAY AND
ONE FACING AGOURA ROAD), TOP-OF-THE-BUILDING SIGNS ON THE BUILDING DISPLAYING
TENANT’S NAME AND/OR LOGO (THE “BUILDING TOP SIGNS”).  TENANT’S BUILDING TOP
SIGN SHALL BE SUBJECT TO LANDLORD’S APPROVAL (WHICH SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED) AS TO SIZE, DESIGN, LOCATION, GRAPHICS,
MATERIALS, COLORS AND SIMILAR SPECIFICATIONS AND SHALL BE CONSISTENT WITH THE
EXTERIOR DESIGN, MATERIALS AND APPEARANCE OF THE PROJECT AND THE PROJECT’S
SIGNAGE PROGRAM AND SHALL BE FURTHER SUBJECT TO ALL APPLICABLE GOVERNMENT LAWS,
RULES, REGULATIONS, CODES AND OTHER APPROVALS.  TENANT’S RIGHT TO MAINTAIN THE
BUILDING TOP SIGN SHALL BE CONTINGENT UPON TENANT’S DIRECTLY LEASING FROM
LANDLORD THE ENTIRE BUILDING.  TENANT’S RIGHT TO MAINTAIN THE BUILDING TOP SIGN
MAY BE ASSIGNED TO ANY ASSIGNEE OR SUBLESSEE OF THE ORIGINAL TENANT, ITS
AFFILIATES, AND/OR ANY PERMITTED ASSIGNEE OCCUPYING MORE THAN FIFTY PERCENT
(50%) OF THE PREMISES, PROVIDED THAT (I) TENANT SHALL BE RESPONSIBLE FOR THE
COST OF CHANGING THE BUILDING TOP SIGN; AND (II) ANY NEW SIGN MAY NOT CONTAIN AN
“OBJECTIONABLE NAME” (AS DEFINED BELOW).  THE COST INCURRED IN CONNECTION WITH
THE INITIAL PURCHASE AND INSTALLATION OF THE BUILDING TOP SIGNS AND THE COST TO
OPERATE THE BUILDING TOP SIGNS SHALL BE PAID BY TENANT.  TENANT SHALL BE
RESPONSIBLE FOR MAINTAINING TENANT’S BUILDING TOP SIGNS IN GOOD CONDITION AND
REPAIR THROUGHOUT THE LEASE TERM, AT TENANT’S SOLE COST.  UPON THE EXPIRATION OF
THE LEASE TERM, OR OTHER EARLIER TERMINATION OF THE LEASE, OR IN THE EVENT THE
CONDITIONS PRECEDENT TO THE GRANT OF TENANT’S BUILDING TOP SIGNS SET FORTH ABOVE
ARE NO LONGER SATISFIED, TENANT SHALL REMOVE THE BUILDING TOP SIGNS AND TENANT
SHALL BE RESPONSIBLE FOR ANY AND ALL COSTS ASSOCIATED WITH THE REMOVAL OF THE
BUILDING TOP SIGNS, INCLUDING, BUT NOT LIMITED TO, THE COST TO REPAIR AND
RESTORE THE PROJECT TO ITS ORIGINAL CONDITION, NORMAL WEAR AND TEAR EXCEPTED. 
THE TERM “OBJECTIONABLE NAME” SHALL MEAN ANY NAME WHICH RELATES TO AN ENTITY
WHICH IS OF A CHARACTER OR REPUTATION, OR IS ASSOCIATED WITH A POLITICAL
ORIENTATION OR FACTION, WHICH IS INCONSISTENT WITH THE QUALITY OF THE PROJECT,
OR WHICH WOULD OTHERWISE REASONABLY OFFEND A PRUDENT LANDLORD OF THE COMPARABLE
BUILDINGS.


 


23.2                           MONUMENT SIGN.  TENANT, AT TENANT’S SOLE COST,
SHALL HAVE THE EXCLUSIVE RIGHT TO CONSTRUCT A MONUMENT SIGN IN FRONT OF THE
BUILDING DISPLAYING TENANT’S NAME AND/OR LOGO (THE “MONUMENT SIGN”).  TENANT’S
MONUMENT SIGN SHALL BE SUBJECT TO LANDLORD’S APPROVAL (WHICH SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) AS TO SIZE, DESIGN, LOCATION,
GRAPHICS, MATERIALS, COLORS AND SIMILAR SPECIFICATIONS AND SHALL BE CONSISTENT
WITH THE EXTERIOR DESIGN, MATERIALS AND APPEARANCE OF THE PROJECT AND THE
PROJECT’S SIGNAGE PROGRAM AND SHALL BE FURTHER SUBJECT TO ALL APPLICABLE
GOVERNMENT LAWS, RULES, REGULATIONS, CODES AND OTHER APPROVALS.  TENANT’S RIGHT
TO MAINTAIN THE MONUMENT SIGN SHALL BE CONTINGENT UPON TENANT’S DIRECTLY LEASING
FROM LANDLORD THE ENTIRE PREMISES.  TENANT’S RIGHT TO MAINTAIN THE MONUMENT SIGN
MAY BE ASSIGNED TO ANY ASSIGNEE OR SUBLESSEE OF THE ORIGINAL TENANT, ITS
AFFILIATES, AND/OR ANY PERMITTED ASSIGNEE OCCUPYING MORE THAN FIFTY PERCENT
(50%) OF THE PREMISES, PROVIDED THAT (I) TENANT SHALL BE RESPONSIBLE FOR THE
COST OF CHANGING THE MONUMENT SIGN; AND (II) ANY NEW SIGN MAY NOT CONTAIN AN
OBJECTIONABLE NAME.  THE COST INCURRED IN CONNECTION WITH THE INITIAL PURCHASE
AND INSTALLATION OF THE MONUMENT SIGN AND THE COST TO OPERATE THE MONUMENT SIGN
SHALL BE PAID BY TENANT.  TENANT SHALL BE RESPONSIBLE FOR MAINTAINING TENANT’S
MONUMENT SIGN IN GOOD CONDITION AND REPAIR THROUGHOUT THE LEASE TERM, AT
TENANT’S SOLE COST.  UPON THE EXPIRATION OF THE LEASE TERM, OR OTHER EARLIER
TERMINATION OF THE LEASE, OR IN THE EVENT THE CONDITIONS PRECEDENT TO THE GRANT
OF TENANT’S MONUMENT SIGN SET FORTH ABOVE ARE NO LONGER SATISFIED, TENANT SHALL
REMOVE THE MONUMENT SIGN AND TENANT SHALL BE RESPONSIBLE FOR ANY AND ALL COSTS
ASSOCIATED WITH THE REMOVAL OF THE MONUMENT SIGN, INCLUDING, BUT NOT LIMITED TO,
THE COST TO REPAIR AND RESTORE THE PROJECT TO ITS ORIGINAL CONDITION, NORMAL
WEAR AND TEAR EXCEPTED.


 


23.3                           PROHIBITED SIGNAGE AND OTHER ITEMS.  OTHER THAN
AS PROVIDED IN THIS ARTICLE 23, ANY SIGNS, NOTICES, LOGOS, PICTURES, NAMES OR
ADVERTISEMENTS WHICH ARE INSTALLED ON THE EXTERIOR OF THE BUILDING AND THAT HAVE
NOT BEEN INDIVIDUALLY APPROVED BY LANDLORD MAY BE REMOVED WITHOUT NOTICE BY
LANDLORD AT THE SOLE EXPENSE OF TENANT.  EXCEPT AS DESCRIBED IN THIS ARTICLE 23,
TENANT MAY NOT INSTALL ANY SIGNS ON THE EXTERIOR OR ROOF OF THE PROJECT NOR IN
THE COMMON AREAS.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL HAVE THE RIGHT TO
INSTALL SIGNAGE ON AND ABOVE THE ENTRY DOORS TO THE BUILDING, AS WELL AS
DIRECTIONAL SIGNAGE GUIDING VISITORS TO THE MAIN BUILDING ENTRANCE.    ANY
SIGNS, WINDOW COVERINGS, OR BLINDS (EVEN IF THE SAME ARE LOCATED BEHIND THE
LANDLORD-APPROVED WINDOW COVERINGS FOR THE BUILDING), OR OTHER ITEMS VISIBLE
FROM THE EXTERIOR OF THE PREMISES OR BUILDING, SHALL BE SUBJECT TO THE PRIOR
WRITTEN APPROVAL OF LANDLORD, IN ITS SOLE DISCRETION.

 

28

--------------------------------------------------------------------------------


 


23.4                           BUILDING DIRECTORY.  TENANT, AT TENANT’S SOLE
COST, MAY INSTALL A BUILDING DIRECTORY IN THE LOBBY OF THE BUILDING.

 


ARTICLE 24

 


COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (“Applicable Laws”).  Subject to
Landlord’s obligations as set forth in this Article 24, at its sole cost and
expense, Tenant shall promptly comply with all such governmental measures which
relate to (i) Tenant’s use of the Premises, or (ii) the Alterations or Tenant
Improvements, or (iii) the Base Building, Building Systems and Building
Structure, but only to the extent such obligations are triggered by Tenant’s
Alterations or Tenant’s specific use of the Premises for other than general
office use.  Landlord shall, at its sole cost and expense, comply with laws
relating to the Base Building and the Common Areas unless such obligations are
Tenant’s as set forth above; provided, however, that Landlord’s obligation to
comply with such Applicable Laws shall only apply to the extent that failure to
comply with therewith would (I) impose an unreasonable health hazard to the
occupants of the Premises, (II) prohibit Tenant from obtaining or maintaining a
certificate of occupancy for the Premises, (III) unreasonably and materially
affect the safety of any tenants, occupants, invitees, employees or any other
person at the Building, or (IV) otherwise materially adversely affect Tenant
and/or the Premises (e.g., materially increase the risk of liability or
increased financial cost).  Should any standard or regulation now or hereafter
be imposed on Tenant by a state, federal or local governmental body charged with
the establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, or tenants, then Tenant agrees, at its sole
cost and expense, to comply promptly with such standards or regulations.

 


ARTICLE 25

 


LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) days after notice
that said amount is over-due more than once in any Lease Year, then Tenant shall
pay to Landlord a late charge equal to five percent (5%) of the overdue amount. 
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner.  In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(10) days after the date they are due shall bear interest from the date when due
until paid at a rate per annum (the “Interest Rate”) equal to the lesser of (i)
the annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical
Release Publication G.13(415), published on the first Tuesday of each calendar
month (or such other comparable index as Landlord and Tenant shall reasonably
agree upon if such rate ceases to be published) plus two (2) percentage points,
and (ii) the highest rate permitted by applicable law.

 


ARTICLE 26

 


LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 


26.1                           LANDLORD’S CURE.  ALL COVENANTS AND AGREEMENTS TO
BE KEPT OR PERFORMED BY TENANT UNDER THIS LEASE SHALL BE PERFORMED BY TENANT AT
TENANT’S SOLE COST AND EXPENSE AND WITHOUT ANY REDUCTION OF RENT, EXCEPT TO THE
EXTENT, IF ANY, OTHERWISE EXPRESSLY PROVIDED HEREIN.  IF TENANT SHALL FAIL TO
PERFORM ANY OBLIGATION UNDER THIS LEASE, AND SUCH FAILURE SHALL CONTINUE IN
EXCESS OF THE TIME ALLOWED UNDER SECTION 19.1.2, ABOVE, UNLESS A SPECIFIC TIME
PERIOD IS OTHERWISE STATED IN THIS LEASE, LANDLORD MAY, BUT SHALL NOT BE
OBLIGATED TO, MAKE ANY SUCH PAYMENT OR PERFORM ANY SUCH ACT ON TENANT’S PART
WITHOUT WAIVING ITS RIGHTS BASED UPON ANY DEFAULT OF TENANT AND WITHOUT
RELEASING TENANT FROM ANY OBLIGATIONS HEREUNDER.


 


26.2                           TENANT’S REIMBURSEMENT.  EXCEPT AS MAY BE
SPECIFICALLY PROVIDED TO THE CONTRARY IN THIS LEASE, TENANT SHALL PAY TO
LANDLORD, WITHIN THIRTY (30) DAYS FOLLOWING DEMAND BY LANDLORD TO TENANT, SUMS
EQUAL TO EXPENDITURES REASONABLY MADE AND OBLIGATIONS REASONABLY INCURRED BY
LANDLORD IN CONNECTION WITH THE REMEDYING BY LANDLORD OF TENANT’S DEFAULTS
PURSUANT TO THE PROVISIONS OF SECTION 26.1.  TENANT’S OBLIGATIONS UNDER THIS
SECTION 26.2 SHALL SURVIVE THE EXPIRATION OR SOONER TERMINATION OF THE LEASE
TERM.

 


ARTICLE 27

 


ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (except in the case of an emergency) to enter the Premises to (i)
inspect them; (ii) show the Premises to prospective purchasers, or to current or
prospective mortgagees, ground or underlying lessors or insurers or, during the
last nine (9) months of the Lease Term if Tenant has not exercised its right to
renew the initial Lease as provided herein, to prospective tenants; (iii) post
notices of nonresponsibility; or (iv) make repairs to the Premises (to the
extent permitted pursuant to the terms of this Lease), or to the Building or the
Building’s systems and equipment.  Notwithstanding anything to the contrary
contained in this Article 27, Landlord may enter the Premises at any time to (A)
perform services required of Landlord, including janitorial service; and (B)
take possession due to any breach of this Lease in the manner provided herein
and in compliance with applicable law.  Any such entries shall be performed by
Landlord as expeditiously as reasonably possible and in a manner so as to
minimize any interference with the conduct of

 

29

--------------------------------------------------------------------------------


 

Tenant’s business.  Landlord may make any such entries, and may take such
reasonable steps as required to accomplish the stated purposes.  For each of the
above purposes, Landlord shall at all times have a key with which to unlock all
the doors in the Premises, excluding Tenant’s vaults, safes and special security
areas designated in advance by Tenant.  In an emergency, Landlord shall have the
right to use any means that Landlord may deem proper to open the doors in and to
the Premises.  No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein.  Tenant may designate
certain areas of the Premises as “Secured Areas” should Tenant require such
areas for the purpose of securing certain valuable property or confidential
information.  In connection with the foregoing, Landlord shall not enter such
Secured Areas except in the event of an emergency.  Landlord need not clean any
area designated by Tenant as a Secured Area and shall only maintain or repair
such secured areas to the extent (i) such repair or maintenance is required in
order to maintain and repair the Building Structure and/or the Building Systems;
(ii) as required by Applicable Law, or (iii) in response to specific requests by
Tenant and in accordance with a schedule reasonably designated by Tenant,
subject to Landlord’s reasonable approval.

 


ARTICLE 28

 


TENANT PARKING

 

Tenant shall have the use of the number of parking spaces set forth in Section 9
of the Summary, on a monthly basis throughout the Lease Term, which parking
spaces shall be located in the surface parking areas of the Project surrounding
the Building, and/or in future parking areas or structures to be constructed in
conjunction with the development of the portion of the Project immediately east
of the Building.  There shall be no charge to Tenant for such parking spaces
during the Lease Term.  Tenant shall abide by all reasonable rules and
regulations which are prescribed from time to time for the orderly operation and
use of the parking facility where the parking spaces are located, including any
sticker or other identification system established by Landlord and the
prohibition of vehicle repair and maintenance activities in the Project’s
parking facilities).  Tenant shall cooperate in seeing that Tenant’s employees
and visitors also comply with such rules and regulations.  Landlord shall cause
(i) at least 250 of Tenant’s parking spaces to be available by the Lease
Commencement Date, and (ii) the remainder of Tenant’s parking spaces to be
available within fifteen (15) days following the Lease Commencement Date
(provided that Tenant acknowledges that for a period not to exceed six (6)
months following the Lease Commencement Date such parking spaces may initially
be in an unpaved area in the Project).  Landlord specifically reserves the right
to change the size, configuration, design, layout and all other aspects of the
Project parking facility and to construct a new parking structure at the Project
on the 29901 Parcel at any time and Tenant acknowledges and agrees that Landlord
may, on a temporary basis or in connection with Landlord’s compliance with
Applicable Laws, without incurring any liability to Tenant and without any
abatement of Rent under this Lease (except as specifically set forth in
Section 19.5.2 of this Lease), to the extent reasonably required, from time to
time, restrict access to the Project parking facility and relocate Tenant’s
parking spaces for purposes of permitting or facilitating any such construction,
alteration or improvements.  Notwithstanding the foregoing, at all times during
construction of any new parking structure or Landlord’s conduct of other
construction or development activities on the 29901 Parcel, Landlord shall
provide Tenant with the number of parking spaces described in Section 9 of the
Summary in the following order of priority to the extent reasonably possible: 
(a) at the Project, (b) on adjacent properties, (c) valet or stacked parking at
the Project, (d) on non-adjacent properties within 400 yards of the Building, or
(e) on non-adjacent properties farther than 400 yards from the Building with
shuttle service during business days for use by Tenant’s employees and
visitors.  In addition, if Landlord is unable to obtain governmental approvals
for the portion of Tenant’s parking spaces that are to be provided at the 29901
Parcel, then for a period not to exceed six (6) months following the Lease
Commencement Date, Landlord shall provide Tenant with the number of parking
spaces described in Section 9 of the Summary in the order of priority described
in the preceding sentence.  The cost of implementing valet or stacked parking
solutions or providing shuttle service as described above shall be borne solely
by Landlord.  If Landlord constructs a new parking structure at the Project,
Landlord shall have the right to move some of Tenant’s parking spaces to such
new parking structure.  Landlord may delegate its responsibilities hereunder to
a parking operator in which case such parking operator shall have all the rights
of control attributed hereby to the Landlord.  The parking spaces utilized by
Tenant pursuant to this Article 28 are provided to Tenant solely for use by
Tenant’s own personnel, vendors, contractors, agents, and visitors, and such
spaces may not be transferred, assigned, subleased or otherwise alienated by
Tenant separate and apart from a transfer of Tenant’s interest in this Lease,
without Landlord’s prior approval.  Tenant shall have access to the parking
spaces twenty-four hours per day, seven days per week, except in the event of an
emergency.

 


ARTICLE 29

 


MISCELLANEOUS PROVISIONS

 


29.1                           TERMS; CAPTIONS.  THE WORDS “LANDLORD” AND
“TENANT” AS USED HEREIN SHALL INCLUDE THE PLURAL AS WELL AS THE SINGULAR.  THE
NECESSARY GRAMMATICAL CHANGES REQUIRED TO MAKE THE PROVISIONS HEREOF APPLY
EITHER TO CORPORATIONS OR PARTNERSHIPS OR INDIVIDUALS, MEN OR WOMEN, AS THE CASE
MAY REQUIRE, SHALL IN ALL CASES BE ASSUMED AS THOUGH IN EACH CASE FULLY
EXPRESSED.  THE CAPTIONS OF ARTICLES AND SECTIONS ARE FOR CONVENIENCE ONLY AND
SHALL NOT BE DEEMED TO LIMIT, CONSTRUE, AFFECT OR ALTER THE MEANING OF SUCH
ARTICLES AND SECTIONS.


 


29.2                           BINDING EFFECT.  SUBJECT TO ALL OTHER PROVISIONS
OF THIS LEASE, EACH OF THE COVENANTS, CONDITIONS AND PROVISIONS OF THIS LEASE
SHALL EXTEND TO AND SHALL, AS THE CASE MAY REQUIRE, BIND OR INURE TO THE BENEFIT
NOT ONLY OF LANDLORD AND OF TENANT, BUT ALSO OF THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS, PROVIDED THIS CLAUSE SHALL NOT PERMIT
ANY ASSIGNMENT BY TENANT CONTRARY TO THE PROVISIONS OF ARTICLE 14 OF THIS LEASE.


 


29.3                           NO AIR RIGHTS.  NO RIGHTS TO ANY VIEW OR TO LIGHT
OR AIR OVER ANY PROPERTY, WHETHER BELONGING TO LANDLORD OR ANY OTHER PERSON, ARE
GRANTED TO TENANT BY THIS LEASE.

 

30

--------------------------------------------------------------------------------


 


29.4                           MODIFICATION OF LEASE.  AT THE REQUEST OF
LANDLORD OR ANY MORTGAGEE OR GROUND LESSOR, TENANT AGREES TO EXECUTE A SHORT
FORM OF LEASE AND DELIVER THE SAME TO LANDLORD WITHIN TWENTY (20) BUSINESS DAYS
FOLLOWING THE REQUEST THEREFOR.  AT THE REQUEST OF TENANT, LANDLORD AGREES TO
EXECUTE A SHORT FORM OF LEASE AND DELIVER THE SAME TO TENANT WITHIN TWENTY (20)
BUSINESS DAYS FOLLOWING THE REQUEST THEREFORE.


 


29.5                           TRANSFER OF LANDLORD’S INTEREST.  TENANT
ACKNOWLEDGES THAT LANDLORD HAS THE RIGHT TO TRANSFER ALL OR ANY PORTION OF ITS
INTEREST IN THE PROJECT OR BUILDING AND IN THIS LEASE, AND TENANT AGREES THAT IN
THE EVENT OF ANY SUCH TRANSFER TO AN ENTITY WHICH HAS CONTRACTUALLY ASSUMED THE
OBLIGATIONS OF LANDLORD UNDER THIS LEASE (WHICH ASSUMPTION HAS BEEN PROVIDED TO
TENANT IN WRITING), LANDLORD SHALL AUTOMATICALLY BE RELEASED FROM ALL LIABILITY
UNDER THIS LEASE THAT HAS NOT ACCRUED AS OF THE DATE OF THE TRANSFER AND TENANT
AGREES TO LOOK SOLELY TO SUCH TRANSFEREE FOR THE PERFORMANCE OF LANDLORD’S
OBLIGATIONS HEREUNDER AFTER THE DATE OF TRANSFER, PROVIDED SUCH TRANSFEREE SHALL
HAVE FULLY ASSUMED AND BE LIABLE FOR ALL OBLIGATIONS OF THIS LEASE TO BE
PERFORMED BY LANDLORD, INCLUDING THE RETURN OF ANY SECURITY DEPOSIT, AND TENANT
SHALL ATTORN TO SUCH TRANSFEREE.  TENANT FURTHER ACKNOWLEDGES THAT LANDLORD MAY
ASSIGN ITS INTEREST IN THIS LEASE TO A MORTGAGE LENDER AS ADDITIONAL SECURITY
AND AGREES THAT SUCH AN ASSIGNMENT SHALL NOT RELEASE LANDLORD FROM ITS
OBLIGATIONS HEREUNDER AND THAT TENANT SHALL CONTINUE TO LOOK TO LANDLORD FOR THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


 


29.6                           LANDLORD’S TITLE.  LANDLORD’S TITLE IS AND ALWAYS
SHALL BE PARAMOUNT TO THE TITLE OF TENANT.  NOTHING HEREIN CONTAINED SHALL
EMPOWER TENANT TO DO ANY ACT WHICH CAN, SHALL OR MAY ENCUMBER THE TITLE OF
LANDLORD.


 


29.7                           RELATIONSHIP OF PARTIES.  NOTHING CONTAINED IN
THIS LEASE SHALL BE DEEMED OR CONSTRUED BY THE PARTIES HERETO OR BY ANY THIRD
PARTY TO CREATE THE RELATIONSHIP OF PRINCIPAL AND AGENT, PARTNERSHIP, JOINT
VENTURER OR ANY ASSOCIATION BETWEEN LANDLORD AND TENANT.


 


29.8                           CONFIDENTIALITY.  TENANT AND LANDLORD ACKNOWLEDGE
THAT THE CONTENT OF THIS LEASE AND ANY RELATED DOCUMENTS (INCLUDING, BUT NOT
LIMITED TO NON-PUBLIC FINANCIAL INFORMATION OF TENANT) ARE CONFIDENTIAL
INFORMATION.  TENANT AND LANDLORD SHALL KEEP SUCH CONFIDENTIAL INFORMATION
STRICTLY CONFIDENTIAL AND SHALL NOT DISCLOSE SUCH CONFIDENTIAL INFORMATION TO
ANY PERSON OR ENTITY OTHER THAN TENANT’S OR LANDLORD’S FINANCIAL, LEGAL,
BUSINESS, REAL ESTATE, MANAGEMENT AND SPACE PLANNING CONSULTANTS, EXCEPT AS
REQUIRED BY APPLICABLE LAW OR GOVERNMENT AUTHORITY (INCLUDING, WITHOUT
LIMITATION, ANY GOVERNMENT ORDER, REGULATION OR WRITTEN COMMENT IN CONNECTION
WITH ANY SECURITIES OFFERING OR SECURITIES LAW DISCLOSURE OR THE RULES AND
REGULATIONS OF ANY SECURITIES EXCHANGE OR QUOTATION SYSTEM ON WHICH ANY
SECURITIES OF TENANT OR LANDLORD, AS APPROPRIATE, IS TRADED) OR AS MUTUALLY
AGREED IN WRITING BY TENANT AND LANDLORD.


 


29.9                           TIME OF ESSENCE.  TIME IS OF THE ESSENCE WITH
RESPECT TO THE PERFORMANCE OF EVERY PROVISION OF THIS LEASE IN WHICH TIME OF
PERFORMANCE IS A FACTOR.


 


29.10                     PARTIAL INVALIDITY.  IF ANY TERM, PROVISION OR
CONDITION CONTAINED IN THIS LEASE SHALL, TO ANY EXTENT, BE INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS LEASE, OR THE APPLICATION OF SUCH TERM,
PROVISION OR CONDITION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE WITH RESPECT
TO WHICH IT IS INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH
AND EVERY OTHER TERM, PROVISION AND CONDITION OF THIS LEASE SHALL BE VALID AND
ENFORCEABLE TO THE FULLEST EXTENT POSSIBLE PERMITTED BY LAW.


 


29.11                     NO WARRANTY.  IN EXECUTING AND DELIVERING THIS LEASE,
AND EXCEPT FOR WARRANTIES EXPRESSLY PROVIDED IN THIS LEASE, TENANT HAS NOT
RELIED ON ANY REPRESENTATIONS, INCLUDING, BUT NOT LIMITED TO, ANY REPRESENTATION
AS TO THE AMOUNT OF ANY ITEM COMPRISING ADDITIONAL RENT OR THE AMOUNT OF THE
ADDITIONAL RENT IN THE AGGREGATE OR THAT LANDLORD IS FURNISHING THE SAME
SERVICES TO OTHER TENANTS, AT ALL, ON THE SAME LEVEL OR ON THE SAME BASIS, OR
ANY WARRANTY OR ANY STATEMENT OF LANDLORD WHICH IS NOT SET FORTH HEREIN OR IN
ONE OR MORE OF THE EXHIBITS ATTACHED HERETO.


 


29.12                     LANDLORD EXCULPATION.  THE LIABILITY OF LANDLORD OR
THE LANDLORD PARTIES TO TENANT FOR ANY DEFAULT BY LANDLORD UNDER THIS LEASE OR
ARISING IN CONNECTION HEREWITH OR WITH LANDLORD’S OPERATION, MANAGEMENT,
LEASING, REPAIR, RENOVATION, ALTERATION OR ANY OTHER MATTER RELATING TO THE
PROJECT, THE BUILDING OR THE PREMISES SHALL BE LIMITED SOLELY AND EXCLUSIVELY TO
AN AMOUNT WHICH IS EQUAL TO THE INTEREST OF LANDLORD IN THE BUILDING, AND ANY
SALES, CONDEMNATION OR INSURANCE PROCEEDS RECEIVED BY LANDLORD OR THE LANDLORD
PARTIES IN CONNECTION WITH THE PROJECT, BUILDING OR PREMISES.  NEITHER LANDLORD,
NOR ANY OF THE LANDLORD PARTIES SHALL HAVE ANY PERSONAL LIABILITY THEREFOR, AND
TENANT HEREBY EXPRESSLY WAIVES AND RELEASES SUCH PERSONAL LIABILITY ON BEHALF OF
ITSELF AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER TENANT.  THE LIMITATIONS OF
LIABILITY CONTAINED IN THIS SECTION 29.12 SHALL INURE TO THE BENEFIT OF
LANDLORD’S AND THE LANDLORD PARTIES’ PRESENT AND FUTURE PARTNERS, BENEFICIARIES,
OFFICERS, DIRECTORS, TRUSTEES, SHAREHOLDERS, AGENTS AND EMPLOYEES, AND THEIR
RESPECTIVE PARTNERS, HEIRS, SUCCESSORS AND ASSIGNS.  UNDER NO CIRCUMSTANCES
SHALL ANY PRESENT OR FUTURE PARTNER OF LANDLORD (IF LANDLORD IS A PARTNERSHIP),
OR TRUSTEE OR BENEFICIARY (IF LANDLORD OR ANY PARTNER OF LANDLORD IS A TRUST),
HAVE ANY LIABILITY FOR THE PERFORMANCE OF LANDLORD’S OBLIGATIONS UNDER THIS
LEASE.


 


29.13                     ENTIRE AGREEMENT.  IT IS UNDERSTOOD AND ACKNOWLEDGED
THAT THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES HERETO AFFECTING THIS
LEASE AND THIS LEASE CONSTITUTES THE PARTIES’ ENTIRE AGREEMENT WITH RESPECT TO
THE LEASING OF THE PREMISES AND SUPERSEDES AND CANCELS ANY AND ALL PREVIOUS
NEGOTIATIONS, ARRANGEMENTS, BROCHURES, AGREEMENTS AND UNDERSTANDINGS, IF ANY,
BETWEEN THE PARTIES HERETO OR DISPLAYED BY LANDLORD TO TENANT WITH RESPECT TO
THE SUBJECT MATTER THEREOF, AND NONE THEREOF SHALL BE USED TO INTERPRET OR
CONSTRUE THIS LEASE.  NONE OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF
THIS LEASE CAN BE MODIFIED, DELETED OR ADDED TO EXCEPT IN WRITING SIGNED BY THE
PARTIES HERETO.


 


29.14                     RIGHT TO LEASE.  LANDLORD RESERVES THE ABSOLUTE RIGHT
TO EFFECT SUCH OTHER TENANCIES IN THE PROJECT AS LANDLORD IN THE EXERCISE OF ITS
SOLE BUSINESS JUDGMENT SHALL DETERMINE TO BEST PROMOTE THE INTERESTS OF THE
BUILDING

 

31

--------------------------------------------------------------------------------


 


OR PROJECT.  TENANT DOES NOT RELY ON THE FACT, NOR DOES LANDLORD REPRESENT, THAT
ANY SPECIFIC TENANT OR TYPE OR NUMBER OF TENANTS SHALL, DURING THE LEASE TERM,
OCCUPY ANY SPACE IN THE BUILDING OR PROJECT.  NOTWITHSTANDING THE FOREGOING,
PROVIDED THAT TENANT CONTINUES TO LEASE THE ENTIRE BUILDING, LANDLORD SHALL NOT
ENTER INTO ANY LEASE OR OTHER OCCUPANCY AGREEMENT, OR APPROVE ANY SUBLEASE (TO
THE EXTENT THAT LANDLORD CAN REJECT SUCH SUBLEASE PURSUANT TO THE TERMS OF THE
APPLICABLE LEASE), AT THE PROJECT FOR SPACE THAT IS UNDER 8,000 RENTABLE SQUARE
FEET WITH ANY ENTITY THAT IS A “SPECIFIED COMPETITOR” (AS DEFINED BELOW) OF
TENANT.  FOR PURPOSES OF THIS LEASE, A “SPECIFIED COMPETITOR” SHALL MEAN A
COMPANY THAT PRODUCES AND SELLS VIDEO GAMES, PROVIDED THAT LANDLORD AND TENANT
HEREBY AGREE THAT THE FOLLOWING COMPANIES SHALL NOT BE DESIGNATED AS SPECIFIED
COMPETITORS:  SEGA, ELECTRONIC ARTS, NINTENDO, KONAMI, CAP COM, SONY,
ACTIVISION, AND INFROGAMES ENTERTAINMENT (INCLUDING ITS SUBSIDIARY, ATARI).


 


29.15                     FORCE MAJEURE.  ANY PREVENTION, DELAY OR STOPPAGE DUE
TO STRIKES, LOCKOUTS, LABOR DISPUTES, ACTS OF GOD, ACTS OF WAR, TERRORIST ACTS,
INABILITY TO OBTAIN SERVICES, LABOR, OR MATERIALS OR REASONABLE SUBSTITUTES
THEREFOR, GOVERNMENTAL ACTIONS, CIVIL COMMOTIONS, FIRE OR OTHER CASUALTY, AND
OTHER CAUSES BEYOND THE REASONABLE CONTROL OF THE PARTY OBLIGATED TO PERFORM,
EXCEPT WITH RESPECT TO THE OBLIGATIONS IMPOSED WITH REGARD TO RENT AND OTHER
CHARGES TO BE PAID BY TENANT PURSUANT TO THIS LEASE (COLLECTIVELY, A “FORCE
MAJEURE”), NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE,
SHALL EXCUSE THE PERFORMANCE OF SUCH PARTY FOR A PERIOD EQUAL TO ANY SUCH
PREVENTION, DELAY OR STOPPAGE AND, THEREFORE, IF THIS LEASE SPECIFIES A TIME
PERIOD FOR PERFORMANCE OF AN OBLIGATION OF EITHER PARTY, THAT TIME PERIOD SHALL
BE EXTENDED BY THE PERIOD OF ANY DELAY IN SUCH PARTY’S PERFORMANCE CAUSED BY A
FORCE MAJEURE.


 


29.16                     WAIVER OF REDEMPTION BY TENANT.  TENANT HEREBY WAIVES,
FOR TENANT AND FOR ALL THOSE CLAIMING UNDER TENANT, ANY AND ALL RIGHTS NOW OR
HEREAFTER EXISTING TO REDEEM BY ORDER OR JUDGMENT OF ANY COURT OR BY ANY LEGAL
PROCESS OR WRIT, TENANT’S RIGHT OF OCCUPANCY OF THE PREMISES AFTER ANY
TERMINATION OF THIS LEASE.


 


29.17                     NOTICES.  ALL NOTICES, DEMANDS, STATEMENTS,
DESIGNATIONS, APPROVALS OR OTHER COMMUNICATIONS (COLLECTIVELY, “NOTICES”) GIVEN
OR REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER HEREUNDER OR BY LAW SHALL
BE IN WRITING, SHALL BE (A) SENT BY UNITED STATES CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED (“MAIL”), (B) TRANSMITTED BY TELECOPY,
IF SUCH TELECOPY IS PROMPTLY FOLLOWED BY A NOTICE SENT BY MAIL, (C) DELIVERED BY
A NATIONALLY RECOGNIZED OVERNIGHT COURIER, OR (D) DELIVERED PERSONALLY.  IF ANY
NOTICE IS SENT BY TELECOPY, THE TRANSMITTING PARTY MAY AS A COURTESY SEND A
DUPLICATE COPY OF THE NOTICE TO THE OTHER PARTY BY REGULAR MAIL.  IN ALL EVENTS,
HOWEVER, ANY NOTICE SENT BY TELECOPY TRANSMISSION SHALL GOVERN ALL MATTERS
DEALING WITH DELIVERY OF THE NOTICE, INCLUDING THE DATE ON WHICH THE NOTICE IS
DEEMED TO HAVE BEEN RECEIVED BY THE OTHER PARTY.  ANY NOTICE SHALL BE SENT,
TRANSMITTED, OR DELIVERED, AS THE CASE MAY BE, TO TENANT AT THE APPROPRIATE
ADDRESS SET FORTH IN SECTION 10 OF THE SUMMARY, OR TO SUCH OTHER PLACE AS TENANT
MAY FROM TIME TO TIME DESIGNATE IN A NOTICE TO LANDLORD, OR TO LANDLORD AT THE
ADDRESSES SET FORTH BELOW, OR TO SUCH OTHER PLACES AS LANDLORD MAY FROM TIME TO
TIME DESIGNATE IN A NOTICE TO TENANT.  ANY NOTICE WILL BE DEEMED GIVEN (I) THREE
(3) DAYS AFTER THE DATE IT IS POSTED IF SENT BY MAIL, (II) THE DATE THE TELECOPY
IS TRANSMITTED (OR IF AFTER BUSINESS HOURS, THE NEXT DAY), (III) THE DATE THE
OVERNIGHT COURIER DELIVERY IS MADE, OR (IV) THE DATE PERSONAL DELIVERY IS MADE
OR ATTEMPTED TO BE MADE (OR IF AFTER BUSINESS HOURS, THE NEXT DAY).  IF NOTICE
IS TENDERED UNDER THE PROVISIONS OF THIS LEASE AND IS REFUSED BY THE INTENDED
RECIPIENT OF THE NOTICE, THE NOTICE SHALL NONETHELESS BE CONSIDERED TO HAVE BEEN
GIVEN AND SHALL BE EFFECTIVE AS OF THE DATE PROVIDED IN THIS LEASE.  THE
CONTRARY NOTWITHSTANDING, ANY NOTICE GIVEN TO TENANT IN A MANNER OTHER THAN THAT
PROVIDED IN THIS LEASE, THAT IS ACTUALLY RECEIVED BY TENANT, SHALL BE EFFECTIVE
WITH RESPECT TO TENANT ON RECEIPT OF SUCH NOTICE.  AS OF THE DATE OF THIS LEASE,
ANY NOTICES TO LANDLORD MUST BE SENT, TRANSMITTED, OR DELIVERED, AS THE CASE MAY
BE, TO THE FOLLOWING ADDRESSES:


 

Force-Agoura Road, LLC
c/o Realty Bancorp
21800 Burbank Boulevard, Suite 330
Woodland Hills, CA 91367
Attn:  Norman J. Kravetz

 

and

 

Dennis D. Jacobsen Family Holdings II, LLC
4733 Westchester Drive
Woodland Hills, CA 91364
Attn:  Douglas Jacobsen

 

with a copy to:
Advisors LLP
11911 San Vicente Boulevard, Suite 265
Los Angeles, California 90049
Attn: Robert Plotkowski

 


29.18       JOINT AND SEVERAL.  IF THERE IS MORE THAN ONE TENANT, THE
OBLIGATIONS IMPOSED UPON TENANT UNDER THIS LEASE SHALL BE JOINT AND SEVERAL.


 


29.19       AUTHORITY.  IF TENANT IS A CORPORATION, TRUST OR PARTNERSHIP, EACH
INDIVIDUAL EXECUTING THIS LEASE ON BEHALF OF TENANT HEREBY REPRESENTS AND
WARRANTS THAT TENANT IS A DULY FORMED AND EXISTING ENTITY QUALIFIED TO DO
BUSINESS IN CALIFORNIA AND THAT TENANT HAS FULL RIGHT AND AUTHORITY TO EXECUTE
AND DELIVER THIS LEASE AND THAT EACH PERSON SIGNING ON BEHALF OF TENANT IS
AUTHORIZED TO DO SO.  EACH INDIVIDUAL EXECUTING THIS LEASE ON BEHALF OF LANDLORD
HEREBY REPRESENTS AND WARRANTS THAT LANDLORD IS A DULY FORMED AND EXISTING
ENTITY QUALIFIED TO DO BUSINESS IN CALIFORNIA AND THAT LANDLORD HAS FULL RIGHT
AND AUTHORITY TO EXECUTE AND DELIVER THIS LEASE AND THAT EACH PERSON SIGNING ON
BEHALF OF LANDLORD IS AUTHORIZED TO DO SO.

 

32

--------------------------------------------------------------------------------


 


29.20                     ATTORNEYS’ FEES.  IN THE EVENT THAT EITHER LANDLORD OR
TENANT SHOULD BRING SUIT FOR THE POSSESSION OF THE PREMISES, FOR THE RECOVERY OF
ANY SUM DUE UNDER THIS LEASE, OR BECAUSE OF THE BREACH OF ANY PROVISION OF THIS
LEASE OR FOR ANY OTHER RELIEF AGAINST THE OTHER, THEN ALL COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY THEREIN
SHALL BE PAID BY THE OTHER PARTY, WHICH OBLIGATION ON THE PART OF THE OTHER
PARTY SHALL BE DEEMED TO HAVE ACCRUED ON THE DATE OF THE COMMENCEMENT OF SUCH
ACTION AND SHALL BE ENFORCEABLE WHETHER OR NOT THE ACTION IS PROSECUTED TO
JUDGMENT.


 


29.21                     GOVERNING LAW; WAIVER OF TRIAL BY JURY.  THIS LEASE
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA
LAW, AND (III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING
OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY
OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.


 


29.22                     SUBMISSION OF LEASE.  SUBMISSION OF THIS INSTRUMENT
FOR EXAMINATION OR SIGNATURE BY TENANT DOES NOT CONSTITUTE A RESERVATION OF,
OPTION FOR OR OPTION TO LEASE, AND IT IS NOT EFFECTIVE AS A LEASE OR OTHERWISE
UNTIL EXECUTION AND DELIVERY BY BOTH LANDLORD AND TENANT.


 


29.23                     BROKERS.  LANDLORD AND TENANT HEREBY WARRANT TO EACH
OTHER THAT THEY HAVE HAD NO DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT IN
CONNECTION WITH THE NEGOTIATION OF THIS LEASE, EXCEPTING ONLY THE REAL ESTATE
BROKERS OR AGENTS SPECIFIED IN SECTION 12 OF THE SUMMARY (THE “BROKERS”), AND
THAT THEY KNOW OF NO OTHER REAL ESTATE BROKER OR AGENT WHO IS ENTITLED TO A
COMMISSION IN CONNECTION WITH THIS LEASE.  LANDLORD SHALL PAY THE BROKERAGE
COMMISSIONS OWING TO THE BROKERS IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
BY THIS LEASE PURSUANT TO THE TERMS OF SEPARATE WRITTEN AGREEMENTS BETWEEN
LANDLORD AND THE BROKERS.  EACH PARTY AGREES TO INDEMNIFY AND DEFEND THE OTHER
PARTY AGAINST AND HOLD THE OTHER PARTY HARMLESS FROM ANY AND ALL CLAIMS,
DEMANDS, LOSSES, LIABILITIES, LAWSUITS, JUDGMENTS, COSTS AND EXPENSES (INCLUDING
WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES) WITH RESPECT TO ANY LEASING
COMMISSION OR EQUIVALENT COMPENSATION ALLEGED TO BE OWING ON ACCOUNT OF ANY
DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT, OTHER THAN THE BROKERS, OCCURRING
BY, THROUGH, OR UNDER THE INDEMNIFYING PARTY.  LANDLORD SHALL, AND TENANT SHALL
NOT, PAY ALL FEES DUE THE BROKERS PURSUANT TO SEPARATE WRITTEN AGREEMENTS
BETWEEN LANDLORD AND THE BROKERS (EACH, A “WRITTEN AGREEMENT”).  THE TERMS AND
CONDITIONS OF THIS SECTION 29.23 SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THE LEASE TERM.


 


29.24                     INDEPENDENT COVENANTS.  THIS LEASE SHALL BE CONSTRUED
AS THOUGH THE COVENANTS HEREIN BETWEEN LANDLORD AND TENANT ARE INDEPENDENT AND
NOT DEPENDENT AND TENANT HEREBY EXPRESSLY WAIVES THE BENEFIT OF ANY STATUTE TO
THE CONTRARY AND AGREES THAT IF LANDLORD FAILS TO PERFORM ITS OBLIGATIONS SET
FORTH HEREIN, TENANT SHALL NOT BE ENTITLED TO MAKE ANY REPAIRS OR PERFORM ANY
ACTS HEREUNDER AT LANDLORD’S EXPENSE OR TO ANY SETOFF OF THE RENT OR OTHER
AMOUNTS OWING HEREUNDER AGAINST LANDLORD.


 


29.25                     PROJECT OR BUILDING NAME AND SIGNAGE.  LANDLORD SHALL
HAVE THE RIGHT AT ANY TIME TO CHANGE THE NAME OF THE PROJECT.  TENANT SHALL NOT
USE THE NAME OF THE PROJECT OR USE PICTURES OR ILLUSTRATIONS OF THE PROJECT IN
ADVERTISING OR OTHER PUBLICITY OR FOR ANY PURPOSE OTHER THAN AS THE ADDRESS OF
THE BUSINESS TO BE CONDUCTED BY TENANT IN THE PREMISES, WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD, WHICH SHALL NOT BE UNREASONABLY WITHHELD.


 


29.26                     COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN
COUNTERPARTS WITH THE SAME EFFECT AS IF BOTH PARTIES HERETO HAD EXECUTED THE
SAME DOCUMENT.  BOTH COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND SHALL
CONSTITUTE A SINGLE LEASE.


 


29.27                     PROJECT RENOVATIONS.  IT IS SPECIFICALLY UNDERSTOOD
AND AGREED THAT LANDLORD HAS NO OBLIGATION AND HAS MADE NO PROMISES TO ALTER,
REMODEL, IMPROVE, RENOVATE, REPAIR OR DECORATE THE PREMISES, BUILDING, OR ANY
PART THEREOF AND THAT NO REPRESENTATIONS RESPECTING THE CONDITION OF THE
PREMISES OR THE BUILDING HAVE BEEN MADE BY LANDLORD TO TENANT EXCEPT AS
SPECIFICALLY SET FORTH HEREIN OR IN THE TENANT WORK LETTER.  HOWEVER, TENANT
HEREBY ACKNOWLEDGES THAT LANDLORD IS CURRENTLY RENOVATING OR MAY DURING THE
LEASE TERM RENOVATE, IMPROVE, DEVELOP, ALTER, OR MODIFY (COLLECTIVELY, THE
“RENOVATIONS”) THE PROJECT, THE BUILDING AND/OR THE PREMISES.  TENANT HEREBY
AGREES THAT SUCH RENOVATIONS SHALL IN NO WAY CONSTITUTE A CONSTRUCTIVE EVICTION
OF TENANT NOR ENTITLE TENANT TO ANY ABATEMENT OF RENT, EXCEPT AS SET FORTH IN
SECTION 19.5.2; PROVIDED, HOWEVER, THAT LANDLORD SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO MINIMIZE INTERFERENCE WITH TENANT’S USE OF THE PREMISES
DURING ANY CONSTRUCTION PERIOD AND SHALL INSTALL A PLYWOOD BARRIER AROUND ANY
SITE WHICH LANDLORD DEVELOPS ON THE PROJECT.


 


29.28                     HAZARDOUS SUBSTANCES.


 


29.28.1            DEFINITIONS.  FOR PURPOSES OF THIS LEASE, THE FOLLOWING
DEFINITIONS SHALL APPLY:  “HAZARDOUS MATERIAL(S)” SHALL MEAN ANY SUBSTANCE OR
MATERIAL THAT IS DESCRIBED AS A TOXIC OR HAZARDOUS SUBSTANCE, WASTE, MATERIAL,
POLLUTANT, CONTAMINANT OR INFECTIOUS WASTE, OR ANY MATTER THAT IN CERTAIN
SPECIFIED QUANTITIES WOULD BE INJURIOUS TO THE PUBLIC HEALTH OR WELFARE, OR
WORDS OF SIMILAR IMPORT, IN ANY OF THE “ENVIRONMENTAL LAWS,” AS THAT TERM IS
DEFINED BELOW IN THIS SECTION 29.28.1, OR ANY OTHER WORDS WHICH ARE INTENDED TO
DEFINE, LIST OR CLASSIFY SUBSTANCES BY REASON OF DELETERIOUS PROPERTIES SUCH AS
IGNITABILITY, CORROSIVITY, REACTIVITY, CARCINOGENICITY, TOXICITY OR REPRODUCTIVE
TOXICITY AND INCLUDES, WITHOUT LIMITATION, ASBESTOS, PETROLEUM (INCLUDING CRUDE
OIL OR ANY FRACTION THEREOF, NATURAL GAS, NATURAL GAS LIQUIDS, LIQUEFIED NATURAL
GAS, OR SYNTHETIC GAS USABLE FOR FUEL, OR ANY MIXTURE THEREOF), PETROLEUM
PRODUCTS, POLYCHLORINATED BIPHENYLS, UREA FORMALDEHYDE, RADON GAS, RADIOACTIVE
MATTER, MEDICAL WASTE, AND CHEMICALS WHICH MAY CAUSE CANCER OR REPRODUCTIVE
TOXICITY.  “ENVIRONMENTAL LAWS” SHALL MEAN ALL

 

33

--------------------------------------------------------------------------------


 


FEDERAL, STATE, LOCAL AND QUASI-GOVERNMENTAL LAWS (WHETHER UNDER COMMON LAW,
STATUTE OR OTHERWISE), ORDINANCES, DECREES, CODES, RULINGS, AWARDS, RULES,
REGULATIONS AND GUIDANCE DOCUMENTS NOW OR HEREAFTER BE ENACTED OR PROMULGATED AS
AMENDED FROM TIME TO TIME, IN ANY WAY RELATING TO OR REGULATING HAZARDOUS
MATERIALS.


 


29.28.2            COMPLIANCE WITH ENVIRONMENTAL LAWS.  LANDLORD COVENANTS THAT
DURING THE LEASE TERM, LANDLORD SHALL COMPLY WITH ALL ENVIRONMENTAL LAWS IN
ACCORDANCE WITH, AND AS REQUIRED BY, THE TERMS OF ARTICLE 24 OF THIS LEASE. 
LANDLORD HEREBY REPRESENTS AND WARRANTS TO TENANT THAT, AS OF THE DATE HEREOF,
LANDLORD HAS NO KNOWLEDGE OF THE EXISTENCE OF ANY HAZARDOUS MATERIAL IN, ON OR
ABOUT THE BUILDING OR PROJECT IN VIOLATION OF ENVIRONMENTAL LAWS.  TENANT
COVENANTS THAT TENANT SHALL NOT CAUSE OR PERMIT ANY HAZARDOUS MATERIALS TO BE
BROUGHT, KEPT OR USED IN OR ABOUT THE PREMISES, BUILDING OR PROJECT BY TENANT OR
THE TENANT PARTIES, OTHER THAN LIMITED QUANTITIES OF OFFICE MATERIALS AND
CLEANING SUPPLIES AS ARE CUSTOMARILY USED IN TENANT’S NORMAL BUSINESS OPERATIONS
AND FUEL FOR THE GENERATOR, PROVIDED THE SAME IS KEPT IN COMPLIANCE WITH
ENVIRONMENTAL LAWS.


 


29.28.3            INDEMNIFICATION.  LANDLORD AGREES TO INDEMNIFY, DEFEND,
PROTECT AND HOLD HARMLESS THE TENANT PARTIES FROM ANY AND ALL CLAIMS ARISING
FROM ANY HAZARDOUS MATERIALS TO THE EXTENT THE SAME WERE IN EXISTENCE AT THE
PROJECT PRIOR TO THE DATE HEREOF, OR TO THE EXTENT PLACED IN, ON, UNDER OR ABOUT
THE PROJECT EITHER BY LANDLORD OR THE LANDLORD PARTIES.  TENANT AGREES TO
INDEMNIFY, DEFEND, PROTECT AND HOLD HARMLESS THE LANDLORD PARTIES FROM ANY AND
ALL CLAIMS ARISING FROM ANY HAZARDOUS MATERIALS TO THE EXTENT PLACED IN, ON,
UNDER, OR ABOUT THE PREMISES, BUILDING OR PROJECT BY TENANT OR THE TENANT
PARTIES.


 


29.29                     TRANSPORTATION MANAGEMENT.  TENANT SHALL FULLY COMPLY
WITH ALL GOVERNMENTALLY MANDATED PRESENT OR FUTURE PROGRAMS INTENDED TO MANAGE
PARKING, TRANSPORTATION OR TRAFFIC IN AND AROUND THE PROJECT AND/OR THE
BUILDING, AND IN CONNECTION THEREWITH, TENANT SHALL TAKE RESPONSIBLE ACTION FOR
THE TRANSPORTATION PLANNING AND MANAGEMENT OF ALL EMPLOYEES LOCATED AT THE
PREMISES BY WORKING DIRECTLY WITH LANDLORD, ANY GOVERNMENTAL TRANSPORTATION
MANAGEMENT ORGANIZATION OR ANY OTHER TRANSPORTATION-RELATED COMMITTEES OR
ENTITIES.


 


29.30                     “AND/OR”.  WHENEVER THE WORDS AND SYMBOLS “AND/OR” ARE
USED IN THIS LEASE, IT IS INTENDED THAT THIS LEASE BE INTERPRETED AND THE
SENTENCE, PHRASE OR OTHER PART BE CONSIDERED IN BOTH ITS CONJUNCTIVE AND
DISJUNCTIVE SENSE, AND AS HAVING BEEN WRITTEN TWICE, ONCE WITH THE WORD “AND”
INSERTED, AND ONCE WITH THE WORD “OR” INSERTED, IN THE PLACE OF SAID WORDS AND
SYMBOL “AND/OR.”


 


29.31                     “INCLUDING” DEFINED.  THE USE OF THE WORD “INCLUDING,”
OR “INCLUDE,” WHEN FOLLOWED BY ANY GENERAL STATEMENT, TERM OR MATTER, SHALL NOT
BE CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE SPECIFIC ITEMS OR
MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO SIMILAR ITEMS,
STATEMENTS, TERMS OR MATTERS, WHETHER OR NOT NON-LIMITING LANGUAGE (SUCH AS
“WITHOUT LIMITATION,” OR “BUT NOT LIMITED TO,” OR WORDS OF SIMILAR IMPORT) IS
USED WITH REFERENCE THERETO, BUT RATHER WILL BE DEEMED TO REFER TO ALL OTHER
ITEMS, STATEMENTS, TERMS OR MATTERS THAT COULD REASONABLY FALL WITHIN THE
BROADEST POSSIBLE SCOPE OF SUCH GENERAL STATEMENT, TERM, ITEM OR MATTER.


 


29.32                     PAYMENTS.  WHENEVER IN THE LEASE A PAYMENT IS REQUIRED
TO BE MADE BY ONE PARTY TO THE OTHER, BUT A SPECIFIC DATE FOR PAYMENT IS NOT SET
FORTH OR A SPECIFIC NUMBER OF DAYS WITHIN WHICH PAYMENT IS TO BE MADE IS NOT SET
FORTH, OR THE WORDS “AT ONCE,” “IMMEDIATELY,” “PROMPTLY” AND/OR “ON DEMAND,” “ON
BILLING,” OR THEIR EQUIVALENT, ARE USED TO SPECIFY WHEN SUCH PAYMENT IS DUE,
THEN SUCH PAYMENT SHALL BE DUE THIRTY (30) DAYS AFTER THE PARTY WHICH IS
ENTITLED TO SUCH PAYMENT SENDS WRITTEN NOTICE TO THE OTHER PARTY DEMANDING SUCH
PAYMENT.


 


29.33                     GOOD FAITH.  WHEREVER IN THE LEASE LANDLORD OR TENANT
IS GRANTED THE RIGHT TO GRANT OR WITHHOLD CONSENT OR APPROVAL, EXERCISE
DISCRETION OR MAKE A DETERMINATION, CALCULATION OR ALLOCATION, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE, LANDLORD OR TENANT, AS THE CASE MAY
BE, SHALL ACT REASONABLY AND IN GOOD FAITH.


 


IN WITNESS WHEREOF, LANDLORD AND TENANT HAVE CAUSED THIS LEASE TO BE EXECUTED
THE DAY AND DATE FIRST ABOVE WRITTEN.


 

LANDLORD:

TENANT:

 

 

FORCE-AGOURA ROAD, LLC,

THQ INC.,

a California limited liability company

a Delaware corporation

 

 

By:

 

 

By:

 

 

 

Its:

 

 

Its:

 

 

 

 

 

DENNIS D. JACOBSEN FAMILY HOLDINGS II, LLC,

By:

 

a California limited liability company

 

 

 

Its:

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE OF PREMISES

 

[g28101ki03image002.jpg]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TENANT WORK LETTER

 

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises.  This Tenant Work
Letter is essentially organized chronologically and addresses the issues of the
renovation of the Premises, in sequence, as such issues will arise.

 

SECTION 1

 

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

 

Landlord has constructed or will construct, prior to “Substantial Completion” of
the Premises, as that term is defined in Section 5.1, below, at its sole cost
and expense and without deduction from the “Improvement Allowance,” as that term
is defined in Section 2.1, below, the base, shell, and core of the Premises and
Building (collectively, the “Base, Shell, and Core”), which contains, or shall
contain, the items set forth on Schedule 2, attached hereto.  Landlord shall
cause the Base, Shell and Core to be in compliance with applicable life/fire
safety codes, physical disability codes (including, without limitation, the
Americans with Disabilities Act, and Title 24 of the California Administrative
Code), and other applicable laws in effect as of the date of the Substantial
Completion of the entire Premises (collectively, “Applicable Laws”) to the
extent necessary to use the Premises for general office use and to obtain a
certificate of occupancy, a temporary certificate of occupancy, or its
equivalent, for the entire Premises, and shall otherwise be in the condition set
forth on Schedule 2 (collectively, the “Delivery Condition”).  The Delivery
Condition shall include any and all required demolition and removal of any
improvements and equipment existing in the Building or Premises as of the date
hereof.

 

SECTION 2

 

IMPROVEMENTS

 

2.1                                 Improvement Allowance.  Tenant shall be
entitled to a one-time improvement allowance (the “Improvement Allowance”) in
the amount of $4,135,760 ($40.00 per rentable square foot of the Premises) for
the costs relating to the initial design and construction of Tenant’s
improvements which are permanently affixed to the Premises (the
“Improvements”).  The costs of the “Exterior Work,” as defined in Section 1.3 of
the Lease, shall not be deducted from the Tenant Improvement Allowance.  In no
event shall Landlord be obligated to make disbursements pursuant to this Tenant
Work Letter in a total amount which exceeds the Improvement Allowance and in no
event shall Tenant be entitled to any credit for any unused portion of the
Improvement Allowance not used by Tenant within ninety (90) days after the
Commencement Date.

 

2.2                                 Disbursement of the Improvement Allowance. 
Except as otherwise set forth in this Tenant Work Letter, the Improvement
Allowance shall be disbursed by Landlord (each of which disbursements shall be
made pursuant to Landlord’s commercially reasonable disbursement process) for
costs related to the construction of the Improvements and for the following
items and costs (collectively, the “Improvement Allowance Items”): (i) payment
of the fees of the “Architect” and the “Engineers,” as those terms are defined
in Section 3.1 of this Tenant Work Letter, and payment of the fees incurred by,
and the cost of documents and materials supplied by, Landlord and Landlord’s
consultants in connection with the preparation and review of the “Construction
Drawings,” as that term is defined in Section 3.1 of this Tenant Work Letter;
(ii) the cost of permits; (iii) the cost of any changes in the Base Building
required by the Construction Drawings (but not including costs required to cause
the Base Building to be in the “Delivery Condition”); (iv) the cost of any
changes to the Construction Drawings or Improvements required by applicable
building codes (the “Code”); (v) the “Landlord Supervision Fee”, as that term is
defined in Section 4.3.2 of this Tenant Work Letter; (vi) the cost of millwork
and telecommunications and data cabling in the Premises; and (vii) moving costs
actually incurred by Tenant.  However, in no event shall more than $7.00 per
rentable square foot of the Tenant Improvement Allowance be used for the items
described in (i), (ii), (vi) and (vii) above; any costs of items (i), (ii), (vi)
and (vii), above, which are in excess of $7.00 per rentable square foot of the
Premises shall be deemed to constitute an Over-Allowance Amount.

 

2.3                                 Failure to Disburse Allowance.  To the
extent that Landlord fails to pay from the Tenant Improvement Allowance amounts
due to Tenant or parties contracting through Tenant, including any Architects,
Engineers or consultants, in accordance with the terms hereof, and such amounts
remain unpaid for thirty (30) days after notice form Tenant, then without
limiting Tenant’s other remedies under the Lease, Tenant may, after Landlord’s
failure to pay such amounts within five (5) business days after Tenant’s
delivery of a second notice from Tenant delivered after the expiration of such
30-day period, pay same and deduct the amount thereof, together with interest at
the Interest Rate, from the Rent next due and owning under the Lease. 
Notwithstanding the foregoing, if during either the 30-day or 5-day period set
forth above, Landlord (i) delivers notice to Tenant that it disputes any portion
of the amounts claimed to be due (the “Allowance Dispute Notice”), and (ii) pays
any amounts not in dispute, Tenant shall have no right to offset any amounts
against rent, but may proceed to claim a default by Landlord under this Lease
and may institute legal action seeking to recover damages from Landlord as a
result of such claimed default.

 

B-1

--------------------------------------------------------------------------------


 

SECTION 3

 

CONSTRUCTION DRAWINGS

 

3.1                                 Selection of Architect/Construction
Drawings.  Tenant shall retain Wolcott and Associates or another architect/space
planner approved by Landlord (the “Architect”) to prepare the “Construction
Drawings,” as that term is defined in this Section 3.1.  Tenant shall also
retain the engineering consultants reasonably approved by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC and lifesafety work of
the Tenant Improvements.  Landlord hereby approves L.H. Hajnal & Associates for
mechanical/electrical/plumbing engineering.  The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the “Construction Drawings.”  All Construction Drawings shall comply with the
drawing format and specifications as reasonably determined by Landlord, and
shall be subject to Landlord’s reasonable approval.  Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the base building plans, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith (except as set forth in Section 6.6, below).  Landlord’s
review of the Construction Drawings as set forth in this Section 3, shall be for
its sole purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters.  Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and (except
as set forth in Section 6.6, below) shall not be responsible for any omissions
or errors contained in the Construction Drawings.

 

3.2                                 Final Space Plan.  On or before the date set
forth in Schedule 1, attached hereto, Tenant and the Architect shall prepare the
final space plan for Improvements in the Premises (collectively, the “Final
Space Plan”), which Final Space Plan shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein, and shall deliver the Final Space Plan to Landlord for
Landlord’s approval.  Notwithstanding the foregoing, Landlord may only
disapprove or condition its approval of the Final Space Plan for (i) an adverse
affect on the structural integrity of the Building; (ii) non-compliance with
Applicable Laws; (iii) an adverse affect on the Building Systems; or (iv) an
adverse affect on the exterior appearance of the Building (individually or
collectively, a “Design Problem”).

 

3.3                                 Final Working Drawings.  On or before the
date set forth in Schedule 1, Tenant, the Architect and the Engineers shall
complete the architectural and engineering drawings for the Premises, and the
final architectural working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval.  Landlord may only disapprove or condition its
approval of the Final Working Drawings for a Design Problem.

 

3.4                                 Permits.  The Final Working Drawings shall
be approved by Landlord (the “Approved Working Drawings”) prior to the
commencement of the construction of the Improvements.  Tenant shall cause the
Architect to promptly submit the Approved Working Drawings to the appropriate
municipal authorities for all applicable building permits necessary to allow
“Contractor,” as that term is defined in Section 4.1, below, to commence and
fully complete the construction of the Improvements (the “Permits”).  No
changes, modifications or alterations in the Approved Working Drawings may be
made without the prior written consent of Landlord, which consent shall not be
unreasonably withheld.

 

3.5                                 Time Deadlines.  Tenant shall use its
commercially reasonable good faith efforts and all due diligence to cooperate
with the Architect, the Engineers, and Landlord to complete all phases of the
Construction Drawings and the permitting process and to receive the permits, and
with Contractor for approval of the “Cost Proposal,” as that term is defined in
Section 4.2 of this Tenant Work Letter, as soon as reasonably practicable after
the full execution and unconditional delivery of the Lease, and, in that regard,
shall meet with Landlord on a scheduled basis to be reasonably determined by
Landlord and Tenant, to discuss Tenant’s progress in connection with the same. 
The applicable dates for approval of items, plans and drawings as described in
this Section 3, Section 4 below, and in this Tenant Work Letter are set forth
and further elaborated upon in Schedule 1 (the “Time Deadlines”), attached
hereto.  Tenant and Landlord agree to comply with the Time Deadlines.

 

3.6                                 Change Orders.

 

3.6.1                        Changes to Approved Working Drawings.  In the event
that Tenant requests any changes to the Approved Working Drawings (“Changes”),
Landlord shall grant its consent to such Changes within three (3) business days
after Landlord’s receipt of Tenant’s request for the same, provided the Change
does not create a Design Problem.  Any actual delay in the Substantial
Completion of the Tenant Improvements caused by any such Changes requested by
Tenant, and authorized to be implemented by Tenant pursuant to this Section 3.6,
shall constitute a Tenant Delay.

 

3.6.2                        Change Order Bids.  In connection with any request
for a Change initiated by Tenant or by any governmental agency or official,
Landlord, Tenant, Architect and, to the extent appropriate, the Engineer shall
coordinate to obtain from Contractor at the earliest time possible a binding
change order proposal (the “Contractor Change Order Bid”) setting forth the
fixed amount of increase, if any, or decrease, if any, in the cost of
construction of the Tenant Improvements and the extension of time, if any,
requested by Contractor to cause the Substantial Completion of the Premises to
occur by reason of such proposed Change.  Tenant shall control the design,
subject to the approval of Landlord, which approval shall not be unreasonably
withheld, conditioned, or

 

B-2

--------------------------------------------------------------------------------


 

delayed if such change does not contain a Design Problem, of any governmentally
initiated Change that modifies the Tenant Improvements.  Within three (3)
business days following receipt by Tenant of Landlord’s response to the proposed
Change and the Contractor Change Order Bid, Tenant shall either approve the
Contractor Change Order Bid (in which case the Change shall be implemented
promptly by the Contractor) or disapprove the same (in which case the Change
shall not be implemented).  Notwithstanding any provision of this Tenant Work
Letter to the contrary, no request for a Change or any other activity related to
a Change shall constitute a Tenant Delay unless and until (i) the same qualifies
as a Tenant Delay under Section 5.2, below, and Section 3.6.1, above, and (ii)
such Change and the Contractor Change Order Bid with respect thereto is approved
in writing by Tenant.

 

SECTION 4

 

CONSTRUCTION OF THE IMPROVEMENTS

 

4.1                                 Contractor.  Landlord shall retain the
general contractor that shall construct the Improvements, which contractor shall
be RCI or another contractor subject to Tenant’s reasonable approval.  The
contractor selected may be referred to herein as the “Contractor”.  Landlord
agrees that the Contractor’s maximum fee for supervision, profit, overhead, and
general conditions, exclusive of insurance, shall be 8% of hard costs of
construction.  Neither Tenant nor the Contractor shall be charged by Landlord
either directly or indirectly for the use of elevators, hoists, water,
electricity, HVAC, security or parking prior to the Lease Commencement Date. 
Contractor shall bid the major trades to at least three (3) qualified
subcontractors, reasonably acceptable to Tenant, and the lowest bidder shall be
retained for each trade, provided that Landlord shall have the right to adjust
the bids on a reasonable basis to account for inconsistent assumptions.  Tenant
shall have the right to designate at least one bidder per each subtrade provided
that such bidder is a qualified subcontractor who regularly performs work in the
vicinity of the Project.  All bids submitted by Landlord to Tenant for
construction of the Tenant Improvements shall equal the actual bids received by
the Landlord without any further mark-up or price increase.

 

4.2                                 Cost Proposal.  After the Approved Working
Drawings are signed by Landlord and Tenant, Landlord shall provide Tenant with a
cost proposal in accordance with the Approved Working Drawings, which cost
proposal shall include, as nearly as possible, the cost of all Improvement
Allowance Items to be incurred by Tenant in connection with the construction of
the Improvements (the “Cost Proposal”).  Tenant shall approve and deliver the
Cost Proposal to Landlord within three (3) business days of the receipt of the
same, and upon receipt of the same by Landlord, Landlord shall be released by
Tenant to purchase the items set forth in the Cost Proposal and to commence the
construction relating to such items.  The date by which Tenant must approve and
deliver the Cost Proposal to Landlord shall be known hereafter as the “Cost
Proposal Delivery Date”.

 

4.3                                 Construction of Improvements by Contractor
under the Supervision of Landlord.

 

4.3.1                        Over-Allowance Amount.  On a monthly “progress
payment basis” within thirty (30)  days following Landlord’s request, commencing
with the start of construction and continuing through the completion of
construction, Tenant shall deliver to Landlord an amount (the “Over-Allowance
Amount”) equal to the difference between (i) the amount of the Cost Proposal and
(ii) the amount of the Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the Cost Proposal Delivery Date).  In the event that, after the Cost
Proposal Delivery Date, any revisions, changes, or substitutions shall be made
to the Construction Drawings or the Improvements, any additional costs which
arise in connection with such revisions, changes or substitutions or any other
additional costs shall be paid by Tenant to Landlord immediately upon Landlord’s
request as an addition to the Over-Allowance Amount.

 

4.3.2                        Landlord’s Retention of Contractor.  Landlord shall
independently retain Contractor, on behalf of Tenant, to construct the
Improvements in accordance with the Approved Working Drawings and the Cost
Proposal and Landlord shall supervise the construction by Contractor, and Tenant
shall pay a construction supervision and management fee (the “Landlord
Supervision Fee”) to Landlord equal to Landlord’s actual cost, in an amount not
to exceed $40,000, payable out of the Improvement Allowance.

 

SECTION 5

 

COMPLETION OF THE IMPROVEMENTS

 

5.1                                 Substantial Completion.  “Substantial
Completion” of the Premises shall occur upon the date that (i) the Base, Shell,
and Core is complete in the Delivery Condition and all of the Building Systems
(including, without limitation, plumbing, heating, life safety, HVAC, elevator
and electrical systems) are operational to the extent necessary to service the
entire Premises; (ii) Landlord has sufficiently completed all the Improvements
required to be performed by Landlord in accordance with this Tenant Work Letter
pursuant to the Approved Working Drawings and Applicable Law such that Tenant
can conduct normal business operations from the Premises, with the exception of
any punchlist items and any Tenant fixtures, work-stations, built-in furniture,
or equipment to be installed by Tenant or under the supervision of Tenant’s
agents; (iii)  Landlord has obtained and provided a copy to Tenant of an
unconditional temporary certificate of occupancy for the entire Premises, or its
equivalent which permits lawful occupancy and use of the entire Premises by
Tenant for the Permitted Use (a “TCO”); (iv) Landlord has provided Tenant with
access to the Premises to reasonably allow Tenant to move into the Premises over
a weekend; and (v) Landlord has provided Tenant with no fewer than two hundred
fifty (250) parking spaces in the parking lot adjacent to the Building.

 

5.2                                 Delay of the Substantial Completion of the
Premises.  Except as provided in this Section 5, the Lease Commencement Date and
Tenant’s obligation to pay rent for the Premises shall occur as set forth in the
Lease.

 

B-3

--------------------------------------------------------------------------------


 

However, if there shall be a delay or there are delays in the Substantial
Completion of the Improvements in the Premises as a result of the following
(collectively, “Tenant Delays”):

 

5.2.1                        Tenant’s failure to comply with the Time Deadlines;

 

5.2.2                        Tenant’s failure to timely approve any matter
requiring Tenant’s approval;

 

5.2.3                        A breach by Tenant of the terms of this Tenant Work
Letter or the Lease;

 

5.2.4                        Changes in any of the Construction Drawings because
the same do not comply with Code or other applicable laws;

 

5.2.5                        Tenant’s request for changes in the Approved
Working Drawings;

 

5.2.6                        Tenant’s requirement for materials, components,
finishes or improvements which are not available in a commercially reasonable
time given the anticipated date of Substantial Completion of the Improvements in
the Premises;

 

5.2.7                        Changes to the Base, Shell and Core required by any
non-typical requirements of the Approved Working Drawings; or

 

5.2.8                        Any other acts or omissions of Tenant, or its
agents, or employees; or

 

5.2.9                        Tenant’s request for changes to the Exterior
Improvements.

 

then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of Improvements in the Premises, the date of Substantial Completion
thereof shall be deemed to be the date that Substantial Completion would have
occurred if no Tenant Delay or Delays, as set forth above, had occurred. 
Notwithstanding the foregoing, no Tenant Delay shall be deemed to have occurred
unless and until Landlord has provided written notice to Tenant (the “Delay
Notice”), specifying the action or inaction by Tenant which Landlord contends
constitutes the Tenant Delay, and if such action or inaction is not cured by
Tenant within one (1) business day of receipt of such Delay Notice (the “Grace
Period”), then a Tenant Delay, as set forth in such Delay Notice, shall be
deemed to have occurred commencing as of the expiration of the Grace Period.

 

5.3           Tenant’s Entry Into the Premises Prior to Substantial Completion. 
Provided that Tenant and its agents do not unreasonably interfere with or delay
Contractor’s work in the Building and the Premises, Landlord and Contractor
shall allow Tenant and Tenant’s contractors and agents access to the Premises,
at no cost to Tenant, approximately six (6) weeks prior to the Substantial
Completion of the Premises for the purpose of Tenant installing Tenant’s
furniture, fixtures and data and telephone cabling in the Premises.  Prior to
Tenant’s entry into the Premises as permitted by the terms of this Section 5.3,
Tenant shall submit a schedule to Landlord and Contractor, for their approval,
which schedule shall detail the timing and purpose of Tenant’s entry.  Tenant
shall hold Lessor harmless from and indemnify, protect and defend Lessor against
any loss or damage to the Building or Premises and against injury to any persons
caused by Tenant’s actions pursuant to this Section 5.3.

 

SECTION 6

 

MISCELLANEOUS

 

6.1                                 Tenant’s Representative.  Tenant has
designated Stacy Wilder as its sole representative with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Landlord,
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Tenant Work Letter.

 

6.2                                 Landlord’s Representative.  Prior to
commencement of construction of Improvements, Landlord shall designate a
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

 

6.3                                 Time of the Essence in This Tenant Work
Letter.  Unless otherwise indicated, all references herein to a “number of days”
shall mean and refer to calendar days.

 

6.4                                 No Miscellaneous Charges.  Neither Tenant
nor Tenant’s Agents shall be charged for electricity, HVAC, security, freight
elevators or for the use of parking at any time during the construction of the
Improvements, Tenant’s installation and Tenant’s move into the Premises.

 

6.5                                 Cleaning of Premises.  Landlord shall, at
Landlord’s cost, clean the Premises following the Substantial Completion of the
Premises.

 

6.6                                 Presence of Hazardous Materials.  In the
event that at any point during the period commencing with commencement of
construction of the Improvements and ending with the Substantial Completion of
the Premises, Hazardous Materials which require remediation or encapsulation
under Applicable Laws are discovered in the Premises or in the Building, and are
not brought to the Premises or Building by Tenant or its agents, and the
existence of such Hazardous Materials delay the design or construction of the
Improvements, or increase the costs of

 

B-4

--------------------------------------------------------------------------------


 

the construction of the Tenant Improvements, then (i) such delay in the
construction of the Tenant Improvements shall in no way constitute a Tenant
Delay and (ii) such increased costs shall be borne by Landlord.

 

6.7                                 Expenses for Base Building Non-Compliance. 
In the event that the Base Building does not materially comply with the terms of
Section 1 of this Tenant Work Letter, and therefore there are increased design
or construction costs that it would not have been incurred but for such material
non-compliance, then such costs shall be borne by Landlord without deduction
from the Tenant Improvement Allowance.  No delay in the construction of the
Improvements resulting from any such material non-compliance shall constitute a
Tenant Delay.

 

B-5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TIME DEADLINES

 

 

Dates

 

Actions to be Performed

 

 

 

 

 

 

A.

December 23, 2004

 

Tenant to deliver Final Space Plan to Landlord.

 

 

 

 

 

 

B.

February 9, 2005 (provided that Landlord has approved the Final Space Plan
within five (5) business days).

 

Tenant to deliver Final Working Drawings to Landlord.

 

 

 

 

 

 

C.

Three (3) business days after the receipt of the Cost Proposal by Tenant.

 

Tenant to approve or disapprove Cost Proposal and deliver approved or comments
regarding Cost Proposal to Landlord.

 

 

 

 

 

 

D.

April 15, 2005 (which date shall be extended to the extent that Landlord
unreasonably delays approval of Tenant’s Final Working Drawings)

 

Tenant to cause the Permits to be ready to be issued by the City.

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO EXHIBIT B

 

BASE BUILDING COMPONENTS

 

•                                         Men and women’s toilet rooms by size
and number of stalls on each floor for the premises to be in compliance with all
current local building codes including, but not limited to, ADA, and including
running hot and cold water;

 

•                                         Electrical/telephone closets with the
capacity for seven (7) watts demand load per square foot of rentable area of
normal power in the floor electrical closet (excluding lighting and air
conditioning load) with sub-panels and breakers (the building currently has
3,000 amps/227-480 volts 3 phase power).

 

•                                         208/120 volt panels with breakers and
transformers for normal power and 480/277 volt power panels with breakers and
transformers with capacity for two (2) watts per rentable square foot for
lighting;

 

•                                         The mechanical equipment room has a
ducted mechanical exhaust system, including fans, return air, and exhaust system
with all smoke and fire dampers as required by code;

 

•                                         The existing building currently has
sprinkler protection consisting of mains, laterals, and uprights, installed at a
minimum in numbers according to the building code.  Minimum ceiling height is
approximately 8 feet 9 inches.  Most of the class rooms and the dining area are
approximately 9 feet 4 inches.

 

•                                         The existing building currently has
fire protection and fire life safety alarm and communication system installed
according to current building code for the existing building and is expandable
to accommodate all Tenant Improvements;

 

•                                         Building standard shades or blinds,
clean and working;

 

•                                         Adequate supply of cold water and
sewer connection with venting at two (2) or more connections points per floor;

 

•                                         Concrete floors sufficiently level
that Tenant can reasonably construct its tenant improvements and operate its
business based on a predominantly open plan design; and

 

•                                         Elevator cabs with building standard
finishes and to current codes.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF LEASE TERM DATES

 

To:                             
                             
                             
                            

 

Re:                               Lease dated             , 200    between
                    , a                       (“Landlord”), and
                       , a                         (“Tenant”) concerning Suite
       on floor(s)            of the building located at 29903 Agoura Road,
Agoura Hills, California.

 

Ladies and Gentlemen:

 

In accordance with the Lease (the “Lease”), we wish to advise you and/or confirm
as follows:

 

1.     The Lease Term shall commence on or has commenced on               for a
term of                 ending on                .

 

2.     Rent commenced to accrue on             , in the amount of
                           .

 

3.     If the Lease Commencement Date is other than the first day of the month,
the first billing will contain a pro rata adjustment.  Each billing thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Lease.

 

4.     Your rent checks should be made payable to            at
                          .

 

5.     The exact number of rentable/usable square feet within the Premises is
                 square feet.

 

6.     Tenant’s Share as adjusted based upon the exact number of usable square
feet within the Premises is                      %.

 

7.     [For purposes of Section 4.5.3 of the Lease, the actual hard costs of the
Tenant Improvements were $      (if less than $40.00/sf)]

 

 

“Landlord”:

 

 

 

 

 

,

 

a

 

 

 

 

By:

 

 

  Its:

 

 

 

 

 

Agreed to and Accepted as

 

of                  , 200    .

 

 

 

“Tenant”:

 

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 Its:

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project.  Landlord shall use
reasonable efforts to cause other tenants or occupants of the Project to comply
with the Rules and Regulations in order to avoid any unreasonable interference
with Tenant’s use of the Premises as a result of the failure of such other
tenants or occupants to comply with the Rules and Regulations.  For purposes of
this Lease, the Rules and Regulations of the Project, attached to and made a
part of the Lease as Exhibit “D,” shall not be changed or revised or enforced in
any unreasonable way by Landlord, nor enforced or changed by Landlord in such a
way as to substantially interfere with Tenant’s rights under this Lease.  In the
event of any conflict between the Rules and Regulations and the other provisions
of this Lease, the latter shall control.

 

1.     Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent.  Tenant shall bear the cost of any lock changes or repairs
required by Tenant.

 

2.     Tenant, its employees and agents must be sure that the doors to the
Building are securely closed and locked when leaving the Premises if it is after
the normal hours of business for the Building.  The Landlord and his agents
shall in no case be liable for damages in connection with the entry into the
Building by any person.  In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

 

3.     Safes and other heavy objects shall, if considered necessary by Landlord,
stand on supports of such thickness as is necessary to properly distribute the
weight.   Landlord will not be responsible for loss of or damage to any such
safe or property in any case.  Any damage to any part of the Building, its
contents, occupants or visitors by moving or maintaining any such safe or other
property shall be the sole responsibility and expense of Tenant.

 

4.     Except as provided in the Lease, no sign, advertisement, notice or
handbill shall be exhibited, distributed, painted or affixed by Tenant outside
of the interior of the Premises without the prior written consent of the
Landlord.  Tenant shall not disturb, solicit, peddle, or canvass any occupant of
the Project and shall cooperate with Landlord and its agents of Landlord to
prevent same.

 

5.     The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein.  The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose employees or agents shall have caused
same.

 

6.     Tenant shall not overload the floor of the Premises, or in any way deface
the Premises or any part thereof without Landlord’s prior written consent.

 

7.     Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material (provided that Landlord acknowledges that Tenant
will maintain products in the Premises which are incidental to the operation of
its offices, such as photocopy supplies, secretarial supplies and limited
janitorial supplies, which products contain chemicals which are categorized as
hazardous materials, and that the use of such products in the Premises in
compliance with Applicable Laws and in the manner in which such products are
designed to be used shall not be a violation by Tenant of this Rule 8).

 

8.     Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord
(other than U.L. rated space heaters or fans).

 

9.     Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way.  Tenant
shall not throw anything out of doors, windows or skylights or down passageways.

 

10.   Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals, birds, or aquariums.

 

11.   No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

 

D-1

--------------------------------------------------------------------------------


 

12.   Tenant shall not occupy or permit any portion of the Premises to be
occupied as an office for a messenger-type operation or dispatch office, public
stenographer or typist, or for the manufacture or sale of liquor, narcotics, or
tobacco in any form, or as a medical office, or as a barber or manicure shop, or
as an employment bureau without the express prior written consent of Landlord. 
Tenant shall not engage or pay any employees on the Premises except those
actually working for such tenant on the Premises nor advertise for laborers
giving an address at the Premises.

 

13.   Landlord reserves the right to exclude or expel from the Project any
person who, in the reasonable judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.

 

14.   Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

 

15.   Tenant shall not waste electricity, water or air conditioning and agrees
to cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

 

16.   Tenant shall store all its trash and garbage within the interior of the
Premises or in sealed trash receptacles.  No material shall be placed in the
trash boxes or receptacles if such material is of such nature that it may not be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage in the vicinity of the Building, California without violation
of any law or ordinance governing such disposal.

 

17.   Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations reasonably established by Landlord or established by
any governmental agency.

 

18.   Any persons employed by Tenant to do janitorial work shall be subject to
the prior written approval of Landlord, and while in the Building and outside of
the Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

 

19.   No awnings or other projection shall be attached to the outside walls of
the Building without the prior written consent of Landlord.  No curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord standard drapes,
without the prior written consent of Landlord.  Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Common Areas.

 

20.   The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.

 

21.   Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

22.   Except as otherwise specifically set forth in this Lease, Tenant hereby
acknowledges that Landlord shall have no obligation to provide guard service or
other security measures for the benefit of the Premises, the Building or the
Project.  Subject to the terms of the Lease, Tenant hereby assumes all
responsibility for the protection of Tenant and its agents, employees,
contractors, invitees and guests, and the property thereof, from acts of third
parties, including keeping doors locked and other means of entry to the Premises
closed, whether or not Landlord, at its option, elects to provide security
protection for the Project or any portion thereof.  Tenant further assumes the
risk that any safety and security devices, services and programs which Landlord
elects, in its sole discretion (except as otherwise specifically set forth in
this Lease), to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

 

23.   No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.

 

24.   No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

 

25.   Subject to the terms hereof and of the Lease, Landlord reserves the right
at any time to change or rescind any one or more of these Rules and Regulations,
or to make such other and further reasonable Rules and Regulations as in
Landlord’s judgment may from time to time be necessary for the management,
safety, care and cleanliness of the Premises, Building, the Common Areas and the
Project, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants therein.  Landlord may waive any one
or more of these Rules and Regulations for the benefit of any particular
tenants, but no such waiver by Landlord shall be construed as a waiver of such
Rules and Regulations in favor of any other tenant, nor prevent Landlord from
thereafter enforcing any such Rules or Regulations against any or all

 

D-2

--------------------------------------------------------------------------------


 

tenants of the Project.  Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

26.   Notwithstanding the foregoing, in no event shall Landlord’s failure to
enforce any rule or regulation set forth in this Exhibit “D” constitute a waiver
of Landlord’s future rights of enforcement with respect to the same as contained
herein.

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

The undersigned as Tenant under that certain Lease (the “Lease”) made and
entered into as of           , 200    by and between                 as
Landlord, and the undersigned as Tenant, for Premises on the               
floor(s) of the office building located at 29903 Agoura Road, Agoura Hills,
California, certifies as follows:

 

1.     Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

 

2.     The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on           , and the Lease Term expires on
           , and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project,
except as expressly set forth in the Lease.

 

3.     Base Rent became payable on                 .

 

4.     The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

 

5.     Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:

 

 

6.     All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through            .  The current monthly installment of Base Rent is
$                     .

 

7.     To the actual knowledge of Tenant, all conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder.  In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder.

 

8.     No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.

 

9.     As of the date hereof, to the actual knowledge of Tenant, there are no
existing defenses or offsets, or, to the actual knowledge of Tenant, claims or
any basis for a claim, that the undersigned has against Landlord.

 

10.   Tenant hereby represents and warrants that Tenant has full right and
authority to execute and deliver this Estoppel Certificate and that each person
signing on behalf of Tenant is authorized to do so.

 

11.   To the undersigned’s actual knowledge, there are no actions pending
against the undersigned under the bankruptcy or similar laws of the United
States or any state.

 

12.   To the undersigned’s actual knowledge, Tenant is in full compliance with
all federal, state and local laws, ordinances, rules and regulations affecting
its use of the Premises, including, but not limited to, those laws, ordinances,
rules or regulations relating to hazardous or toxic materials.

 

13.   To the undersigned’s actual knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.  All work (if any) in the common areas
required by the Lease to be completed by Landlord has been completed and all
parking spaces required by the Lease have been furnished and/or all parking
ratios required by the Lease have been met.

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at                              on the      day of
                        , 200  .

 

E-1

--------------------------------------------------------------------------------


 

 

“Tenant”:

 

 

 

 

,

 

a

 

 

 

 

By:

 

 

 

 

  Its:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

  Its:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

VINEYARD BANK SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT is dated for
reference purposes and entered into as
of                                                                          ,
200       , by and among VINEYARD BANK, a California state banking corporation
(“Lender”),                                                                                                             
(“Lessor”),
and                                                                                                                                                                                
(“Lessee”).

 

1.                                      RECITALS

 

1.1                               Lessor is the owner of that certain real
property commonly known as                                  , and more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference (“Real Property”).

 

1.2                               Lessor and Lessee have entered into that
certain Lease dated                  ,            , a copy of which is attached
hereto as Exhibit B and incorporated herein by this reference (“Lease”),
covering all or a portion of the Real Property more particularly described in
the Lease (“Premises”).

 

1.3                               Lender has made, or is about to make, a loan
to Lessor (“Loan”), evidenced, or to be evidenced, by that certain promissory
note in the amount of the Loan and executed by Lessor to the order of Lender
(“Note”).  Repayment of the Note is or will be secured by, among other things, a
deed of trust encumbering the Real Property which is to be recorded in the
official records of the county in which the Real Property is located (“Deed of
Trust”).

 

1.4                               It is to the mutual benefit of the parties
hereto that Lender make the Loan to Lessor.

 

1.5                               Lender has conditioned its commitment to make
the Loan on the execution and delivery to Lender of this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL BENEFITS ACCRUING TO THE PARTIES
HERETO AND OTHER VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH
CONSIDERATION IS HEREBY ACKNOWLEDGED, AND IN ORDER TO INDUCE LENDER TO MAKE THE
LOAN, IT IS HEREBY DECLARED, UNDERSTOOD AND AGREED AS FOLLOWS:

 

2.                                      SUBORDINATION

 

2.1                               Subordination of Lease.  Lessee, for itself,
its successors and its assigns, hereby covenants and agrees that the Lease and
all of Lessee’s rights thereunder shall be and is hereby made subordinate to the
lien of the Deed of Trust and to any extensions, consolidations, modifications
thereof and supplements thereto with the same force and effect as if the Deed of
Trust had been executed, acknowledged, delivered and recorded prior to the
execution and delivery of the Lease.

 

2.2                               No Default Under the Lease.  Lessee warrants
that, as of the date of this Agreement, Lessor is not in default under the
Lease, and no event has occurred which, with the passage of time or the giving
of notice will become a default under the Lease.

 

2.3                               Lender Not Liable for Security Deposit. 
Lessee acknowledges and agrees that should Lender or any third party take title
to the Property either as a result of foreclosure or by deed in lieu of
foreclosure, Lender or such third party shall not be liable for the repayment or
the return of any security deposit paid by Lessee to Lessor under the Lease,
except to the extent transferred to Lender or such third party by Lessor.

 

2.4                               No Credit For Prepaid Rent.  Lessee
acknowledges and agrees that should Lender or any third party take title to the
Property either as a result of foreclosure or by deed in lieu of foreclosure,
Lessee shall not receive credit for any rent paid by Lessee more than thirty
(30) days in advance and that Lessee shall be liable for all rent payable under
the Lease, notwithstanding any such prepayment of rent, other than the first
month’s rent paid by Tenant to Lessor concurrently with Tenant’s execution of
the Lease.

 

3.                                      NON-DISTURBANCE

 

3.1                               Litigation.  In the event of foreclosure of
the Deed of Trust, Lender will not join Lessee in any summary proceedings so
long as Lessee is not in default under any of the terms, covenants or conditions
of the Lease, after expiration of any applicable notice and cure periods set
forth in the Lease.

 

3.2                               Power of Sale or Judicial Foreclosure.  It is
the express intent of the parties hereto that a foreclosure of the Deed of
Trust, the exercise of the power of sale or the exercise of any other remedies
provided therein, or provided in any other instrument securing the indebtedness
secured by the Deed of Trust, or the delivery of a deed to the subject premises
in lieu of foreclosure, shall not, of itself, result in the termination of or
otherwise affect the Lease, but Lender, assignee of Lender or purchaser from
Lender, shall upon foreclosure of the Deed of Trust or conveyance in lieu of
foreclosure shall thereby automatically succeed to the position of Lessor under
the Lease.

 

F-1-1

--------------------------------------------------------------------------------


 

3.3                               Succession to Position of Lessor.  If, by
dispossession, foreclosure, exercise of the power of sale, or otherwise, Lender,
its successors or assigns, or any purchaser at a foreclosure sale or otherwise,
shall come into possession of or become Lessor of the Premises, such person
shall succeed to the interest of Lessor under the Lease, and, if no default then
exists under the terms, conditions and provisions of the Lease, after expiration
of any applicable notice and cure periods, the Lease shall remain in effect as a
lease of the demised Premises, together with all of the rights and privileges
therein contained, between such person and Lessee for the balance of the term of
the Lease.

 

3.4                               Waiver of Lease Obligations.  Unless Lessee is
in default under the terms of the Lease after expiration of any applicable
notice and cure periods, Lender, its successors or assigns, or any purchaser at
a foreclosure or trustee’s sale or otherwise, will not disturb the possession of
the Premises by Lessee, and will be bound by all of the obligations imposed by
the Lease upon the lessor therein; provided, however, that Lender, or any
purchaser at a foreclosure or trustee’s sale or otherwise, shall not be:

 

3.4.1                     Liable for any act or omission of a prior lessor
(including Lessor) (provided that Lender or such purchaser shall be obligated to
cure any continuing defaults in accordance with the terms of the Lease); or

 

3.4.2                     Subject to any offsets or defense which Lessee might
have against any prior lessor (including Lessor) (other than offsets allowed
pursuant to the terms of Section 7.2 of the Lease and Section 2.3 of Exhibit B
to the Lease); or

 

3.4.3                     Bound by any rent or additional rent which Lessee
might have paid in advance to any prior lessor (including Lessor) for any period
beyond the month in which the foreclosure or conveyance occurs (other than the
first month’s rent paid to Lessor by Lessee at the time of Lessee’s execution of
the Lease);

 

3.5                               New Lease.  Upon the written request of either
Lessee or Lender, given to the other at the time of a foreclosure of the Deed of
Trust or sale under power of sale therein contained or conveyance in lieu of
foreclosure, and if no default then exists under the terms, conditions and
provisions of the Lease, Lessee and Lender or Lender’s successor in interest
shall execute a lease of the Premises upon the same terms and conditions as the
Lease between Lessor and Lessee, which lease shall cover any unexpired term of
the Lease existing prior to such foreclosure, trustee’s sale or conveyance in
lieu of foreclosure.

 

4.                                      ATTORNMENT

 

4.1                               Attornment.  Lessee covenants and agrees to
attorn to and to accept Lender or Lender’s assignee, successor, or assign or any
purchaser from Lender or from the trustee in a foreclosure sale, as lessor under
the Lease, and to be bound by and to perform all of the obligations imposed by
the Lease upon Lessee including, without limitation, the payment of rent to the
successor of Lessor therein.  Lessee further agrees to make rental payments
directly to Lender, in accordance with the terms of an Assignment of Rents
Agreement or an assignment of rents provision contained in the Deed of Trust, as
applicable, in the event that Lender notifies Lessee that Lessor is in default
in any term or condition of the obligations secured by the Deed of Trust, and
Lessor shall make no claims against Lessee with respect to any such payments to
Lender by Lessee.

 

4.2                               Foreclosure.  Lessee hereby covenants and
agrees that, notwithstanding any provisions to the contrary in the Lease, and
subject to the terms hereof, Lender may exercise all rights and remedies granted
to it under the Deed of Trust to foreclose its interest and dispose of the Real
Property without the consent of or notice to Lessee.

 

4.3                               Termination of Lease.  Concurrently upon
Lessee’s receipt or delivery of any notice of termination or default under the
Lease, Lessee will deliver a complete and correct copy of such notice to Lender
at the address set forth below.

 

5.                                      MISCELLANEOUS

 

5.1                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of Lender and the parties hereto and
their respective successors and assigns upon recordation by or on behalf of
Lender.

 

5.2                               Notices.  Except as otherwise provided herein,
any notice or other communication required or permitted to be given under this
Agreement shall be in writing and shall be personally served by messenger, or
sent by a commercial overnight delivery service (such as Federal Express), or by
certified mail, return receipt requested, and shall be deemed given on the date
actually received if served by messenger, or on the next business day after
deposit with an overnight delivery service, or on the date of receipt as shown
on the return receipt if sent by certified mail.  The addresses of the parties
to which notices and other communications shall be sent (until notice of a
change thereof is served as provided herein) are set forth below.  Any party to
this Agreement may change its address for giving notices or demands hereunder by
written notice of such change to the other party in accordance with the
provisions hereof.

 

5.3                               Construction.  The terms of this Agreement
shall supersede and contravene the terms of the Lease to the extent that the
terms of this Agreement are inconsistent with the terms of the Lease.  In all
other respects this Agreement shall be construed consistently with the terms of
the Lease.

 

5.4                               Prior Agreements.  This Agreement shall be the
whole and only agreement between the parties hereto and shall supersede and
cancel any prior agreements, including without limitation provisions contained
in the Lease which may or do provide for the subordination of the Lease and
leasehold interest of

 

F-1-2

--------------------------------------------------------------------------------


 

Lessee to a deed or deeds of trust or a mortgage or mortgages to be thereafter
executed or which restrict the right of the beneficiary of any deed of trust
from foreclosing its interest in the Real Property or to sell the Real Property
obtained through a foreclosure sale.

 

5.5                               Severability. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

 

5.6                               Headings.  All section headings and
section numbers have been set forth herein for convenience of reference only,
and shall not limit or affect the meaning or interpretation of any
section hereof.

 

5.7                               Governance.  This Agreement shall be governed
and interpreted in accordance with California law.

 

5.8                               Counterpart Execution.  This Agreement may be
executed in several counterparts, each of which shall constitute an original,
but all of which together shall constitute one and the same Agreement.

 

5.9                               Attorneys’ Fees.  In the event any party to
this Agreement shall be required to commence any action or proceeding against
any other party by reason of any breach or claimed breach of any provision of
this Agreement, to commence any action in any way connected with this Agreement,
or to seek a judicial declaration of rights under this Agreement, the party
prevailing in such action or proceeding shall be entitled to recover from the
other party, or parties, the prevailing party’s reasonable attorneys’ fees and
costs including, without limitation, all witness fees and associated expenses,
including matters on appeal whether or not the proceeding or action proceeds to
judgment.

 

IN WITNESS WHEREOF, this Agreement is executed on behalf of the parties’ duly
authorized representatives on the date(s) indicated below and effective as of
the date set forth above.

 

 

Date

 

 

 

 

 

LENDER:

LESSEE:

 

 

VINEYARD BANK,

 

,

a California state banking corporation

a

 

 

 

 

 

By

 

 

By

 

Name

 

 

Name

 

Title

 

 

Title

 

 

 

 

 

Date

 

 

 

 

 

 

 

LESSOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

F-1-3

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION OF REAL PROPERTY

 

F-1-1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
dated as of     , 200    is entered into by and among                        ,
(“Tenant”),                         , (“Landlord”), and
                                       (“Lender”), and each of their respective
successors and assigns.

 

W I T N E S S E T H:

 

WHEREAS, Landlord is the owner of the real property described in Exhibit A
attached hereto, together with the improvements thereon (the “Property”);

 

WHEREAS, Landlord or its predecessor and Tenant have entered into a certain
Lease, as the same may have been or may hereafter be amended, modified, renewed,
extended or replaced (the “Lease”), leasing to Tenant a portion of the Property
as more particularly described in the Lease (the “Premises”);

 

WHEREAS, Lender has advised Tenant that Lender has agreed to make a certain
mortgage loan to Landlord (the “Loan”), which is evidenced by Landlord’s
Promissory Note (the “Note”) and secured by, among other things, a certain first
priority leasehold mortgage (the “Mortgage”), and a first priority assignment of
rents and leases encumbering the Property (the “Assignment of Leases”) each
dated as of                      ; and

 

WHEREAS, Lender, Landlord and Tenant desire to confirm their understanding with
respect to the Lease and the Loan and the rights of Tenant and Lender
thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Subordination.  The Lease is and shall
be subject and subordinate to the Mortgage, and to all renewals, modifications,
replacements and extensions thereof.

 

2.                                       Non-Disturbance.  If, at any time,
Lender or any person or entity or any of their successors or assigns who shall
acquire the interest of Landlord under the Lease through a foreclosure of the
Mortgage, the exercise of the power of sale under the Mortgage, a deed-in-lieu
of foreclosure, an assignment-in-lieu of foreclosure or otherwise (each, a “New
Owner”) shall succeed to the interests of Landlord under the Lease, so long as
the Lease has not been terminated as a result of a default by Tenant under the
Lease (a “Default”), the Lease shall continue in full force and effect as a
direct lease between the New Owner and Tenant, upon and subject to all of the
terms, covenants and conditions of the Lease, for the balance of the term
thereof.  Tenant hereby agrees to attorn to and accept any such New Owner as
landlord under the Lease and to be bound by and perform all of the obligations
imposed by the Lease, and Lender, or any such New Owner of the Property, agrees
that it will not disturb the possession of Tenant and will be bound by all of
the obligations imposed on the Landlord by the Lease; provided, however, that
any New Owner shall not be:

 

(a)                                  liable for any act or omission of any prior
landlord (including Landlord) arising prior to the date upon which the New Owner
shall succeed to the interests of Landlord under the Lease, provided that New
Owner shall be obligated to correct any default of a continuing nature within a
reasonable time; or

 

(b)                                 subject to any claims, offsets or defenses
which Tenant might have against any prior landlord (including Landlord) arising
prior to the date upon which the New Owner shall succeed to the interests of
Landlord under the Lease, provided that the foregoing shall not limit Tenant’s
rights to offset amounts in accordance with the express terms of the Lease,
including amounts under Section 7.2 of the Lease, or Section 2.3 of Exhibit B to
the Lease; or

 

(c)                                  bound by any rent or additional rent which
Tenant might have paid in advance to any prior landlord (including Landlord) for
a period in excess of one (1) month or by any security deposit, cleaning deposit
or other prepaid charge which Tenant might have paid in advance to any prior
landlord (including Landlord), except to the extent that such New Owner actually
comes into possession of the same; or

 

(d)                                 responsible for the making of any
improvement to the Property or repairs in or to the Property in the case of
damage or destruction of the Property or any part thereof due to fire or other
casualty or by reason of condemnation unless such New Owner shall be obligated
under the Lease to make such repairs; or

 

(e)                                  obligated to make any payment to Tenant
required under the Lease to be made prior to the time New Owner succeeded to the
interests of Landlord under the Lease, except for the timely return of any
security deposit actually received by such New Owner, provided that the
foregoing shall not limit Tenant’s rights to offset amounts in accordance with
the express terms of the Lease, including amounts under Section 7.2 of the
Lease, or Section 3.6 of Exhibit B to the Lease.

 

F-2-2

--------------------------------------------------------------------------------


 

Nothing contained herein shall prevent Lender from naming or joining Tenant in
any foreclosure or other action or proceeding initiated by Lender pursuant to
the Mortgage to the extent necessary under applicable law in order for Lender to
avail itself of and complete the foreclosure or other remedy, but such naming or
joinder shall not be in derogation of the rights of Tenant as set forth in this
Agreement.

 

3.                                       Notice.  Notices to Lender hereunder or
under the Lease shall be in writing and shall be delivered by hand, by
nationally recognized overnight courier or mailed by registered or certified
United States mail, postage prepaid and return receipt requested, to its address
at                           , or to such other address as Lender may specify
from time to time by written notice to Tenant.

 

4.                                       Cure by Lender of Landlord Defaults. 
Tenant hereby agrees that from and after the date hereof, in the event of any
act or omission by Landlord which would give Tenant the right, either
immediately or after the lapse of time, to terminate or cancel the Lease or to
claim a partial or total eviction, Tenant will not exercise any such right until
it has given written notice of such act or omission to Lender, and Lender has
failed within thirty (30) days after both receipt of such notice by Lender and
the time when Lender shall have become entitled under the Mortgage to remedy the
same, to cure such act or omission.

 

5.                                       Payments to Lender and Exculpation of
Tenant.  Tenant is hereby notified that the Lease and the rent and all other
sums due thereunder have been assigned to Lender as security for the Loan.  In
the event that Lender or any future party to whom Lender may assign the Mortgage
notifies Tenant of a default under the Mortgage and directs that Tenant pay its
rent and all other sums due under the Lease to Lender or to such assignee,
Tenant shall honor such direction without inquiry and pay its rent and all other
sums due under the Lease in accordance with such notice.  Landlord agrees that
Tenant shall have the right to rely on any such notice from Lender or any such
assignee without incurring any obligation or liability to Landlord, and Tenant
is hereby instructed to disregard any notice to the contrary received from
Landlord or any third party.

 

6.                                       Limitation of Liability.  Lender shall
not, either by virtue of the Mortgage, the Assignment or Leases or this
Agreement, be or become a mortgagee-in-possession or be or become subject to any
liability or obligation under the Lease or otherwise until Lender shall have
acquired the interest of Landlord in the Premises, by foreclosure or otherwise,
and then such liability or obligation of Lender under the Lease shall extend
only to those liabilities or obligations accruing subsequent to the date that
Lender has acquired the interest of Landlord in the Premises as modified by the
terms of this Agreement except for a default of a continuing nature.  In
addition, upon such acquisition, Lender shall have no obligation, nor incur any
liability, beyond Lender’s then interest, if any, in the Property and any sale,
insurance or condemnation proceeds received by Lender in connection with the
Property.  Furthermore, in the event of the assignment or transfer of the
interest of Lender under this Agreement, all obligations and liabilities of
Lender under this Agreement which have not accrued as of the date of such
assignment or transfer shall terminate and, thereupon, all such obligations and
liabilities shall be the sole responsibility of the party to whom Lender’s
interest is assigned or transferred.

 

7.                                       Miscellaneous.

 

(a)                                  Tenant agrees that this Agreement satisfies
any condition or requirement in the Lease relating to the granting of a
non-disturbance agreement.

 

(b)                                 This Agreement shall inure to the benefit of
the parties hereto and their respective successors and assigns as are permitted
under the Lease.

 

(c)                                  The captions appearing under the paragraph
number designations of this Agreement are for convenience only and are not a
part of this Agreement and do not in any way limit or amplify the terms and
provisions of this Agreement.

 

(d)                                 This Agreement may be executed in any number
of separate counterparts, each of which shall be deemed an original, but all of
which, collectively and separately, shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written to be effective as of the date of the Mortgage.

 

TENANT:

 

[TO BE INSERTED]

 

LANDLORD:

 

[TO BE INSERTED]

 

LENDER:

 

[TO BE INSERTED]

 

F-2-2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF MEMORANDUM OF LEASE

 

RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:

 

Advisors LLP
11911 San Vicente Boulevard,  Suite 265
Los Angeles, California  90049
Attention:  Robert Plotkowski

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (this “Memorandum”) is entered into as of December 22,
2004, by and between FORCE- AGOURA ROAD, LLC, a California limited liability
company and DENNIS D. JACOBSEN FAMILY HOLDINGS II, LLC, a California limited
liability company (collectively, “Landlord”), and THQ, Inc., a Delaware
corporation (“Tenant”).

 

R E C I T A L S :

 

A.                                   Landlord and Tenant hereby covenant and
agree that Landlord has leased and does hereby lease to Tenant and Tenant has
leased and does hereby rent from Landlord, the Premises, as defined in the
Lease, located on that certain real property in Los Angeles, City of Agoura
Hills, County of Los Angeles, State of California, more particularly described
in Schedule 1 attached hereto and incorporated herein by this reference (the
“Property”) on the terms and conditions and for the consideration set forth in
that certain unrecorded document dated as of December 22, 2004, and entitled
“Lease,” which terms and conditions are incorporated herein by reference (the
“Lease”).  All capitalized terms not otherwise defined herein shall have the
meaning assigned thereto in the Lease.

 

B.                                     Landlord and Tenant desire to provide
notice that Tenant has the right to lease certain space in that building
(“Building”) known as “29903 Agoura Road” and located at the Property, on the
terms and conditions as more fully set forth in the Lease.

 

NOW, THEREFORE, in consideration of the fact hereinabove set forth, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

A G R E E M E N T :

 

1.                                       Demise of Premises.  Landlord leases to
Tenant, and Tenant leases from Landlord, subject to the terms and conditions set
forth in the Lease, the Premises as defined in the Lease.  The Lease
Commencement Date shall be as set forth in the Lease, and the term of the Lease
shall continue for ten (10) years thereafter.

 

2.                                       Extension Option.  Landlord has granted
to Tenant, subject to the terms and conditions as set forth in the Lease, one
(1) option to extend the term of the Lease for a period of five (5) years,
provided the option is exercised in writing at least nine (9) months prior to
the applicable expiration date.

 

3.                                       Incorporation by Reference; No
Modification of Lease.  The terms and conditions of the Lease are incorporated
herein by this reference.  This Memorandum is prepared and recorded for the
purpose of putting the public on notice of the Lease, and this Memorandum in no
way modifies the terms and conditions of the Lease.  In the event of any
inconsistency between the terms and conditions of this Memorandum and the terms
and conditions of the Lease, the terms and conditions of the Lease shall
control.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum to be
executed the 22nd day of December, 2004.

 

G-1-1

--------------------------------------------------------------------------------


 

LANDLORD:

TENANT:

 

 

FORCE-AGOURA ROAD, LLC,

THQ INC.,

a California limited liability company

a Delaware corporation

 

 

By:

 

 

By:

 

 

 

Its:

 

 

Its:

 

 

 

DENNIS D. JACOBSEN FAMILY HOLDINGS II, LLC,

By:

 

a California limited liability company

 

 

 

Its:

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

G-1-2

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                         , before me,                         , a Notary
Public in and for said state, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said State

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                         , before me,                         , a Notary
Public in and for said state, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said State

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                         , before me,                         , a Notary
Public in and for said state, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said State

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                         , before me,                         , a Notary
Public in and for said state, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said State

 

G-1-3

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT G-1

 

LEGAL DESCRIPTION OF THE PROPERTY

 

All that certain real property situated in the City of Los Angeles, County of
Los Angeles, State of California, described as follows:

 

PARCEL 1, AS SHOWN ON PARCEL MAP 7750, IN THE CITY OF AGOURA HILLS, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, ACCORDING TO MAP FILED IN BOOK 121, PAGE 84 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

G-1-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF MEMORANDUM – 29901 AGOURA PROPERTY

 

RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:

 

Advisors LLP
11911 San Vicente Boulevard, Suite 265
Los Angeles, California  90049
Attention:  Robert Plotkowski

 

MEMORANDUM

 

THIS MEMORANDUM (this “Memorandum”) is entered into as of December 22, 2004, by
and between REALTY BANCORP EQUITIES, a California limited liability company, and
DENNIS D. JACOBSEN FAMILY HOLDINGS II, LLC,  (collectively, “Owner”), and THQ
Inc., a Delaware corporation (“Tenant”).

 

R E C I T A L S :

 

A.                                   Owner and Tenant hereby covenant and agree
that Owner’s affiliate FORCE-AGOURA ROAD, LLC, a California limited liability
company as “Landlord” has leased to Tenant and Tenant has leased from Landlord,
as defined in the Lease, space in a building located on that certain real
property in Los Angeles, City of Agoura Hills, County of Los Angeles, State of
California, on the terms and conditions and for the consideration set forth in
that certain unrecorded document dated as of December 22, 2004, and entitled
“Lease,” which terms and conditions are incorporated herein by reference (the
“Lease”).  All capitalized terms not otherwise defined herein shall have the
meaning assigned thereto in the Lease.

 

B.                                     The Lease provides that Tenant has
certain rights to use portions of the property owned by Owner and commonly known
as “29901 Agoura Road” and more particularly described in Schedule 1 attached
hereto and incorporated herein by this reference (the “Property”) and Owner and
Tenant desire to provide notice thereof..

 

NOW, THEREFORE, in consideration of the fact hereinabove set forth, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner and Tenant hereby agree as follows:

 

A G R E E M E N T :

 

1.                                       Use of Property.  Tenant has rights,
includes rights for parking purposes, to use certain portions of the Property,
subject to the terms and conditions set forth in the Lease.  The Lease
Commencement Date shall be as set forth in the Lease, and the term of the Lease
shall continue for ten (10) years thereafter.

 

2.                                       Extension Option.  Landlord has granted
to Tenant, subject to the terms and conditions as set forth in the Lease, one
(1) option to extend the term of the Lease for a period of five (5) years,
provided the option is exercised in writing at least nine (9) months prior to
the applicable expiration date.

 

3.                                       Incorporation by Reference; No
Modification of Lease.  The terms and conditions of the Lease are incorporated
herein by this reference.  This Memorandum is prepared and recorded for the
purpose of putting the public on notice of the rights of the Tenant to use
portions of the Property, as set forth in Lease, and this Memorandum in no way
modifies the terms and conditions of the Lease.  In the event of any
inconsistency between the terms and conditions of this Memorandum and the terms
and conditions of the Lease, the terms and conditions of the Lease shall
control.

 

IN WITNESS WHEREOF, Owner and Tenant have caused this Memorandum to be executed
the 22nd day of December, 2004.

 

G-2-1

--------------------------------------------------------------------------------


 

 

“Owner”:

 

 

 

REALTY BANCORP EQUITIES, LLC

 

a California limited liability company

 

 

 

 

 

By:

 

 

  Its:

 

 

 

 

 

 

DENNIS D. JACOBSEN FAMILY HOLDINGS II, LLC,

 

a California limited liability company

 

 

 

 

 

By:

 

 

  Its:

 

 

 

 

“Tenant”:

 

 

 

THQ INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

  Its:

 

 

 

 

 

 

By:

 

 

  Its:

 

 

G-2-2

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                         , before me,                         , a Notary
Public in and for said state, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said State

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                         , before me,                         , a Notary
Public in and for said state, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said State

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                         , before me,                         , a Notary
Public in and for said state, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said State

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                         , before me,                         , a Notary
Public in and for said state, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said State

 

G-2-3

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT G-2

 

LEGAL DESCRIPTION OF THE PROPERTY

 

All that certain real property situated in the City of Los Angeles, County of
Los Angeles, State of California, described as follows:

 

PARCEL 2, AS SHOWN ON PARCEL MAP 7750, IN THE CITY OF AGOURA HILLS, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, ACCORDING TO MAP FILED IN BOOK 121, PAGE 84 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

G-2-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

CURRENT LENDERS

 

Vineyard Bank

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

JANITORIAL SPECIFICATIONS

 

Except as indicated below the following Building standard janitorial services
shall be done by Landlord after the normal business hours on Mondays through
Fridays and at such other times as may be mutually agreed upon.

 

A.

 

Office Areas.

 

 

 

 

 

1.

 

Empty and clean (when necessary) all waste receptacles and remove waste paper
and rubbish from the Premises nightly.

 

 

 

 

 

 

 

2.

 

Vacuum nightly all rugs and carpeted areas in the lobbies and corridors.

 

 

 

 

 

 

 

3.

 

Nightly hand dust all horizontal surfaces, office furniture and files (wipe
clean with damp or treated cloth when reasonably necessary); wash window sills
and dust light fixtures when reasonably necessary.

 

 

 

 

 

 

 

4.

 

Nightly hand dust all plastic or formica desk tops and tables (wipe clean with
damp or treated cloth when reasonably necessary).

 

 

 

 

 

 

 

5.

 

Sweep all private stairways nightly; vacuum nightly if carpeted.

 

 

 

 

 

 

 

6.

 

Damp mop spillage in non-carpeted and public areas as necessary.

 

 

 

 

 

 

 

7.

 

Damp dust all telephones as necessary.

 

 

 

 

 

 

 

8.

 

Spot clean spillage on carpets as necessary.

 

 

 

 

 

B.

 

Washrooms (including private washrooms).

 

 

 

 

 

 

 

1.

 

Mop, rinse and dry floors nightly.

 

 

 

 

 

 

 

2.

 

Scrub floors as necessary.

 

 

 

 

 

 

 

3.

 

Clean all mirrors, bright work and enameled surfaces nightly.

 

 

 

 

 

 

 

4.

 

Wash and disinfect all basins, urinals and bowls nightly using non-abrasive
cleaners to remove stains and nightly clean undersides of rim of urinals and
bowls.

 

 

 

 

 

 

 

5.

 

Wash both sides of all toilets seats and lids nightly.

 

 

 

 

 

 

 

6.

 

Nightly clean partitions, tile walls and outside surface of dispensers and
receptacles.

 

 

 

 

 

 

 

7.

 

Fill toilet tissue, soap. towel, and sanitary napkin dispensers nightly.

 

 

 

 

 

 

 

8.

 

Clean flushometers, piping and other metal work nightly.

 

 

 

 

 

 

 

9.

 

Monthly wash all walls.

 

 

 

 

 

 

 

10.

 

Clean ventilating grills quarterly and clean light fixtures annually.

 

 

 

 

 

C.

 

Floors.

 

 

 

 

 

 

 

1.

 

Marble floors (if any) to be mopped with treated dust mop nightly.

 

 

 

 

 

 

 

2.

 

Tile floors in office areas will be buffed monthly.

 

 

 

 

 

 

 

3.

 

Carpeted areas and rugs to be vacuum-cleaned nightly.

 

 

 

 

 

 

 

4.

 

Carpet shampooing will be performed at Tenant’s request and billed to Tenant.

 

 

 

 

 

D.

 

High dusting (Bi-Annually).

 

 

 

 

 

 

 

1.

 

Dust-clean all doors.

 

 

 

 

 

 

 

2.

 

Damp-dust ceiling air-conditioning diffusers, wall grills, registers and other
ventilating louvers.

 

I-1

--------------------------------------------------------------------------------


 

3.                                          Dust the exterior surfaces of
lighting fixtures.

 

E.             Day Service.

 

1.              At least once, but not more than twice, check men’s washrooms
for toilet tissue replacement and paper towel replacement and wipe down
countertops as needed.

 

2.              At least once, but not more than twice, check ladies washroom,
toilet tissue, paper towel and sanitary napkin replacement and wipe down
countertops as needed.

 

3.              Supply toilet tissue, soap and towels in men’s and ladies’
washrooms and sanitary napkins and washrooms.

 

4.              As needed, vacuuming of elevator cabs will be performed, but not
during high traffic times.

 

F.             General.

 

1.              Keep cleaning equipment and storage areas in a clean, neat and
orderly condition at all times.

 

2.              Wipe clean all metal hardware fixtures nightly.

 

3.              Dust and/or wash all directory boards nightly.

 

4.              Maintain Building lobby, corridors and other public areas in a
clean condition.

 

5.              Clean all lobby glass windows and doors weekly.

 

G.            Special.

 

1.                                       It is understood that (a) no services
of the character provided for in this Exhibit shall be provided on Saturdays,
Sundays or Holidays, unless specifically stated above; and (b) no services shall
be provided for specialty or noncustomary improvements.

 

H.            Window Cleaning.

 

1.                                       The exterior of the windows shall be
washed at least twice per year and the interior of the windows shall be cleaned
once each year.

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

APPROVED LETTER

 

December 16, 2004

 

Mr. Douglas Jacobsen
Realty Bancorp
21800 Burbank Blvd.
Suite #330
Woodland Hills, Ca.  91367

 

Re: 29903 Agoura Road/THQ Renovations

Project Description

 

Dear Doug:

 

The proposed modifications for the above referenced project, though conceptual
at this time, are highlighted by the following features.

 

The main building entry will be renovated using a new glazing system which
features narrow horizontal mullions.  This glazing system will be canted
outward, framed by stucco columns, and topped with a narrow parapet.

 

Portions of the south (or entry) elevation will feature narrow parapet eyebrows,
new glazing and framed architectural extrusions to create more variation in the
façade.  These improvements will be limited by the structural capabilities that
the existing building allows.

 

As many as 27 new window penetrations are proposed.  These penetrations will
also be subject to the structural capabilities and limitations of the existing
building.  Skylights are proposed over central interior building areas.  Again
the number and position of these skylights will be based on the structural
capabilities of the existing building and the proposed tenant layout.

 

The building will be painted in proposed colors subject to owner, tenant and
City of Agoura approval.  All medications shall be subject to review and
approval by the City of Agoura.

 

If you have any further questions on this project, please feel free to call at
your convenience.

 

Very Sincerely,

 

 

Brian Poliquin AIA

 

J-1-1

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

EXTERIOR RENDERING

 

[g28101ki05image002.jpg]

 

J-2-1

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

REAR CORNER

 

[g28101ki05image004.jpg]

 

--------------------------------------------------------------------------------